UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10157 Franklin Global Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 6/30/14 Item 1. Proxy Voting Records. Franklin Global Listed Infrastructure Fund ABERTIS INFRAESTRUCTURAS S.A Meeting Date:APR 01, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:ABE Security ID:E0003D111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Board Management For For 4 Authorize Capitalization of Reserves for Bonus Issue Management For For 5 Authorize Increase in Capital up to 50 Percent via Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 6 Ratify Co-option of and Elect Susana Gallardo Torrededia as Director Management For Against 7 Approve Share Matching Plan Management For For 8 Authorize Share Repurchase and Capital Reduction via Amortization of Repurchased Shares Management For For 9 Advisory Vote on Remuneration Policy Report Management For For 10 Authorize Board to Ratify and Execute Approved Resolutions Management For For AEROPORTS DE PARIS ADP Meeting Date:MAY 15, 2014 Record Date:MAY 09, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:ADP Security ID:F00882104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.85 per Share Management For For 4 Approve Transactions with the French State Management For For 5 Approve Severance Payment Agreement with Patrick Jeantet Management For Against 6 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management For For 7 Ratify Appointment of Geraldine Picaud as Director Management For For 8 Ratidy Appointment of Xavier Huillard as Censor Management For For 9 Ratidy Appointment of Jerome Grivet as Censor Management For For 10 Reelect Augustin de Romanet de Beaune as Director Management For Against 11 Reelect Jos Nijhuis as Director Management For Against 12 Reelect Els de Groot as Director Management For Against 13 Elect Jacques Gounon as Director Management For Against 14 Elect Vinci as Director Management For Against 15 Elect Predica Prevoyance Dialogue du Credit Agricole as Director Management For Against 16 Appoint Christine Janodet as Censor Management For Against 17 Appoint Bernard Irion as Censor Management For Against 18 Advisory Vote on Compensation of Augustin de Romanet, Chairman and CEO Management For For 19 Ratify Change of Registered Office to rue de Rome, Tremblay-en-France Management For For 20 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 120 Million Management For For 21 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 40 Million Management For Against 22 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 40 Million Management For Against 23 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For Against 24 Authorize Capitalization of Reserves of Up to EUR 120 Million for Bonus Issue or Increase in Par Value Management For For 25 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 26 Authorize Capital Increase of Up to EUR 55 Million for Future Exchange Offers Management For Against 27 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 28 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 29 Authorize Filing of Required Documents/Other Formalities Management For For ALTAGAS LTD. Meeting Date:MAY 01, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:ALA Security ID:021361100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Catherine M. Best, David W. Cornhill, Allan L. Edgeworth, Hugh A. Fergusson, Daryl H. Gilbert, Robert B. Hodgins, Myron F. Kanik, David F. Mackie, and M. Neil McCrank as Directors Management For For 1.1 Elect Director Catherine M. Best Management For For 1.2 Elect Director David W. Cornhill Management For For 1.3 Elect Director Allan L. Edgeworth Management For For 1.4 Elect Director Hugh A. Fergusson Management For For 1.5 Elect Director Daryl H. Gilbert Management For For 1.6 Elect Director Robert B. Hodgins Management For For 1.7 Elect Director Myron F. Kanik Management For For 1.8 Elect Director David F. Mackie Management For For 1.9 Elect Director M. Neil McCrank Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For AMERICAN ELECTRIC POWER COMPANY, INC. Meeting Date:APR 22, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:AEP Security ID:025537101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas K. Akins Management For For 1.2 Elect Director David J. Anderson Management For For 1.3 Elect Director J. Barnie Beasley, Jr. Management For For 1.4 Elect Director Ralph D. Crosby, Jr. Management For For 1.5 Elect Director Linda A. Goodspeed Management For For 1.6 Elect Director Thomas E. Hoaglin Management For For 1.7 Elect Director Sandra Beach Lin Management For For 1.8 Elect Director Richard C. Notebaert Management For For 1.9 Elect Director Lionel L. Nowell, III Management For For 1.10 Elect Director Stephen S. Rasmussen Management For For 1.11 Elect Director Oliver G. Richard, III Management For For 1.12 Elect Director Sara Martinez Tucker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMERICAN WATER WORKS COMPANY, INC. Meeting Date:MAY 09, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:AWK Security ID:030420103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Julie A. Dobson Management For For 1b Elect Director Paul J. Evanson Management For For 1c Elect Director Martha Clark Goss Management For For 1d Elect Director Richard R. Grigg Management For For 1e Elect Director Julia L. Johnson Management For For 1f Elect Director George MacKenzie Management For For 1g Elect Director William J. Marrazzo Management For For 1h Elect Director Susan N. Story Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ANSALDO STS S.P.A. Meeting Date:APR 15, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:STS Security ID:T0421V119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2.1 Approve Remuneration Report Management For For 2.2 Approve Remuneration of Executive Directors Management For For 3.1 Fix Number of Directors Management For For 3.2 Fix Board Terms for Directors Management For For 3.3.1 Slate Submitted by Finmeccanica SpA Shareholder None Did Not Vote 3.3.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 3.4 Nomination Submitted by Finmeccanica SpA: Elect Sergio De Luca as Board Chair Shareholder None For 3.5 Approve Remuneration of Directors Management For Against 4.1.1 Slate Submitted by Finmeccanica SpA Shareholder None Against 4.1.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 4.2 Appoint Chair of the Board of Statutory Auditors Shareholder None For 4.3 Approve Internal Auditors' Remuneration Management For For 5 Approve Restricted Stock Plan Management For Against 6 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against ATLANTIA SPA Meeting Date:APR 15, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:ATL Security ID:T05404107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against 3 Approve Remuneration Report Management For For 4 Amend Stock Option Plan 2011 and Stock Grant Plan - MBO Management For Against 5 Approve Phantom Option Plan 2014 Management For Against ATMOS ENERGY CORPORATION Meeting Date:FEB 05, 2014 Record Date:DEC 10, 2013 Meeting Type:ANNUAL Ticker:ATO Security ID:049560105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert W. Best Management For For 1b Elect Director Kim R. Cocklin Management For For 1c Elect Director Richard W. Douglas Management For For 1d Elect Director Ruben E. Esquivel Management For For 1e Elect Director Richard K. Gordon Management For For 1f Elect Director Robert C. Grable Management For For 1g Elect Director Thomas C. Meredith Management For For 1h Elect Director Nancy K. Quinn Management For For 1i Elect Director Richard A. Sampson Management For For 1j Elect Director Stephen R. Springer Management For For 1k Elect Director Richard Ware, II Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AUCKLAND INTERNATIONAL AIRPORT LTD. Meeting Date:OCT 24, 2013 Record Date:OCT 22, 2013 Meeting Type:ANNUAL Ticker:AIA Security ID:Q06213104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Brett Godfrey as Director Management For For 2 Elect Henry van der Heyden as Director Management For For 3 Elect Michelle Guthrie as Director Management For For 4 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management For For 5 Authorize the Board to Fix Remuneration of the Auditor Management For For AUCKLAND INTERNATIONAL AIRPORT LTD. Meeting Date:FEB 12, 2014 Record Date:FEB 10, 2014 Meeting Type:SPECIAL Ticker:AIA Security ID:Q06213104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Return of Capital Management For For BBA AVIATION PLC Meeting Date:MAY 07, 2014 Record Date:MAY 05, 2014 Meeting Type:ANNUAL Ticker:BBA Security ID:G08932165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Sir Nigel Rudd as Director Management For For 4 Elect Wayne Edmunds as Director Management For For 5 Re-elect Mark Hoad as Director Management For For 6 Re-elect Susan Kilsby as Director Management For For 7 Re-elect Nick Land as Director Management For For 8 Re-elect Simon Pryce as Director Management For For 9 Re-elect Peter Ratcliffe as Director Management For For 10 Reappoint Deloitte LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Approve Remuneration Report Management For For 13 Approve Remuneration Policy Management For For 14 Approve Savings Related Share Option Scheme Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CENTRICA PLC Meeting Date:MAY 12, 2014 Record Date:MAY 08, 2014 Meeting Type:ANNUAL Ticker:CNA Security ID:G2018Z143 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Elect Rick Haythornthwaite as Director Management For For 6 Re-elect Sam Laidlaw as Director Management For For 7 Re-elect Margherita Della Valle as Director Management For For 8 Re-elect Mary Francis as Director Management For For 9 Re-elect Mark Hanafin as Director Management For For 10 Re-elect Lesley Knox as Director Management For For 11 Elect Mike Linn as Director Management For For 12 Re-elect Nick Luff as Director Management For For 13 Re-elect Ian Meakins as Director Management For For 14 Re-elect Paul Rayner as Director Management For For 15 Re-elect Chris Weston as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CHINA LONGYUAN POWER GROUP CORPORATION LTD. Meeting Date:MAY 22, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:00916 Security ID:Y1501T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Final Financial Accounts of the Company Management For For 4 Accept Independent Auditor's Report and the Audited Financial Statements Management For For 5 Approve Budget Report for the Year Ending Dec. 31, 2014 Management For For 6 Approve Profit Distribution Plan and Distribution of Final Dividend Management For For 7 Reappoint Ruihua Certified Public Accountants (special general partner) as PRC Auditors and Authorize Audit Committee to Fix Their Remuneration Management For For 8 Reappoint KPMG as International Auditors and Authorize Audit Committee to Fix Their Remuneration Management For For 9 Approve Remuneration of Directors and Supervisors Management For For 10 Elect Shao Guoyong as Director and Approve Director's Remuneration Management For For 11 Elect Chen Jingdong as Director and Approve Director's Remuneration Management For For 12 Elect Han Dechang as Director and Approve Director's Remuneration Management For For 13 Approve Issue of Short-term Debentures Management For For 14 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 15 Other Business (Voting) Management For Against CHINA MERCHANTS HOLDINGS (INTERNATIONAL) CO. LTD. Meeting Date:MAY 23, 2014 Record Date:MAY 15, 2014 Meeting Type:ANNUAL Ticker:00144 Security ID:Y1489Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Zheng Shaoping as Director Management For For 3a2 Elect Kut Ying Hay as Director Management For For 3a3 Elect Lee Yip Wah Peter as Director Management For For 3a4 Elect Li Kwok Heem John as Director Management For For 3a5 Elect Li Ka Fai David as Director Management For For 3b Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Grant of Options Pursuant to the Share Option Scheme Management For Against 5b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5c Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5d Authorize Reissuance of Repurchased Shares Management For Against 6 Adopt New Articles of Association Management For For COSCO PACIFIC LIMITED Meeting Date:MAY 15, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:01199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Wan Min as Director Management For Against 3a2 Elect Feng Bo as Director Management For Against 3a3 Elect Wang Wei as Director Management For Against 3a4 Elect Fan Hsu Lai Tai, Rita as Director Management For For 3a5 Elect Fan Ergang as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against DOMINION RESOURCES, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Peter W. Brown Management For For 1.3 Elect Director Helen E. Dragas Management For For 1.4 Elect Director James O. Ellis, Jr. Management For For 1.5 Elect Director Thomas F. Farrell, II Management For For 1.6 Elect Director John W. Harris Management For For 1.7 Elect Director Mark J. Kington Management For For 1.8 Elect Director Pamela J. Royal Management For For 1.9 Elect Director Robert H. Spilman, Jr. Management For For 1.10 Elect Director Michael E. Szymanczyk Management For For 1.11 Elect Director David A. Wollard Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Financial and Physical Risks of Climate Change Shareholder Against Against 7 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against 9 Report on Environmental Impacts of Biomass and Assess Risks Shareholder Against Against 10 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against DUKE ENERGY CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director G. Alex Bernhardt, Sr. Management For For 1.2 Elect Director Michael G. Browning Management For For 1.3 Elect Director Harris E. DeLoach, Jr. Management For For 1.4 Elect Director Daniel R. DiMicco Management For For 1.5 Elect Director John H. Forsgren Management For For 1.6 Elect Director Lynn J. Good Management For For 1.7 Elect Director Ann Maynard Gray Management For For 1.8 Elect Director James H. Hance, Jr. Management For For 1.9 Elect Director John T. Herron Management For For 1.10 Elect Director James B. Hyler, Jr. Management For For 1.11 Elect Director William E. Kennard Management For For 1.12 Elect Director E. Marie McKee Management For For 1.13 Elect Director E. James Reinsch Management For For 1.14 Elect Director James T. Rhodes Management For For 1.15 Elect Director Carlos A. Saladrigas Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Less than Unanimous Written Consent Management For For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 6 Report on Political Contributions Shareholder Against For E.ON SE Meeting Date:APR 30, 2014 Record Date: Meeting Type:ANNUAL Ticker:EOAN Security ID:D24914133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.60 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013 Management For For 5a Ratify PricewaterhouseCoopers as Auditors for Fiscal 2014 Management For For 5b Ratify PricewaterhouseCoopers as Auditors for the Inspection of the Abbreviated Financial Statements for the First Half of Fiscal 2014 Management For For 6 Ammend Affiliation Agreements with Subsidiary E.ON US Holding GmbH Management For For EDISON INTERNATIONAL Meeting Date:APR 24, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:EIX Security ID:281020107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jagjeet S. Bindra Management For For 1.2 Elect Director Vanessa C.L. Chang Management For For 1.3 Elect Director France A. Cordova - RESIGNED Management None None 1.4 Elect Director Theodore F. Craver, Jr. Management For For 1.5 Elect Director Bradford M. Freeman Management For For 1.6 Elect Director Luis G. Nogales Management For For 1.7 Elect Director Richard T. Schlosberg, III Management For For 1.8 Elect Director Linda G. Stuntz Management For Against 1.9 Elect Director Thomas C. Sutton Management For For 1.10 Elect Director Ellen O. Tauscher Management For For 1.11 Elect Director Peter J. Taylor Management For For 1.12 Elect Director Brett White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For ENBRIDGE INC. Meeting Date:MAY 07, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:ENB Security ID:29250N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Arledge Management For For 1.2 Elect Director James J. Blanchard Management For For 1.3 Elect Director J. Lorne Braithwaite Management For For 1.4 Elect Director J. Herb England Management For For 1.5 Elect Director Charles W. Fischer Management For For 1.6 Elect Director V. Maureen Kempston Darkes Management For For 1.7 Elect Director David A. Leslie Management For For 1.8 Elect Director Al Monaco Management For For 1.9 Elect Director George K. Petty Management For For 1.10 Elect Director Charles E. Shultz Management For For 1.11 Elect Director Dan C. Tutcher Management For For 1.12 Elect Director Catherine L. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Stock Option Plan Management For For 4 Approve Shareholder Rights Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For ENEL GREEN POWER S.P.A. Meeting Date:MAY 13, 2014 Record Date:MAY 02, 2014 Meeting Type:ANNUAL Ticker:EGPW Security ID:T3679C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3.1 Slate Submitted by Enel Spa Shareholder None Did Not Vote 3.2 Slate Submitted by Fondazione ENPAM and INARCASSA Shareholder None For 4 Approve Internal Auditors' Remuneration Management For For 5 Approve Remuneration Report Management For For 6 Approve Remuneration of Auditors Management For For ENEL SPA Meeting Date:MAY 22, 2014 Record Date:MAY 13, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:ENEL Security ID:T3679P115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 1 Amend Articles Re: Director Honorability Requirements Shareholder None Against 2 Amend Company Bylaws Re: Article 13.2 (Meeting Announcements) Management For For 3 Fix Number of Directors Management For For 4 Fix Board Terms for Directors Management For For 5.1 Slate Submitted by the Italian Treasury Shareholder None Did Not Vote 5.2 Slate Submitted by Institutional Investors Shareholder None For 6 Elect Maria Patrizia Grieco as Board Chair Management None For 7 Approve Remuneration of Directors Management For Against 8 Approve Remuneration of Executive Directors Management For For 9 Approve Remuneration Report Management For For ENERSIS S.A. Meeting Date:APR 23, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:ENERSIS Security ID:29274F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Remuneration of Directors Management For For 4 Approve Remuneration of Directors' Committee and Approve their 2014 Budget Management For For 5 Present Board's Report on Expenses; Present Directors' Committee Report on Activities and Expenses Management None None 6 Appoint Auditors Management For For 7 Elect Two Auditors and their Respective Alternates; Approve their Remuneration Management For For 8 Designate Risk Assessment Companies Management For For 9 Approve Investment and Financing Policy Management For For 10 Present Dividend Policy and Distribution Procedures Management None None 11 Approve Special Auditors' Report Regarding Related-Party Transactions Management None None 12 Present Report on Processing, Printing, and Mailing Information Required by Chilean Law Management None None 13 Other Business (Voting) Management For Against 14 Authorize Board to Ratify and Execute Approved Resolutions Management For For ENN ENERGY HOLDINGS LTD. Meeting Date:MAY 30, 2014 Record Date:MAY 27, 2014 Meeting Type:ANNUAL Ticker:02688 Security ID:G3066L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Wang Yusuo as Director Management For For 3a2 Elect Yu Jianchao as Director Management For For 3a3 Elect Yien Yu Yu, Catherine as Director Management For For 3a4 Elect Wang Zizheng as Director Management For For 3a5 Elect Ma Zixiang as Director Management For For 3a6 Elect Yuen Po Kwong as Director Management For For 3b Resolve Not to Fill Up Vacancy Resulting From the Retirement of Zhao Jinfeng and Kong Chung Kau as Directors Management For For 3c Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against EXELON CORPORATION Meeting Date:MAY 06, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony K. Anderson Management For For 1b Elect Director Ann C. Berzin Management For For 1c Elect Director John A. Canning, Jr. Management For For 1d Elect Director Christopher M. Crane Management For For 1e Elect Director Yves C. de Balmann Management For For 1f Elect Director Nicholas DeBenedictis Management For For 1g Elect Director Nelson A. Diaz Management For For 1h Elect Director Sue L. Gin Management For For 1i Elect Director Paul L. Joskow Management For For 1j Elect Director Robert J. Lawless Management For For 1k Elect Director Richard W. Mies Management For For 1l Elect Director William C. Richardson Management For For 1m Elect Director John W. Rogers, Jr. Management For For 1n Elect Director Mayo A. Shattuck, III Management For For 1o Elect Director Stephen D. Steinour Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Executive Incentive Bonus Plan Management For For 5 Limit Executive Compensation Shareholder Against Against FIRSTENERGY CORP. Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:FE Security ID:337932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul T. Addison Management For For 1.2 Elect Director Anthony J. Alexander Management For For 1.3 Elect Director Michael J. Anderson Management For For 1.4 Elect Director William T. Cottle Management For For 1.5 Elect Director Robert B. Heisler, Jr. Management For For 1.6 Elect Director Julia L. Johnson Management For For 1.7 Elect Director Ted J. Kleisner Management For For 1.8 Elect Director Donald T. Misheff Management For For 1.9 Elect Director Ernest J. Novak, Jr. Management For For 1.10 Elect Director Christopher D. Pappas Management For For 1.11 Elect Director Catherine A. Rein Management For For 1.12 Elect Director Luis A. Reyes Management For For 1.13 Elect Director George M. Smart Management For For 1.14 Elect Director Wes M. Taylor Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Shareholder Approval of Specific Performance Metrics in Equity Compensation Plans Shareholder Against Against 5 Submit SERP to Shareholder Vote Shareholder Against Against 6 Pro-rata Vesting of Equity Awards Shareholder Against Against 7 Require a Majority Vote for the Election of Directors Shareholder Against For FRAPORT AG FRANKFURT AIRPORT SERVICES WORLDWIDE Meeting Date:MAY 30, 2014 Record Date:MAY 08, 2014 Meeting Type:ANNUAL Ticker:FRA Security ID:D3856U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.25 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2014 Management For For 6.1 Elect Peter Gerber to the Supervisory Board Management For Against 6.2 Elect Frank-Peter Kaufmann to the Supervisory Board Management For Against 7 Amend Articles Re: Management Board Transactions Requiring Approval of the Supervisory Board Management For For GDF SUEZ Meeting Date:APR 28, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:GSZ Security ID:F42768105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Regarding New Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Renew Appointment of Ernst and Young et Autres as Auditor Management For For 7 Renew Appointment of Deloitte and Associes as Auditor Management For For 8 Renew Appointment of Auditex as Alternate Auditor Management For For 9 Renew Appointment of BEAS as Alternate Auditor Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management For For 11 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management For For 12 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements up to Aggregate Nominal Amount of EUR 225 Million Management For For 13 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 14 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 15 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 16 Authorize Capital Issuances for Use in Employee Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 17 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 265 Million Management For For 18 Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value Management For For 19 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 20 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 21 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Reserved for a few Employees and Corporate Officers Management For For 22 Allow Loyalty Dividends to Long-Term Registered Shareholders, and Amend Article 26 Accordingly Management For Against 23 Authorize Filing of Required Documents/Other Formalities Management For For 24 Advisory Vote on Compensation of Gerard Mestrallet, Chairman and CEO Management For Against 25 Advisory Vote on Compensation of Jean-Francois Cirelli, Vice-Chairman and Vice-CEO Management For Against A Approve Dividends of EUR 0.83 per Share Shareholder Against Against GROUPE EUROTUNNEL SA Meeting Date:APR 29, 2014 Record Date:APR 23, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:GET Security ID:F477AL114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 0.15 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Additional Pension Scheme Agreement with Emmanuel Moulin, Vice-CEO Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Jacques Gounon as Director Management For Against 7 Reelect Philippe Camu as Director Management For For 8 Reelect Patricia Hewitt as Director Management For For 9 Reelect Robert Rochefort as Director Management For For 10 Reelect Philippe Vasseur as Director Management For For 11 Reelect Tim Yeo as Director Management For For 12 Advisory Vote on Compensation of Jacques Gounon, Chairman and CEO Management For For 13 Authorize up to 0.07 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 14 Authorize New Class of Preferred Stock and Amend Articles 9 to 11 and 37 of Bylaws Accordingly Management For Against 15 Authorize up to 1.50 Million Shares Resulting from the Conversion of Preference Shares reserved for Executive Corporate Officers and Key Employees Management For Against 16 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Approve Change of Corporate Form to Societas Europaea (SE) Management For For 19 Pursuant to Approval of Item 18, Change Company Name to Groupe Eurotunnel SE and Amend Bylaws Accordingly Management For For 20 Pursuant to Items 18 and 19 Above, Adopt New Bylaws Management For For 21 Authorize Filing of Required Documents/Other Formalities Management For For GRUPO AEROPORTUARIO DEL PACIFICO S.A.B. DE C.V. Meeting Date:DEC 03, 2013 Record Date:NOV 19, 2013 Meeting Type:SPECIAL Ticker:GAPB Security ID:400506101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Non-Renewal of Technical Assistance and Technology Transfer Contract Signed by Grupo Aeroportuario del Pacifico SAB de CV on Aug. 25, 1999 Shareholder None For 2 Appoint Legal Representatives Shareholder None For GRUPO AEROPORTUARIO DEL PACIFICO S.A.B. DE C.V. Meeting Date:APR 23, 2014 Record Date:MAR 13, 2014 Meeting Type:PROXY CONTEST Ticker:GAPB Security ID:400506101 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (Unknown Card) 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Individual and Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income in the Amount of MXN 1.99 Billion Management For For 4 Approve Two Dividends of MXN 1.19 Billion and MXN 397.50 Million to be Distributed on May 31, 2014 and Nov. 30, 2014 Respectively Management For For 5 Cancel Pending Amount of MXN 280.73 Million of Share Repurchase Approved at AGM on April 16, 2013; Set Nominal Amount of Share Repurchase of up to a Maximum of MXN 400 Million Management For For 6 Elect or Ratify Four Directors and Their Respective Alternates of Series BB Shareholders Management None None 7 Elect or Ratify Directors of Series B Shareholders that Hold 10 Percent of Share Capital Management None None 8 Elect or Ratify Directors of Series B Shareholders Management For For 9 Elect or Ratify Board Chairman Management For For 10 Approve Remuneration of Directors for FY 2013 and 2014 Management For For 11 Elect or Ratify Director of Series B Shareholders and Member of Nomination and Remuneration Committee Management For For 12 Elect or Ratify Chairman of Audit and Corporate Practices Committee Management For For 13 Present Report Regarding Individual or Accumulated Operations Greater Than USD 3 Million Management None None 14 Authorize Board to Ratify and Execute Approved Resolutions Management None None 1 Approve Reduction in Fixed Capital by MXN 1.51 Billion; Amend Article 6 of Company's Bylaws Accordingly Management For For 2 Approve Proposal to Change Company Headquarters; Amend Articles 3 and 52 of Company's Bylaws Accordingly Management For For 3 Authorize Board to Ratify and Execute Approved Resolutions Management None None Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1.a Accept CEO Report on Financial Statements and Statutory Reports Management None Did Not Vote 1.b Approve Board's Opinion on CEO's Report Management None Did Not Vote 1.c Approve Board's Report on Principal Accounting Policy and Criteria, and Disclosure Policy in Accordance with Article 172-B of Company Law Management None Did Not Vote 1.d Accept Report on Activities and Operations Undertaken by Board Management None Did Not Vote 1.e.1 Approve Audit and Corporate Practices Committees' Report in Accordance with Article 43 of Securities Market Law Management None Did Not Vote 1.e.2 Approve Report on Activities Undertaken by Various Committees Management Against Did Not Vote 1.f Present Report on Compliance with Fiscal Obligations Management None Did Not Vote 1.g.1 Approve Discharge of Board of Directors Management Against Did Not Vote 1.g.2 Approve Discharge of President and Officers Management Against Did Not Vote 2 Approve Individual and Consolidated Financial Statements and Statutory Reports Management Against Did Not Vote 3 Approve Allocation of Income in the Amount of MXN 1.99 Billion Management None Did Not Vote 4 Approve Two Dividends of MXN 1.19 Billion and MXN 397.50 Million to be Distributed on May 31, 2014 and Nov. 30, 2014 Respectively Management None Did Not Vote 5 Cancel Pending Amount of MXN 280.73 Million of Share Repurchase Approved at AGM on April 16, 2013; Set Nominal Amount of Share Repurchase of up to a Maximum of MXN 400 Million Management None Did Not Vote 6 Elect or Ratify Four Directors and Their Respective Alternates of Series BB Shareholders Management None None 7 Elect or Ratify Directors of Series B Shareholders that Hold 10 Percent of Share Capital Management None None 8 Elect or Ratify Directors of Series B Shareholders Management None Did Not Vote 9 Elect or Ratify Board Chairman Management None Did Not Vote 10 Approve Remuneration of Directors for FY 2013 and 2014 Management None Did Not Vote 11 Elect or Ratify Director of Series B Shareholders and Member of Nomination and Remuneration Committee Shareholder None Did Not Vote 12 Elect or Ratify Chairman of Audit and Corporate Practices Committee Management None Did Not Vote 13 Present Report Regarding Individual or Accumulated Operations Greater Than USD 3 Million Management None None 14 Authorize Board to Ratify and Execute Approved Resolutions Management None None 1 Approve Reduction in Fixed Capital by MXN 1.51 Billion; Amend Article 6 of Company's Bylaws Accordingly Management None Did Not Vote 2 Approve Proposal to Change Company Headquarters; Amend Articles 3 and 52 of Company's Bylaws Accordingly Management Against Did Not Vote 3 Authorize Board to Ratify and Execute Approved Resolutions Management None None GRUPO AEROPORTUARIO DEL SURESTE S.A.B. DE C.V. Meeting Date:DEC 19, 2013 Record Date:NOV 25, 2013 Meeting Type:SPECIAL Ticker:ASURB Security ID:40051E202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Extraordinary Dividends of MXN 4.40 per Class B and BB Shares Management For For GRUPO AEROPORTUARIO DEL SURESTE S.A.B. DE C.V. Meeting Date:APR 24, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL Ticker:ASURB Security ID:40051E202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve CEO's and Auditor's Report on Financial Statements and Statutory Reports Management For For 1b Approve Board's Report on Accounting Criteria Policy and Disclosure Policy Law Management For For 1c Approve Report Re: Activities and Operations Undertaken by the Board Management For For 1d Approve Individual and Consolidated Financial Statements Management For For 1e Approve Audit Committee's Report Regarding Company's Subsidiaries Management For For 1f Approve Report on Adherence to Fiscal Obligations Management For For 2a Approve Increase in Legal Reserves Management For For 2b Set Maximum Nominal Amount of Share Repurchase Reserve; Approve Policy Related to Acquisition of Own Shares Management For For 3a Approve Discharge of Board of Directors and CEO Management For For 3b.1 Elect/Ratify Fernando Chico Pardo as Director Management For For 3b.2 Elect/Ratify Jose Antonio Perez Anton as Director Management For For 3b.3 Elect/Ratify Luis Chico Pardo as Director Management For For 3b.4 Elect/Ratify Aurelio Perez Alonso as Director Management For For 3b.5 Elect/Ratify Rasmus Christiansen as Director Management For For 3b.6 Elect/Ratify Francisco Garza Zambrano as Director Management For For 3b.7 Elect/Ratify Ricardo Guajardo Touche as Director Management For For 3b.8 Elect/Ratify Guillermo Ortiz Martinez as Director Management For For 3b.9 Elect/Ratify Roberto Servitje Sendra as Director Management For For 3c.1 Elect/Ratify Ricardo Guajardo Touche as Chairman of Audit Committee Management For For 3d.1 Elect/Ratify Fernando Chico Pardo, Jose Antonio Perez Anton and Roberto Servitje Sendra as Members of Nominations and Compensations Committee Management For For 3e.1 Approve Remuneration of Directors in the Amount of MXN 50,000 Management For For 3e.2 Approve Remuneration of Operations Committee in the Amount of MXN 50,000 Management For For 3e.3 Approve Remuneration of Nominations and Compensations Committee in the Amount of MXN 50,000 Management For For 3e.4 Approve Remuneration of Audit Committee in the Amount of MXN 70,000 Management For For 3e.5 Approve Remuneration of Acquisitions and Contracts Committee in the Amount of MXN 15,000 Management For For 4a Authorize Claudio R. Gongora Morales to Ratify and Execute Approved Resolutions Management For For 4b Authorize Rafael Robles Miaja to Ratify and Execute Approved Resolutions Management For For 4c Authorize Ana Maria Poblanno Chanona to Ratify and Execute Approved Resolutions Management For For HERA SPA Meeting Date:APR 23, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:HER Security ID:T5250M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Decrease in Size of Board from 15 to 14 Management For For 2 Amend Article 17.2 (Board-Related) Management For For 3 Approve Acquisition of AMGA S.P.A. Management For For 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Approve Remuneration Report Management For For 3 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 4.0 Slate Submitted by the Shareholder Agreement (56.22 Percent of the Share Capital) Shareholder None Did Not Vote 4.1 Slate Submitted by Carimonte Holding, Fondazione CR Forli, Fondazione CR Imola, Fondazione CR Modena, and Gruppo Societa' Gas Rimini SpA Shareholder None For 5 Approve Remuneration of Directors Management For Against 5.0 Slate Submitted by the Shareholder Agreement (56.22 Percent of the Share Capital) Shareholder None Against 5.1 Slate Submitted by Carimonte Holding, Fondazione CR Forli, Fondazione CR Imola, Fondazione CR Modena, and Gruppo Societa' Gas Rimini SpA Shareholder None For 6 Approve Internal Auditors' Remuneration Management For For 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For HUTCHISON PORT HOLDINGS TRUST Meeting Date:APR 28, 2014 Record Date: Meeting Type:ANNUAL Ticker:NS8U Security ID:Y3780D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Report of Trustee-Manager, Statement by Trustee-Manager, Financial Statements, and Auditor's Report Management For For 2 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorize the Manager to Fix Their Remuneration Management For For 3 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For HUTCHISON PORT HOLDINGS TRUST Meeting Date:APR 28, 2014 Record Date: Meeting Type:SPECIAL Ticker:NS8U Security ID:Y3780D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Trust Deed Management For For IBERDROLA S.A. Meeting Date:MAR 28, 2014 Record Date:MAR 23, 2014 Meeting Type:ANNUAL Ticker:IBE Security ID:E6165F166 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Management Reports Management For For 3 Approve Discharge of Board Management For For 4 Renew Appointment of Ernst & Young as Auditor Management For For 5 Approve Allocation of Income and Dividends Management For For 6.A Authorize Capitalization of Reserves for Scrip Dividends Management For For 6.B Authorize Capitalization of Reserves for Scrip Dividends Management For For 7 Approve Restricted Stock Plan Management For For 8 Reelect Georgina Yamilet Kessel Martinez as Director Management For For 9 Authorize Share Repurchase Program Management For For 10.A Amend Article 34.5 Re: Technical and Textual Adjustments Management For For 10.B Amend Article 44.3 Re: Term of Audit Committee Chairman Management For For 11 Authorize Share Repurchase and Capital Reduction via Amortization of Repurchased Shares Management For For 12 Authorize Board to Ratify and Execute Approved Resolutions Management For For 13 Advisory Vote on Remuneration Policy Report Management For For INTER PIPELINE LTD. Meeting Date:MAY 12, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:IPL Security ID:45833V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Richard Shaw Management For For 2.2 Elect Director David Fesyk Management For For 2.3 Elect Director Lorne Brown Management For For 2.4 Elect Director Duane Keinick Management For For 2.5 Elect Director William Robertson Management For For 2.6 Elect Director Brant Sangster Management For For 2.7 Elect Director Alison Taylor Love Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Authorize New Class of Preferred Stock (Class A) Management For For 5 Approve Shareholder Rights Plan Management For For ITC HOLDINGS CORP. Meeting Date:MAY 21, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:ITC Security ID:465685105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher H. Franklin Management For For 1.2 Elect Director Edward G. Jepsen Management For For 1.3 Elect Director William J. Museler Management For For 1.4 Elect Director Hazel R. O'Leary Management For For 1.5 Elect Director Thomas G. Stephens Management For Withhold 1.6 Elect Director G. Bennett Stewart, III Management For For 1.7 Elect Director Lee C. Stewart Management For For 1.8 Elect Director Joseph L. Welch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Amend Bylaws Call Special Meetings Shareholder Against For JAPAN AIRPORT TERMINAL CO. LTD. Meeting Date:JUN 27, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:9706 Security ID:J2620N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 7 Management For For 2.1 Elect Director Takashiro, Isao Management For For 2.2 Elect Director Yokota, Nobuaki Management For For 2.3 Elect Director Naba, Shiro Management For For 2.4 Elect Director Ochi, Hisao Management For For 2.5 Elect Director Asano, Fumio Management For For 2.6 Elect Director Miyauchi, Hiroshi Management For For 2.7 Elect Director Yonemoto, Yasuhide Management For For 2.8 Elect Director Kawai, Makoto Management For For 2.9 Elect Director Takagi, Jotaro Management For For 2.10 Elect Director Kotani, Masaru Management For Against 2.11 Elect Director Hora, Hayao Management For For 2.12 Elect Director Onishi, Masaru Management For Against 2.13 Elect Director Akahori, Masatoshi Management For For 2.14 Elect Director Suzuki, hisayasu Management For For 2.15 Elect Director Shinohara, Toshio Management For For 3 Approve Annual Bonus Payment to Directors Management For For 4 Approve Takeover Defense Plan (Poison Pill) Management For Against KAMIGUMI CO. LTD. Meeting Date:JUN 27, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:9364 Security ID:J29438116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 6 Management For For 2.1 Elect Director Kubo, Masami Management For For 2.2 Elect Director Fukai, Yoshihiro Management For For 2.3 Elect Director Makita, Hideo Management For For 2.4 Elect Director Hirase, Toshio Management For For 2.5 Elect Director Saeki, Kuniharu Management For For 2.6 Elect Director Tahara, Norihito Management For For 2.7 Elect Director Horiuchi, Toshihiro Management For For 2.8 Elect Director Ichihara, Yoichiro Management For For 2.9 Elect Director Murakami, Katsumi Management For For 2.10 Elect Director Miyazaki, Tatsuhiko Management For For 3.1 Appoint Statutory Auditor Komae, Masahide Management For For 3.2 Appoint Statutory Auditor Muneyoshi, Katsumasa Management For For KINDER MORGAN, INC. Meeting Date:MAY 19, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director Steven J. Kean Management For For 1.3 Elect Director Anthony W. Hall, Jr. Management For For 1.4 Elect Director Deborah A. Macdonald Management For For 1.5 Elect Director Michael J. Miller Management For For 1.6 Elect Director Michael C. Morgan Management For For 1.7 Elect Director Fayez Sarofim Management For For 1.8 Elect Director C. Park Shaper Management For For 1.9 Elect Director Joel V. Staff Management For For 1.10 Elect Director John M. Stokes Management For For 1.11 Elect Director Robert F. Vagt Management For For 2 Ratify Auditors Management For For 3 Report on Financial Risks of Climate Change Shareholder Against Against 4 Report on Methane Emissions Management, Pipeline Maintenance and Reduction Targets Shareholder Against Against 5 Report on Sustainability Shareholder Against For MACQUARIE ATLAS ROADS LTD. Meeting Date:APR 15, 2014 Record Date:APR 13, 2014 Meeting Type:ANNUAL Ticker:MQA Security ID:Q568A7101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Richard England as Director Management For For 3 Elect John Roberts as Director Management For For 1 Approve PricewaterhouseCoopers as Auditor and Authorize the Board to Fix Their Remuneration Management For For 2 Elect Derek Stapley as Director Management For For 3 Elect David Walsh as Director Management For For 4 Approve Standing Approval for Distributions Management For For MAGELLAN MIDSTREAM PARTNERS, L.P. Meeting Date:APR 24, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:MMP Security ID:559080106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James C. Kempner Management For For 1.2 Elect Director Michael N. Mears Management For For 1.3 Elect Director James R. Montague Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For Against MARKWEST ENERGY PARTNERS, L.P. Meeting Date:JUN 06, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:MWE Security ID:570759100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank M. Semple Management For For 1.2 Elect Director Donald D. Wolf Management For For 1.3 Elect Director William A. Bruckmann, III Management For For 1.4 Elect Director Michael L. Beatty Management For Withhold 1.5 Elect Director Charles K. Dempster Management For For 1.6 Elect Director Donald C. Heppermann Management For For 1.7 Elect Director Randall J. Larson Management For For 1.8 Elect Director Anne E. Fox Mounsey Management For For 1.9 Elect Director William P. Nicoletti Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For MITSUBISHI LOGISTICS CORP. Meeting Date:JUN 27, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:9301 Security ID:J44561108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 6 Management For For 2.1 Elect Director Okamoto, Tetsuro Management For For 2.2 Elect Director Matsui, Akio Management For For 2.3 Elect Director Hashimoto, Yuuichi Management For For 2.4 Elect Director Watabe, Yoshinori Management For For 2.5 Elect Director Hoki, Masato Management For For 2.6 Elect Director Takayama, Kazuhiko Management For For 2.7 Elect Director Miyazaki, Takanori Management For For 2.8 Elect Director Makihara, Minoru Management For For 2.9 Elect Director Miki, Shigemitsu Management For Against 2.10 Elect Director Irie, Kenji Management For For 2.11 Elect Director Miyahara, Koji Management For For 2.12 Elect Director Ohara, Yoshiji Management For For 2.13 Elect Director Hara, yoichiro Management For For 3 Appoint Statutory Auditor Sakurai, Kenji Management For Against 4 Approve Annual Bonus Payment to Directors Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director Robert M. Beall, II Management For For 1c Elect Director James L. Camaren Management For For 1d Elect Director Kenneth B. Dunn Management For For 1e Elect Director Kirk S. Hachigian Management For For 1f Elect Director Toni Jennings Management For For 1g Elect Director James L. Robo Management For For 1h Elect Director Rudy E. Schupp Management For For 1i Elect Director John L. Skolds Management For For 1j Elect Director William H. Swanson Management For For 1k Elect Director Hansel E. Tookes, II Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Supermajority Vote Requirement Shareholder Against For PORTLAND GENERAL ELECTRIC COMPANY Meeting Date:MAY 07, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:POR Security ID:736508847 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Ballantine Management For For 1.2 Elect Director Rodney L. Brown, Jr. Management For For 1.3 Elect Director Jack E. Davis Management For For 1.4 Elect Director David A. Dietzler Management For For 1.5 Elect Director Kirby A. Dyess Management For For 1.6 Elect Director Mark B. Ganz Management For For 1.7 Elect Director Kathryn J. Jackson Management For For 1.8 Elect Director Neil J. Nelson Management For For 1.9 Elect Director M. Lee Pelton Management For For 1.10 Elect Director James J. Piro Management For For 1.11 Elect Director Charles W. Shivery Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Ratify Auditors Management For For PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 15, 2014 Record Date:FEB 14, 2014 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert R. Gamper, Jr. Management For For 1.2 Elect Director William V. Hickey Management For For 1.3 Elect Director Ralph Izzo Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director David Lilley Management For For 1.6 Elect Director Thomas A. Renyi Management For For 1.7 Elect Director Hak Cheol Shin Management For For 1.8 Elect Director Richard J. Swift Management For For 1.9 Elect Director Susan Tomasky Management For For 1.10 Elect Director Alfred W. Zollar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3a Reduce Supermajority Vote Requirement for Certain Business Combinations Management For For 3b Reduce Supermajority Vote Requirement to Remove a Director Without Cause Management For For 3c Reduce Supermajority Vote Requirement to Amend Bylaws Management For For 4 Ratify Auditors Management For For QUBE HOLDINGS LIMITED Meeting Date:NOV 14, 2013 Record Date:NOV 13, 2013 Meeting Type:ANNUAL Ticker:QUB Security ID:Q7834B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Robert Dove as Director Management For For 2 Elect Allan Davies as Director Management For For 3 Elect Alan Miles as Director Management For For 4 Approve the Remuneration Report Management For For 5 Approve the Grant of Up to 388,536 Performance Rights to Maurice James, Managing Director of the Company Management For Against 6 Approve the Proportional Takeover Provision Management For For RWE AG Meeting Date:APR 16, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:RWE Security ID:D6629K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.00 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013 Management For For 5 Approve Remuneration System for Management Board Members Management For For 6 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2014 Management For For 7 Ratify PricewaterhouseCoopers as Auditors for the First Half of the Fiscal 2014 Management For For 8 Authorize Share Repurchase Program and Reissuance Management For For 9 Approve Creation of EUR 314.7 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 10 Amend Affiliation Agreements with Subsidiaries Management For For SEMGROUP CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:SEMG Security ID:81663A105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald A. Ballschmiede Management For For 1.2 Elect Director Sarah M. Barpoulis Management For For 1.3 Elect Director John F. Chlebowski Management For For 1.4 Elect Director Carlin G. Conner Management For For 1.5 Elect Director Karl F. Kurz Management For For 1.6 Elect Director James H. Lytal Management For For 1.7 Elect Director Thomas R. McDaniel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SEMPRA ENERGY Meeting Date:MAY 09, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director James G. Brocksmith, Jr. Management For For 1.3 Elect Director Kathleen L. Brown Management For For 1.4 Elect Director Pablo A. Ferrero Management For For 1.5 Elect Director William D. Jones Management For For 1.6 Elect Director William G. Ouchi Management For For 1.7 Elect Director Debra L. Reed Management For For 1.8 Elect Director William C. Rusnack Management For For 1.9 Elect Director William P. Rutledge Management For For 1.10 Elect Director Lynn Schenk Management For For 1.11 Elect Director Jack T. Taylor Management For For 1.12 Elect Director Luis M. Tellez Management For For 1.13 Elect Director James C. Yardley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SOUND GLOBAL LTD Meeting Date:MAY 22, 2014 Record Date:MAY 19, 2014 Meeting Type:ANNUAL Ticker:00967 Security ID:Y80748109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Elect Luo Liyang as Director Management For For 3 Elect Wong See Meng as Director Management For For 4 Elect Seow Han Chiang Winston as Director Management For For 5 Approve Directors' Fees Management For For 6 Reappoint Deloitte Touche Tohmatsu, Hong Kong and Deloitte & Touche LLP, Singapore as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Shares without Preemptive Rights Management For Against 8 Approve Issuance of Shares and Grant of Options Pursuant to the Sound Global Share Option Scheme Management For Against 9 Authorize Share Repurchase Program Management For For SPECTRA ENERGY CORP Meeting Date:APR 15, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory L. Ebel Management For For 1b Elect Director Austin A. Adams Management For For 1c Elect Director Joseph Alvarado Management For For 1d Elect Director Pamela L. Carter Management For For 1e Elect Director Clarence P. Cazalot, Jr. Management For For 1f Elect Director F. Anthony Comper Management For For 1g Elect Director Peter B. Hamilton Management For For 1h Elect Director Michael McShane Management For For 1i Elect Director Michael G. Morris Management For For 1j Elect Director Michael E. J. Phelps Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against 5 Report on Methane Emissions Shareholder Against Against SUEZ ENVIRONNEMENT COMPANY Meeting Date:MAY 22, 2014 Record Date:MAY 16, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:SEV Security ID:F4984P118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.65 per Share Management For For 4 Elect Ines Kolmsee as Director Management For For 5 Reelect Gilles Benoist as Director Management For For 6 Reelect Alain Chaigneau as Director Management For For 7 Reelect Penelope Chalmers Small as Director Management For For 8 Reelect Guillaume Pepy as Director Management For For 9 Reelect Jerome Tolot as Director Management For For 10 Approve Remuneration of Directors in the Aggregate Amount of EUR 700,000 Management For For 11 Renew Appointment of Mazars as Auditor Management For For 12 Renew Appointment of CBA as Alternate Auditor Management For For 13 Approve Auditors' Special Report on Related-Party Transactions Management For For 14 Advisory Vote on Compensation of Gerard Mestrallet, Chairman Management For For 15 Advisory Vote on Compensation of Jean-Louis Chaussade, CEO Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Amend Articles 11.2 and 17.4 of Bylaws Re: Age Limit for Chairman and for CEO Management For For 18 Amend Article 10 of Bylaws Re: Appointment of Employee Representatives Management For For 19 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 20 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 408 Million Management For For 21 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 204 Million Management For For 22 Approve Issuance of Equity or Equity-Linked Securities for Private Placements , up to Aggregate Nominal Amount of EUR 204 Million Management For For 23 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote under Items 20 to 22 Management For For 24 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 25 Authorize Capital Increase of Up to EUR 204 Million for Future Exchange Offers Management For For 26 Approve Issuance of Securities Convertible into Debt Management For For 27 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 28 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Reserved for International Employees Management For For 29 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 408 Million Management For For 30 Authorize Filing of Required Documents/Other Formalities Management For For SYDNEY AIRPORT Meeting Date:SEP 19, 2013 Record Date:SEP 17, 2013 Meeting Type:SPECIAL Ticker:SYD Security ID:Q8808P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Issuance of Up to 52.42 Million SYD Securities to MTAA Superannuation Fund Management For Did Not Vote 2 Approve the Issuance of Up to 14.89 Million SYD Securities to UniSuper Superannuation Fund Management For Did Not Vote 3 Ratify the Past Issuance of 123.06 Million SYD Securities to HOCHTIEF AirPort GmbH Management For Did Not Vote 4 Ratify the Past Issuance of 57.12 Million SYD Securities to The Future Fund Board of Guardians Management For Did Not Vote 1 Approve the Issuance of Up to 52.42 Million SYD Securities to MTAA Superannuation Fund Management For Did Not Vote 2 Approve the Issuance of Up to 14.89 Million SYD Securities to UniSuper Superannuation Fund Management For Did Not Vote 3 Ratify the Past Issuance of 123.06 Million SYD Securities to HOCHTIEF AirPort GmbH Management For Did Not Vote 4 Ratify the Past Issuance of 57.12 Million SYD Securities to The Future Fund Board of Guardians Management For Did Not Vote SYDNEY AIRPORT Meeting Date:NOV 22, 2013 Record Date:NOV 20, 2013 Meeting Type:SPECIAL Ticker:SYD Security ID:Q8808P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Change of Responsible Entity Management For For 2 Approve the Unstapling of SAT 1 Units and SAT 2 Units Management For For 3 Approve the Amendments to SAT 1 Constitution Management For For 1 Approve the Amendments to SAT 2 Constitution to Effect the Scheme Management For For 2 Approve the Acquisition by Sydney Airport Ltd of All of the SAT 2 Units Management For For 3 Approve the Unstapling of SAT 1 Units and SAT 2 Units Management For For SYDNEY AIRPORT Meeting Date:MAY 15, 2014 Record Date:MAY 13, 2014 Meeting Type:ANNUAL Ticker:SYD Security ID:Q8808P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Elect Stephen Ward as Director Management For For 4 Elect Ann Sherry as Director Management For For 1 Elect Patrick Gourley as Director Management For For TARGA RESOURCES CORP. Meeting Date:MAY 29, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:TRGP Security ID:87612G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles R. Crisp Management For For 1.2 Elect Director Laura C. Fulton Management For For 1.3 Elect Director James W. Whalen Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against THE WILLIAMS COMPANIES, INC. Meeting Date:MAY 22, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. Armstrong Management For For 1.2 Elect Director Joseph R. Cleveland Management For For 1.3 Elect Director Kathleen B. Cooper Management For For 1.4 Elect Director John A. Hagg Management For For 1.5 Elect Director Juanita H. Hinshaw Management For For 1.6 Elect Director Ralph Izzo Management For For 1.7 Elect Director Frank T. MacInnis Management For For 1.8 Elect Director Eric W. Mandelblatt Management For For 1.9 Elect Director Steven W. Nance Management For For 1.10 Elect Director Murray D. Smith Management For For 1.11 Elect Director Janice D. Stoney Management For For 1.12 Elect Director Laura A. Sugg Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRANSCANADA CORPORATION Meeting Date:MAY 02, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:TRP Security ID:89353D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin E. Benson Management For For 1.2 Elect Director Derek H. Burney Management For For 1.3 Elect Director Paule Gauthier Management For For 1.4 Elect Director Russell K. Girling Management For For 1.5 Elect Director S. Barry Jackson Management For For 1.6 Elect Director Paula Rosput Reynolds Management For For 1.7 Elect Director John Richels Management For For 1.8 Elect Director Mary Pat Salomone Management For For 1.9 Elect Director D. Michael G. Stewart Management For For 1.10 Elect Director Siim A. Vanaselja Management For For 1.11 Elect Director Richard E. Waugh Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For TRANSURBAN GROUP Meeting Date:OCT 10, 2013 Record Date:OCT 08, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:TCL Security ID:Q9194A106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Lindsay Maxsted as Director Management For For 2b Elect Samantha Mostyn as Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Grant of Up to 382,292 Performance Awards to Scott Charlton, CEO of the Company Management For For ULTRAPAR PARTICIPACOES S.A. Meeting Date:JAN 31, 2014 Record Date:DEC 30, 2013 Meeting Type:SPECIAL Ticker:UGPA3 Security ID:90400P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement between the Company and Imifarma Produtos Farmaceuticos S.A. Management For For 2 Appoint Independent Firm to Appraise Proposed Transaction Management For For 3 Approve Independent Firm's Appraisal Management For For 4 Approve Issuance of Shares in Connection with Merger Management For For 5 Amend Articles to Reflect Changes in Capital Management For For 6 Approve Issuance of Subscription Warrants in Connection with Merger Management For For 7 Authorize Board to Ratify and Execute Approved Resolutions Management For For ULTRAPAR PARTICIPACOES S.A. Meeting Date:APR 16, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:UGPA3 Security ID:90400P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2013 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Remuneration of Company's Management Management For For 4 Elect Fiscal Council Members Management For For 4.1 Approve Fiscal Council Remuneration Management For For VERESEN INC. Meeting Date:MAY 06, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:VSN Security ID:92340R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald L. Althoff Management For For 1.2 Elect Director J. Paul Charron Management For For 1.3 Elect Director Maureen E. Howe Management For For 1.4 Elect Director Robert J. Iverach Management For For 1.5 Elect Director Rebecca A. McDonald Management For For 1.6 Elect Director Stephen W.C. Mulherin Management For For 1.7 Elect Director Henry W. Sykes Management For For 1.8 Elect Director Bertrand A. Valdman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Shareholder Rights Plan Management For For XCEL ENERGY INC. Meeting Date:MAY 21, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail Koziara Boudreaux Management For For 1b Elect Director Richard K. Davis Management For For 1c Elect Director Ben Fowke Management For For 1d Elect Director Albert F. Moreno Management For For 1e Elect Director Richard T. O'Brien Management For For 1f Elect Director Christopher J. Policinski Management For For 1g Elect Director A. Patricia Sampson Management For For 1h Elect Director James J. Sheppard Management For For 1i Elect Director David A. Westerlund Management For For 1j Elect Director Kim Williams Management For For 1k Elect Director Timothy V. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For Franklin Global Real Estate Fund ALEXANDRIA REAL ESTATE EQUITIES, INC. Meeting Date:MAY 29, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:ARE Security ID:015271109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joel S. Marcus Management For For 1.2 Elect Director Richard B. Jennings Management For For 1.3 Elect Director John L. Atkins, III Management For For 1.4 Elect Director Maria C. Freire Management For For 1.5 Elect Director Steven R. Hash Management For For 1.6 Elect Director Richard H. Klein Management For For 1.7 Elect Director James H. Richardson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For AMERICAN ASSETS TRUST, INC. Meeting Date:JUN 17, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:AAT Security ID:024013104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ernest S. Rady Management For For 1.2 Elect Director John W. Chamberlain Management For For 1.3 Elect Director Larry E. Finger Management For For 1.4 Elect Director Duane A. Nelles Management For Withhold 1.5 Elect Director Thomas S. Olinger Management For For 1.6 Elect Director Robert S. Sullivan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For APARTMENT INVESTMENT AND MANAGEMENT COMPANY Meeting Date:APR 29, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:AIV Security ID:03748R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James N. Bailey Management For For 1.2 Elect Director Terry Considine Management For For 1.3 Elect Director Thomas L. Keltner Management For For 1.4 Elect Director J. Landis Martin Management For For 1.5 Elect Director Robert A. Miller Management For For 1.6 Elect Director Kathleen M. Nelson Management For For 1.7 Elect Director Michael A. Stein Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against ASCENDAS REAL ESTATE INVESTMENT TRUST Meeting Date:JUN 30, 2014 Record Date: Meeting Type:ANNUAL Ticker:A17U Security ID:Y0205X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Report of the Trustee, Statement by the Manager, Audited Financial Statements and Auditors' Report Management For For 2 Reappoint KPMG LLP as Auditors and Authorize Manager to Fix Their Remuneration Management For For 3 Approve Issuance of Equity or Equity-linked Securities With or Without Preemptive Rights Management For For AVALONBAY COMMUNITIES, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:AVB Security ID:053484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glyn F. Aeppel Management For For 1.2 Elect Director Alan B. Buckelew Management For For 1.3 Elect Director Bruce A. Choate Management For For 1.4 Elect Director John J. Healy, Jr. Management For For 1.5 Elect Director Timothy J. Naughton Management For For 1.6 Elect Director Lance R. Primis Management For For 1.7 Elect Director Peter S. Rummell Management For For 1.8 Elect Director H. Jay Sarles Management For For 1.9 Elect Director W. Edward Walter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against For BOARDWALK REAL ESTATE INVESTMENT TRUST Meeting Date:MAY 14, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:BEI.UN Security ID:096631106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Trustees at Not More Than Seven Management For For 2.1 Elect Trustee James R. Dewald Management For For 2.2 Elect Trustee Gary Goodman Management For For 2.3 Elect Trustee Arthur L. Havener, Jr. Management For For 2.4 Elect Trustee Sam Kolias Management For For 2.5 Elect Trustee Samantha Kolias Management For For 2.6 Elect Trustee Al W. Mawani Management For For 2.7 Elect Trustee Andrea M. Stephen Management For For 3 Approve Deloitte LLP as Auditors and Authorize Trustees to Fix Their Remuneration Management For For 4 Allow Electronic Distribution of Company Communications Management For For 5 Advisory Vote on Executive Compensation Approach Management For For BOSTON PROPERTIES, INC. Meeting Date:MAY 20, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:BXP Security ID:101121101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carol B. Einiger Management For For 1.2 Elect Director Jacob A. Frenkel Management For For 1.3 Elect Director Joel I. Klein Management For For 1.4 Elect Director Douglas T. Linde Management For For 1.5 Elect Director Matthew J. Lustig Management For For 1.6 Elect Director Alan J. Patricof Management For For 1.7 Elect Director Ivan G. Seidenberg Management For For 1.8 Elect Director Owen D. Thomas Management For For 1.9 Elect Director Martin Turchin Management For Against 1.10 Elect Director David A. Twardock Management For For 1.11 Elect Director Mortimer B. Zuckerman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Adopt Proxy Access Right Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against For BRANDYWINE REALTY TRUST Meeting Date:MAY 29, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:BDN Security ID:105368203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter D'Alessio Management For For 1.2 Elect Director Anthony A. Nichols, Sr. Management For For 1.3 Elect Director Gerard H. Sweeney Management For For 1.4 Elect Director Wyche Fowler Management For For 1.5 Elect Director Michael J. Joyce Management For For 1.6 Elect Director Charles P. Pizzi Management For For 1.7 Elect Director James C. Diggs Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BRE PROPERTIES, INC. Meeting Date:MAR 28, 2014 Record Date:JAN 23, 2014 Meeting Type:SPECIAL Ticker:BRE Security ID:05564E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For CAMDEN PROPERTY TRUST Meeting Date:MAY 09, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:CPT Security ID:133131102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard J. Campo Management For For 1.2 Elect Director Scott S. Ingraham Management For For 1.3 Elect Director Lewis A. Levey Management For For 1.4 Elect Director William B. McGuire, Jr. Management For For 1.5 Elect Director William F. Paulsen Management For For 1.6 Elect Director D. Keith Oden Management For For 1.7 Elect Director F. Gardner Parker Management For For 1.8 Elect Director Frances Aldrich Sevilla-Sacasa Management For For 1.9 Elect Director Steven A. Webster Management For For 1.10 Elect Director Kelvin R. Westbrook Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CANADIAN REAL ESTATE INVESTMENT TRUST Meeting Date:MAY 15, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:REF.UN Security ID:13650J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Trustee Deborah J. Barrett Management For For 1.2 Elect Trustee John A. Brough Management For For 1.3 Elect Trustee Anthony S. Fell Management For For 1.4 Elect Trustee James D. Fisher Management For For 1.5 Elect Trustee Brian M. Flood Management For For 1.6 Elect Trustee Andrew L. Hoffman Management For For 1.7 Elect Trustee Stephen E. Johnson Management For For 1.8 Elect Trustee W. Reay Mackay Management For For 2 Approve Deloitte LLP as Auditors and Authorize Trustees to Fix Their Remuneration Management For For 3 Approve Advance Notice Policy Management For For 4 Amend Declaration of Trust Re: Special Voting Units Management For Against 5 Amend Declaration of Trust Re: Amendments to Address Changes in Accounting Standards Management For For 6 Re-approve Unitholder Rights Plan Management For For 7 Amend Unitholder Rights Plan Management For For CAPITALAND LIMITED Meeting Date:APR 25, 2014 Record Date: Meeting Type:ANNUAL Ticker:C31 Security ID:Y10923103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare Final Dividend Management For For 3 Approve Directors' Fees Management For For 4 Elect John Powell Morschel as Director Management For For 5a Elect James Koh Cher Siang as Director Management For For 5b Elect Simon Claude Israel as Director Management For For 6 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Elect Philip Nalliah Pillai as Director Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 9 Approve Issuance of Shares and Grant of Awards Pursuant to CapitaLand Performance Share Plan 2010 and CapitaLand Restricted Share Plan 2010 Management For For CAPITALAND LIMITED Meeting Date:APR 25, 2014 Record Date: Meeting Type:SPECIAL Ticker:C31 Security ID:Y10923103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Share Repurchase Program Management For For CAPITAMALL TRUST LTD Meeting Date:APR 15, 2014 Record Date: Meeting Type:ANNUAL Ticker:C38U Security ID:Y1100L160 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Report of the Trustee, Statement by the Manager, Audited Financial Statements and Auditors' Report Management For For 2 Reappoint KPMG LLP as Auditors and Authorize Manager to Fix Their Remuneration Management For For 3 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 4 Authorize Share Repurchase Program Management For For CASTELLUM AB Meeting Date:MAR 20, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:CAST Security ID:W2084X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chairman of Meeting Management For For 2 Prepare and Approve List of Shareholders Management For For 3 Approve Agenda of Meeting Management For For 4 Designate Inspector(s) of Minutes of Meeting Management For For 5 Acknowledge Proper Convening of Meeting Management For For 6a Receive Financial Statements and Statutory Reports Management None None 6b Receive Auditor's Report on Application of Guidelines for Remuneration for Executive Management Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of SEK 4.25 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Receive Election Committee's Report on Activities and Statement Concerning the Proposal Regarding the Board of Directors Management None None 11 Determine Number of Members (7) and Deputy Members (0) of Board; Determine Number of Auditors (2) and Deputy Auditors (1) Management For For 12 Approve Remuneration of Directors in the Amount of SEK 585,000 for Chairman, and SEK 275,000 for Other Directors; Approve Remuneration for Committee Work Management For For 13 Reelect Charlotte Stromberg (Chair), Per Berggren, Marianne Alexandersson, Christer Jacobson, Jan-Ake Jonsson, And Johan Skoglund as Directors; Elect Nina Linander as New Director Management For For 14 Appoint Magnus Fredmer (Ernst & Young) And Hans Waren (Deliotte) as Auditors and Fredrik Walmeus (Deloitte) as Deputy Auditor Management For For 15 Authorize Chairman of Board and Representatives of Three of Company's Largest Shareholders to Serve on Nominating Committee Management For For 16 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 17 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For CBL & ASSOCIATES PROPERTIES, INC. Meeting Date:MAY 05, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:CBL Security ID:124830100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles B. Lebovitz Management For For 1.2 Elect Director Stephen D. Lebovitz Management For For 1.3 Elect Director Gary L. Bryenton Management For For 1.4 Elect Director A. Larry Chapman Management For For 1.5 Elect Director Thomas J. DeRosa Management For For 1.6 Elect Director Matthew S. Dominski Management For For 1.7 Elect Director Gary J. Nay Management For For 1.8 Elect Director Kathleen M. Nelson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against CDL HOSPITALITY TRUSTS Meeting Date:APR 25, 2014 Record Date: Meeting Type:ANNUAL Ticker:J85 Security ID:Y1233P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements, Trustee-Manager's Report, Statement by the CEO of the Trustee-Manager, Trustee's Report, Manager's Report, and Auditors' Report Management For For 2 Reappoint KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 4 Other Business (Voting) Management For Against CHINA OVERSEAS LAND & INVESTMENT LTD. Meeting Date:MAY 26, 2014 Record Date:MAY 22, 2014 Meeting Type:ANNUAL Ticker:00688 Security ID:Y15004107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Chen Yi as Director Management For Against 3b Elect Luo Liang as Director Management For Against 3c Elect Nip Yun Wing as Director Management For Against 3d Elect Zheng Xuexuan as Director Management For Against 3e Elect Lam Kwong Siu as Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against 9 Adopt New Articles of Association Management For For CORESITE REALTY CORPORATION Meeting Date:MAY 29, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:COR Security ID:21870Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Stuckey Management For For 1.2 Elect Director Thomas M. Ray Management For For 1.3 Elect Director James A. Attwood, Jr. Management For For 1.4 Elect Director Michael Koehler Management For For 1.5 Elect Director Paul E. Szurek Management For For 1.6 Elect Director J. David Thompson Management For For 1.7 Elect Director David A. Wilson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CUBESMART Meeting Date:MAY 28, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:CUBE Security ID:229663109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William M. Diefenderfer, III Management For For 1.2 Elect Director Piero Bussani Management For For 1.3 Elect Director Christopher P. Marr Management For For 1.4 Elect Director Marianne M. Keler Management For For 1.5 Elect Director Deborah R. Salzberg Management For For 1.6 Elect Director John F. Remondi Management For For 1.7 Elect Director Jeffrey F. Rogatz Management For For 1.8 Elect Director John W. Fain Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DDR CORP. Meeting Date:MAY 13, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:DDR Security ID:23317H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terrance R. Ahern Management For For 1.2 Elect Director James C. Boland Management For For 1.3 Elect Director Thomas Finne Management For For 1.4 Elect Director Robert H. Gidel Management For For 1.5 Elect Director Daniel B. Hurwitz Management For For 1.6 Elect Director Volker Kraft Management For For 1.7 Elect Director Rebecca L. Maccardini Management For For 1.8 Elect Director Victor B. MacFarlane Management For For 1.9 Elect Director Craig Macnab Management For For 1.10 Elect Director Scott D. Roulston Management For For 1.11 Elect Director Barry A. Sholem Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For DERWENT LONDON PLC Meeting Date:MAY 16, 2014 Record Date:MAY 14, 2014 Meeting Type:ANNUAL Ticker:DLN Security ID:G27300105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Robert Rayne as Director Management For For 6 Re-elect John Burns as Director Management For For 7 Re-elect Simon Silver as Director Management For For 8 Re-elect Damian Wisniewski as Director Management For For 9 Re-elect Nigel George as Director Management For For 10 Re-elect David Silverman as Director Management For For 11 Re-elect Paul Williams as Director Management For For 12 Re-elect Stuart Corbyn as Director Management For For 13 Re-elect Robert Farnes as Director Management For For 14 Re-elect June de Moller as Director Management For For 15 Re-elect Stephen Young as Director Management For For 16 Re-elect Simon Fraser as Director Management For For 17 Elect Richard Dakin as Director Management For For 18 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 19 Authorise Board to Fix Remuneration of Auditors Management For For 20 Approve Performance Share Plan Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For DEUTSCHE EUROSHOP AG Meeting Date:JUN 18, 2014 Record Date: Meeting Type:ANNUAL Ticker:DEQ Security ID:D1854M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.25 per Share Management For Did Not Vote 3 Approve Discharge of Management Board for Fiscal 2013 Management For Did Not Vote 4 Approve Discharge of Supervisory Board for Fiscal 2013 Management For Did Not Vote 5 Ratify BDO AG as Auditors for Fiscal 2014 Management For Did Not Vote 6a Elect Thomas Armbrust to the Supervisory Board Management For Did Not Vote 6b Elect Beate Bell to the Supervisory Board Management For Did Not Vote 6c Elect Manuela Better to the Supervisory Board Management For Did Not Vote DIGITAL REALTY TRUST, INC. Meeting Date:APR 28, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:DLR Security ID:253868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Dennis E. Singleton Management For For 1B Elect Director Laurence A. Chapman Management For For 1C Elect Director Kathleen Earley Management For For 1D Elect Director Ruann F. Ernst Management For For 1E Elect Director Kevin J. Kennedy Management For For 1F Elect Director William G. LaPerch Management For For 1G Elect Director Robert H. Zerbst Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DOUGLAS EMMETT, INC. Meeting Date:MAY 29, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:DEI Security ID:25960P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dan A. Emmett Management For For 1.2 Elect Director Jordan L. Kaplan Management For For 1.3 Elect Director Kenneth M. Panzer Management For Withhold 1.4 Elect Director Christopher H. Anderson Management For For 1.5 Elect Director Leslie E. Bider Management For For 1.6 Elect Director David T. Feinberg Management For Withhold 1.7 Elect Director Thomas E. O'Hern Management For For 1.8 Elect Director William E. Simon, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For EQUITY LIFESTYLE PROPERTIES, INC. Meeting Date:NOV 25, 2013 Record Date:OCT 04, 2013 Meeting Type:SPECIAL Ticker:ELS Security ID:29472R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For EQUITY LIFESTYLE PROPERTIES, INC. Meeting Date:MAY 13, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:ELS Security ID:29472R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip Calian Management For For 1.2 Elect Director David Contis Management For For 1.3 Elect Director Thomas Dobrowski Management For For 1.4 Elect Director Thomas Heneghan Management For For 1.5 Elect Director Marguerite Nader Management For For 1.6 Elect Director Sheli Rosenberg Management For For 1.7 Elect Director Howard Walker Management For For 1.8 Elect Director Gary Waterman Management For For 1.9 Elect Director William Young Management For For 1.10 Elect Director Samuel Zell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Stock Award Plan Grants Management For For 5 Approve Omnibus Stock Plan Management For For 6 Report on Political Contributions and Lobbying Communications Shareholder Against For EQUITY RESIDENTIAL Meeting Date:JUN 12, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:EQR Security ID:29476L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alexander Management For For 1.2 Elect Director Charles L. Atwood Management For For 1.3 Elect Director Linda Walker Bynoe Management For For 1.4 Elect Director Mary Kay Haben Management For For 1.5 Elect Director Bradley A. Keywell Management For For 1.6 Elect Director John E. Neal Management For For 1.7 Elect Director David J. Neithercut Management For For 1.8 Elect Director Mark S. Shapiro Management For For 1.9 Elect Director Gerald A. Spector Management For For 1.10 Elect Director B. Joseph White Management For For 1.11 Elect Director Samuel Zell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ESSEX PROPERTY TRUST, INC. Meeting Date:MAR 28, 2014 Record Date:JAN 23, 2014 Meeting Type:SPECIAL Ticker:ESS Security ID:297178105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For ESSEX PROPERTY TRUST, INC. Meeting Date:JUN 10, 2014 Record Date:APR 03, 2014 Meeting Type:ANNUAL Ticker:ESS Security ID:297178105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David W. Brady Management For For 1.2 Elect Director Keith R. Guericke Management For For 1.3 Elect Director Irving F. Lyons, III Management For For 1.4 Elect Director George M. Marcus Management For For 1.5 Elect Director Gary P. Martin Management For Withhold 1.6 Elect Director Issie N. Rabinovitch Management For Withhold 1.7 Elect Director Thomas E. Randlett Management For For 1.8 Elect Director Thomas E. Robinson Management For For 1.9 Elect Director Michael J. Schall Management For For 1.10 Elect Director Byron A. Scordelis Management For For 1.11 Elect Director Janice L. Sears Management For For 1.12 Elect Director Thomas P. Sullivan Management For For 1.13 Elect Director Claude J. Zinngrabe, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EUROCOMMERCIAL PROPERTIES NV Meeting Date:NOV 05, 2013 Record Date:OCT 08, 2013 Meeting Type:ANNUAL Ticker:ECMPA Security ID:N31065142 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Adopt Financial Statements and Statutory Reports Management For For 4 Approve Dividends of EUR 0.19 Per Share and EUR 1.92 per Depositary Receipt Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Elect C. Croff to Supervisory Board Management For For 8 Elect J-A Persson to Supervisory Board Management For For 9 Approve Remuneration of Supervisory Board Management For For 10 Approve Remuneration Report Containing Remuneration Policy for Management Board Members Management For For 11 Ratify Ernst & Young as Auditors Management For For 12 Grant Board Authority to Issue Shares Up To 20 Percent of Issued Capital Management For For 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 14 Other Business (Non-Voting) Management None None 15 Close Meeting Management None None EXTRA SPACE STORAGE INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:EXR Security ID:30225T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth M. Woolley Management For For 1.2 Elect Director Spencer F. Kirk Management For For 1.3 Elect Director Karl Haas Management For Withhold 1.4 Elect Director Joseph D. Margolis Management For For 1.5 Elect Director Diane Olmstead Management For For 1.6 Elect Director Roger B. Porter Management For For 1.7 Elect Director K. Fred Skousen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FEDERAL REALTY INVESTMENT TRUST Meeting Date:MAY 07, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:FRT Security ID:313747206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon E. Bortz Management For For 1.2 Elect Director David W. Faeder Management For For 1.3 Elect Director Kristin Gamble Management For For 1.4 Elect Director Gail P. Steinel Management For For 1.5 Elect Director Warren M. Thompson Management For For 1.6 Elect Director Joseph S. Vassalluzzo Management For For 1.7 Elect Director Donald C. Wood Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FEDERATION CENTRES LTD Meeting Date:OCT 31, 2013 Record Date:OCT 29, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:FDC Security ID:Q3752X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Robert (Bob) Edgar as Director Management For For 2b Elect Peter Day as Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Grant of Performance Rights to Steven Sewell, Chief Executive Officer and Managing Director of the Company Management For For FIRST INDUSTRIAL REALTY TRUST, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:FR Security ID:32054K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matthew S. Dominski Management For For 1.2 Elect Director Bruce W. Duncan Management For For 1.3 Elect Director H. Patrick Hackett, Jr. Management For For 1.4 Elect Director John Rau Management For For 1.5 Elect Director L. Peter Sharpe Management For For 1.6 Elect Director W. Ed Tyler Management For For 2 Approve Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For GAGFAH SA Meeting Date:JUN 12, 2014 Record Date:MAY 29, 2014 Meeting Type:ANNUAL Ticker:GFJ Security ID:L4121J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Board's Reports Management None None 2 Presentation on Financial Year 2014 Management None None 3 Receive Auditor's Reports Management None None 4 Approve Financial Statements Management For For 5 Approve Consolidated Financial Statements Management For For 6 Approve Treatment of Net Loss Management For For 7 Approve Discharge of Directors Management For For 8 Elect Gerhard Zeiler as Independent Director Management For For 9 Approve Remuneration of Directors Management For For GENERAL GROWTH PROPERTIES, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:GGP Security ID:370023103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard B. Clark Management For Against 1b Elect Director Mary Lou Fiala Management For For 1c Elect Director J. Bruce Flatt Management For For 1d Elect Director John K. Haley Management For For 1e Elect Director Daniel B. Hurwitz Management For For 1f Elect Director Brian W. Kingston Management For For 1g Elect Director Sandeep Mathrani Management For For 1h Elect Director David J. Neithercut Management For For 1i Elect Director Mark R. Patterson Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against GLOBAL LOGISTIC PROPERTIES LTD. Meeting Date:JUL 18, 2013 Record Date: Meeting Type:ANNUAL Ticker:MC0 Security ID:Y27187106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare Final Dividend Management For For 3 Elect Jeffrey H. Schwartz as Director Management For For 4 Elect Steven Lim Kok Hoong as Director Management For For 5 Elect Dipak Chand Jain as Director Management For For 6 Elect Wei Benhua as Director Management For For 7 Elect Lim Swe Guan as Director Management For For 8 Elect Paul Cheng Ming Fun as Director Management For For 9 Elect Yoichiro Furuse as Director Management For For 10 Approve Directors' Fees Management For For 11 Reappoint KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 12 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 13 Approve Grant of Awards and Issuance of Shares under the GLP Performance Share Plan and GLP Restricted Share Plan Management For Against 14 Authorize Share Repurchase Program Management For For GLOBAL LOGISTIC PROPERTIES LTD. Meeting Date:APR 24, 2014 Record Date: Meeting Type:SPECIAL Ticker:MC0 Security ID:Y27187106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Issuance of Shares Management For For GOODMAN GROUP Meeting Date:NOV 22, 2013 Record Date:NOV 20, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:GMG Security ID:Q4229W132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports of Goodman Logistics (HK) Limited Management For For 2 Appoint KPMG as Auditor of Goodman Logistics (HK) Limited Management For For 3 Elect Phillip Pryke as Director Management For For 4 Elect Philip Pearce as Director Management For For 5 Elect Danny Peeters as Director Management For For 6 Elect Anthony Rozic as Director Management For For 7 Approve the Remuneration Report Management For For 8 Approve the Grant of 947,368 Performance Rights to Gregory Goodman, Executive Director of the Company Management For For 9 Approve the Grant of 394,737 Performance Rights to Philip Pearce, Executive Director of the Company Management For For 10 Approve the Grant of 421,053 Performance Rights to Danny Peeters, Executive Director of the Company Management For For 11 Approve the Grant of 421,053 Performance Rights to Anthony Rozic, Executive Director of the Company Management For For 12 Approve the Amendments to the Goodman Industrial Trust Constitution Management For For GREAT PORTLAND ESTATES PLC Meeting Date:JUL 04, 2013 Record Date:JUL 02, 2013 Meeting Type:ANNUAL Ticker:GPOR Security ID:G40712179 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Toby Courtauld as Director Management For For 5 Re-elect Nick Sanderson as Director Management For For 6 Re-elect Neil Thompson as Director Management For For 7 Re-elect Martin Scicluna as Director Management For For 8 Re-elect Charles Irby as Director Management For For 9 Re-elect Jonathan Nicholls as Director Management For For 10 Re-elect Jonathan Short as Director Management For For 11 Elect Elizabeth Holden as Director Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For HAMMERSON PLC Meeting Date:APR 23, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:HMSO Security ID:G4273Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect David Atkins as Director Management For For 6 Re-elect Gwyn Burr as Director Management For For 7 Re-elect Peter Cole as Director Management For For 8 Re-elect Timon Drakesmith as Director Management For For 9 Re-elect Terry Duddy as Director Management For For 10 Re-elect Jacques Espinasse as Director Management For For 11 Re-elect Judy Gibbons as Director Management For For 12 Re-elect Jean-Philippe Mouton as Director Management For For 13 Re-elect David Tyler as Director Management For For 14 Re-elect Anthony Watson as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For HANG LUNG PROPERTIES LTD. Meeting Date:APR 24, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:00101 Security ID:Y30166105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Nelson Wai Leung Yuen as Director Management For For 3b Elect Hon Kwan Cheng as Director Management For For 3c Elect Laura Lok Yee Chen as Director Management For Against 3d Elect Pak Wai Liu as Director Management For For 3e Approve Remuneration of Directors Management For For 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt New Articles of Association and Amend Memorandum of Association of the Company Management For For HCP, INC. Meeting Date:MAY 01, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:HCP Security ID:40414L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brian G. Cartwright Management For For 1b Elect Director Christine N. Garvey Management For For 1c Elect Director David B. Henry Management For For 1d Elect Director Lauralee E. Martin Management For For 1e Elect Director Michael D. McKee Management For For 1f Elect Director Peter L. Rhein Management For For 1g Elect Director Joseph P. Sullivan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For HEALTH CARE REIT, INC. Meeting Date:MAY 01, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:HCN Security ID:42217K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William C. Ballard, Jr. Management For For 1b Elect Director George L. Chapman Management For For 1c Elect Director Thomas J. DeRosa Management For For 1d Elect Director Jeffrey H. Donahue Management For For 1e Elect Director Peter J. Grua Management For For 1f Elect Director Fred S. Klipsch Management For For 1g Elect Director Timothy J. Naughton Management For For 1h Elect Director Sharon M. Oster Management For For 1i Elect Director Judith C. Pelham Management For For 1j Elect Director R. Scott Trumbull Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Increase Authorized Common Stock Management For For HIGHWOODS PROPERTIES, INC. Meeting Date:MAY 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:HIW Security ID:431284108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles A. Anderson Management For For 1.2 Elect Director Gene H. Anderson Management For For 1.3 Elect Director Edward J. Fritsch Management For For 1.4 Elect Director David J. Hartzell Management For For 1.5 Elect Director Sherry A. Kellett Management For For 1.6 Elect Director Mark F. Mulhern Management For For 1.7 Elect Director L. Glenn Orr, Jr. Management For Withhold 1.8 Elect Director O. Temple Sloan, Jr. Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HONGKONG LAND HOLDINGS LTD. Meeting Date:APR 08, 2014 Record Date: Meeting Type:SPECIAL Ticker:H78 Security ID:G4587L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of Listing Segment from Premium to Standard on the London Stock Exchange Management For Against HONGKONG LAND HOLDINGS LTD. Meeting Date:MAY 07, 2014 Record Date: Meeting Type:ANNUAL Ticker:H78 Security ID:G4587L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Auditors' Report and Declare Final Dividend Management For For 2 Re-elect Charles Allen-Jones as Director Management For Against 3 Re-elect Jenkin Hui as Director Management For Against 4 Re-elect Henry Keswick as Director Management For Against 5 Re-elect Simon Keswick as Director Management For Against 6 Re-elect Lord Powell of Bayswater as Director Management For For 7 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with and without Preemptive Rights Management For For 9 Authorize Share Repurchase Program Management For For HOST HOTELS & RESORTS, INC. Meeting Date:MAY 14, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:HST Security ID:44107P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary L. Baglivo Management For For 1.2 Elect Director Sheila C. Bair Management For For 1.3 Elect Director Terence C. Golden Management For For 1.4 Elect Director Ann M. Korologos Management For For 1.5 Elect Director Richard E. Marriott Management For For 1.6 Elect Director John B. Morse, Jr. Management For For 1.7 Elect Director Walter C. Rakowich Management For For 1.8 Elect Director Gordon H. Smith Management For For 1.9 Elect Director W. Edward Walter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HUFVUDSTADEN AB Meeting Date:MAR 20, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:HUFV A Security ID:W30061126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Designate Inspector(s) of Minutes of Meeting Management For For 5 Approve Agenda of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive President's Report Management None None 8 Receive Financial Statements and Statutory Reports Management None None 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Allocation of Income and Dividends of SEK 2.75 Per Share Management For For 11 Approve Discharge of Board and President Management For For 12 Determine Number of Members (9) and Deputy Members (0) of Board; Determine Number of Auditors (1) and Deputy Auditors (0) Management For For 13 Approve Remuneration of Directors in the Amount of SEK 400,000 for Chairman and SEK 200,000 for Other Non-executive Directors; Approve Remuneration of Auditors Management For For 14 Reelect Claes Boustedt, Bengt Braun, Peter Egardt, Louise Lindh, Fredrik Lundberg, Hans Mertzig, Sten Peterson, Anna-Greta Sjoberg, and Ivo Stopner as Directors; Elect KPMG as Auditor Management For Against 15 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 16 Authorize Repurchase of Class A Shares up to Ten Percent of Total Issued Share Capital and Reissuance of Class A Shares Without Preemptive Rights Management For For 17 Close Meeting Management None None HYSAN DEVELOPMENT CO. LTD. Meeting Date:MAY 13, 2014 Record Date:MAY 09, 2014 Meeting Type:ANNUAL Ticker:00014 Security ID:Y38203124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Irene Yun Lien Lee as Director Management For For 2b Elect Nicholas Charles Allen as Director Management For For 2c Elect Hans Michael Jebsen as Director Management For For 2d Elect Anthony Hsien Pin Lee as Director Management For For 3 Approve Revision of Annual Fees Payable to Audit Committee Chairman and Remuneration Committee Chairman Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Amend Articles of Association Management For For JAPAN REAL ESTATE INVESTMENT CORP. Meeting Date:FEB 19, 2014 Record Date:DEC 31, 2013 Meeting Type:SPECIAL Ticker:8952 Security ID:J27523109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Authorize Unit Buybacks Management For For 2 Amend Articles to Amend Incentive Compensation for Asset Management Company Management For For 3 Amend Articles to Introduce Asset Management Compensation Related to Merger Management For For JAPAN RETAIL FUND INVESTMENT CORP. Meeting Date:NOV 29, 2013 Record Date:AUG 31, 2013 Meeting Type:SPECIAL Ticker:8953 Security ID:J27544105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Authorize Unit Buybacks Management For For 2 Elect Executive Director Namba, Shuichi Management For For 3.1 Appoint Supervisory Director Nishida, Masahiko Management For For 3.2 Appoint Supervisory Director Usuki, Masaharu Management For For 4 Elect Alternate Executive Director Imanishi, Fuminori Management For For 5 Appoint Alternate Supervisory Director Murayama, Shuhei Management For For KENEDIX REALTY INVESTMENT CORP. Meeting Date:JAN 22, 2014 Record Date:OCT 31, 2013 Meeting Type:SPECIAL Ticker:8972 Security ID:J32922106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles To Change REIT Name - Amend Permitted Investment Types - Change Location of Head Office - Authorize Unit Buybacks Management For For 2 Elect Executive Director Uchida, Naokatsu Management For For 3 Elect Alternate Executive Director Teramoto, Hikaru Management For For 4.1 Appoint Supervisory Director Toba, Shiro Management For For 4.2 Appoint Supervisory Director Morishima, Yoshihiro Management For Against 4.3 Appoint Supervisory Director Seki, Takahiro Management For For KEPPEL LAND LTD. Meeting Date:APR 17, 2014 Record Date: Meeting Type:ANNUAL Ticker:K17 Security ID:V87778102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare Final Dividend Management For For 3 Elect Heng Chiang Meng as Director Management For For 4 Elect Oon Kum Loon as Director Management For For 5 Elect Yap Chee Meng as Director Management For For 6 Elect Huang Jing as Director Management For For 7 Elect Tan Yam Pin as Director Management For For 8 Approve Directors' Fees Management For For 9 Reappoint Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 11 Authorize Share Repurchase Program Management For For 12 Approve Mandate for Transactions with Related Parties Management For For KILROY REALTY CORPORATION Meeting Date:MAY 22, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:KRC Security ID:49427F108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John B. Kilroy, Jr. Management For For 1.2 Elect Director Edward F. Brennan Management For Withhold 1.3 Elect Director Scott S. Ingraham Management For Withhold 1.4 Elect Director Dale F. Kinsella Management For Withhold 1.5 Elect Director Peter B. Stoneberg Management For For 1.6 Elect Director Gary R. Stevenson Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Ratify Auditors Management For For 6 Adopt Proxy Access Right Shareholder Against For KIMCO REALTY CORPORATION Meeting Date:MAY 06, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:KIM Security ID:49446R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Milton Cooper Management For For 1.2 Elect Director Phillip E. Coviello Management For For 1.3 Elect Director Richard G. Dooley Management For Withhold 1.4 Elect Director Joe Grills Management For For 1.5 Elect Director David B. Henry Management For For 1.6 Elect Director F. Patrick Hughes Management For For 1.7 Elect Director Frank Lourenso Management For For 1.8 Elect Director Colombe M. Nicholas Management For For 1.9 Elect Director Richard B. Saltzman Management For For 2 Reduce Supermajority Vote Requirement Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For KLEPIERRE Meeting Date:APR 10, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:LI Security ID:F5396X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.55 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Reelect Dominique Aubernon as Supervisory Board Member Management For Against 6 Reelect Catherine Simoni as Supervisory Board Member Management For For 7 Advisory Vote on Compensation of Laurent Morel, Chairman of the Management Board Management For Against 8 Advisory Vote on Compensation of Jean-Michel Gault, and Jean-Marc Jestin, Members of the Management Board Management For Against 9 Approve Remuneration of Supervisory Board Members in the Aggregate Amount of EUR 300,000 Management For For 10 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management For Against 11 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 12 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For Against 13 Amend Articles 26 and 28 of Bylaws Re: Attendance to General Meetings, Proxy Voting, Quorum, and Voting Rights Management For Against 14 Authorize Filing of Required Documents/Other Formalities Management For For KWG PROPERTY HOLDING LTD. Meeting Date:JUN 06, 2014 Record Date:MAY 30, 2014 Meeting Type:ANNUAL Ticker:01813 Security ID:G53224104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3a Elect Kong Jian Min as Director Management For For 3b Elect Kong Jian Tao as Director Management For For 3c Elect Tsui Kam Tim as Director Management For For 3d Elect He Wei Zhi as Director Management For For 3e Authorize Board to Fix Directors' Fee Management For For 4 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against LAND SECURITIES GROUP PLC Meeting Date:JUL 18, 2013 Record Date:JUL 16, 2013 Meeting Type:ANNUAL Ticker:LAND Security ID:G5375M118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Policy Report Management For For 4 Approve Implementation Report Management For For 5 Re-elect Alison Carnwath as Director Management For For 6 Re-elect Robert Noel as Director Management For For 7 Re-elect Martin Greenslade as Director Management For For 8 Re-elect Richard Akers as Director Management For For 9 Re-elect Kevin O'Byrne as Director Management For For 10 Re-elect Sir Stuart Rose as Director Management For For 11 Re-elect Simon Palley as Director Management For For 12 Re-elect David Rough as Director Management For For 13 Re-elect Christopher Bartram as Director Management For For 14 Re-elect Stacey Rauch as Director Management For For 15 Appoint Ernst & Young LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For LEG IMMOBILIEN AG Meeting Date:JUL 19, 2013 Record Date: Meeting Type:ANNUAL Ticker:LEG Security ID:D4960A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.41 per Share Management For Did Not Vote 3 Approve Discharge of Managing Directors of LEG Immobilien GmbH for Fiscal 2012 Management For Did Not Vote 4 Approve Remuneration System for Management Board Members Management For Did Not Vote LEG IMMOBILIEN AG Meeting Date:JUN 25, 2014 Record Date: Meeting Type:ANNUAL Ticker:LEG Security ID:D4960A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.73 per Share Management For Did Not Vote 3.1 Approve Discharge of Management of LEG Immobilien GmbH for Fiscal 2013 Management For Did Not Vote 3.2 Approve Discharge of Management Board of LEG Immobilien AG for Fiscal 2013 Management For Did Not Vote 4 Approve Discharge of Supervisory Board for Fiscal 2013 Management For Did Not Vote 5 Ratify Pricewaterhouse Coopers AG as Auditors for Fiscal 2014 Management For Did Not Vote 6 Approve Decrease in Size of Supervisory Board to Six Members Management For Did Not Vote 7 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 1.2 Billion; Approve Creation of EUR 26.5 Million Pool of Capital to Guarantee Conversion Rights Management For Did Not Vote 8 Approve Creation of EUR 26.5 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For Did Not Vote 9 Approve Affiliation Agreements with Subsidiary Erste WohnServicePlus GmbH Management For Did Not Vote LIBERTY PROPERTY TRUST Meeting Date:MAY 08, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:LPT Security ID:531172104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick F. Buchholz Management For For 1.2 Elect Director Thomas C. DeLoach, Jr. Management For For 1.3 Elect Director Katherine Elizabeth Dietze Management For For 1.4 Elect Director Daniel P. Garton Management For For 1.5 Elect Director William P. Hankowsky Management For For 1.6 Elect Director M. Leanne Lachman Management For For 1.7 Elect Director David L. Lingerfelt Management For For 2 Increase Authorized Common Stock Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Amend Omnibus Stock Plan Management For For MAPLETREE LOGISTICS TRUST Meeting Date:JUL 16, 2013 Record Date: Meeting Type:ANNUAL Ticker:M44U Security ID:Y5759Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements, Report of Trustee, Statement by Manager, and Auditors' Report Management For For 2 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorize Manager to Fix Their Remuneration Management For For 3 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For MELIA HOTELS INTERNATIONAL SA Meeting Date:JUN 04, 2014 Record Date:MAY 30, 2014 Meeting Type:ANNUAL Ticker:MEL Security ID:E7366C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Financial Results and Payment of Dividends Management For For 3 Approve Discharge of Board Management For For 4.1 Reelect Juan Arena de la Mora as Director Management For Against 4.2 Reelect Maria Amparo Moraleda Martinez as Director Management For Against 5 Fix Number of Directors at 11 Management For For 6 Renew Appointment PricewaterhouseCoopers as Auditor Management For For 7.1 Amend Article 3 Re: Registered Office Management For For 7.2 Amend Article 24 Re: General Meeting Regulations Management For For 8 Amend Article 6 of General Meeting Regulations Re: Publication of General Meeting Notice Management For For 9 Receive Information on Bond Issuance Approved by June 2011 AGM Management None None 10 Advisory Vote on Remuneration Policy Report Management For Against 11 Authorize Board to Ratify and Execute Approved Resolutions Management For For MIRVAC GROUP LTD. Meeting Date:NOV 14, 2013 Record Date:NOV 12, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:MGR Security ID:Q62377108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2.1 Elect James Millar as Director Management For For 2.2 Elect John Mulcahy as Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Amendments to the Mirvac Limited Constitution Management For For 5 Approve the Amendments to the Mirvac Limited Constitution Management For For 6 Approve the Amendments to the Mirvac Property Trust Constitution Management For For 7 Approve the Amendments to the Mirvac Property Trust Constitution Management For For 8.1 Approve the Long Term Performance Plan Management For For 8.2 Approve the General Employee Exemption Plan Management For For 9 Approve the Grant of Performance Rights to Susan Lloyd-Hurwitz, CEO and Managing Director of the Company Management For For 10 Ratify the Past Issuance of 236.69 Million Stapled Securities to Institutional, Professional and Other Wholesale Investors Management For For MITSUBISHI ESTATE CO LTD Meeting Date:JUN 27, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:8802 Security ID:J43916113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 6 Management For For 2.1 Elect Director Kimura, Keiji Management For For 2.2 Elect Director Sugiyama, Hirotaka Management For For 2.3 Elect Director Yanagisawa, Yutaka Management For For 2.4 Elect Director Kazama, Toshihiko Management For For 2.5 Elect Director Kato, Jo Management For For 2.6 Elect Director Aiba, Naoto Management For For 2.7 Elect Director Ono, Masamichi Management For For 2.8 Elect Director Okusa, Toru Management For For 2.9 Elect Director Tanisawa, Junichi Management For For 2.10 Elect Director Matsuhashi, Isao Management For For 2.11 Elect Director Tokiwa, Fumikatsu Management For For 2.12 Elect Director Gomi, Yasumasa Management For For 2.13 Elect Director Tomioka, Shuu Management For For 3 Appoint Statutory Auditor Matsuo, Kenji Management For Against MITSUI FUDOSAN CO. LTD. Meeting Date:JUN 27, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:8801 Security ID:J4509L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 11 Management For For 2 Approve Annual Bonus Payment to Directors Management For For MOHAWK INDUSTRIES, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:MHK Security ID:608190104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Ill Management For For 1.2 Elect Director Jeffrey S. Lorberbaum Management For For 1.3 Elect Director Karen A. Smith Bogart Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NH HOTELES S.A Meeting Date:JUN 25, 2014 Record Date:JUN 20, 2014 Meeting Type:ANNUAL Ticker:NHH Security ID:E7650R103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements and Treatment of Net Loss Management For For 2 Approve Discharge of Board Management For For 3 Renew Appointment of Deloitte as Auditor Management For For 4 Change Company Name Management For For 5 Approve Issuance of Shares in Connection with Acquisition of NH Italia SpA Management For For 6 Fix Number of Directors at 13 Management For For 7.1 Ratify Appointment of and Elect Haibo Bai as Director Management For Against 7.2 Reelect Carlos Gonzalez Fernandez as Director Management For For 7.3 Elect Livio Giovanni Maria Torio as Director Management For Against 8 Authorize Increase in Capital up to 50 Percent via Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Authorize Issuance of Non-Convertible Debt Securities up to EUR 500 Million and Convertible Debt Securities, including Warrants, without Preemptive Rights up to EUR 500 Million Management For Against 10 Approve Remuneration of Directors Management For For 11 Advisory Vote on Remuneration Policy Report Management For Against 12 Authorize Board to Ratify and Execute Approved Resolutions Management For For PEBBLEBROOK HOTEL TRUST Meeting Date:MAY 21, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:PEB Security ID:70509V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon E. Bortz Management For For 1.2 Elect Director Cydney C. Donnell Management For For 1.3 Elect Director Ron E. Jackson Management For For 1.4 Elect Director Phillip M. Miller Management For For 1.5 Elect Director Michael J. Schall Management For For 1.6 Elect Director Earl E. Webb Management For For 1.7 Elect Director Laura H. Wright Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For POST PROPERTIES, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:PPS Security ID:737464107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert C. Goddard, III Management For For 1.2 Elect Director David P. Stockert Management For For 1.3 Elect Director Herschel M. Bloom Management For For 1.4 Elect Director Walter M. Deriso, Jr. Management For For 1.5 Elect Director Russell R. French Management For For 1.6 Elect Director Toni Jennings Management For For 1.7 Elect Director Ronald de Waal Management For For 1.8 Elect Director Donald C. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Nonqualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For PROLOGIS, INC. Meeting Date:MAY 01, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:PLD Security ID:74340W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hamid R. Moghadam Management For For 1b Elect Director George L. Fotiades Management For Against 1c Elect Director Christine N. Garvey Management For For 1d Elect Director Lydia H. Kennard Management For For 1e Elect Director J. Michael Losh Management For Against 1f Elect Director Irving F. Lyons, III Management For For 1g Elect Director Jeffrey L. Skelton Management For For 1h Elect Director D. Michael Steuert Management For For 1i Elect Director Carl B. Webb Management For Against 1j Elect Director William D. Zollars Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For PUBLIC STORAGE Meeting Date:MAY 01, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:PSA Security ID:74460D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald L. Havner, Jr. Management For For 1.2 Elect Director Tamara Hughes Gustavson Management For For 1.3 Elect Director Uri P. Harkham Management For For 1.4 Elect Director B. Wayne Hughes, Jr. Management For Against 1.5 Elect Director Avedick B. Poladian Management For For 1.6 Elect Director Gary E. Pruitt Management For For 1.7 Elect Director Ronald P. Spogli Management For For 1.8 Elect Director Daniel C. Staton Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RAMCO-GERSHENSON PROPERTIES TRUST Meeting Date:MAY 06, 2014 Record Date:FEB 08, 2014 Meeting Type:ANNUAL Ticker:RPT Security ID:751452202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen R. Blank Management For For 1.2 Elect Director Dennis Gershenson Management For For 1.3 Elect Director Arthur Goldberg Management For For 1.4 Elect Director David J. Nettina Management For For 1.5 Elect Director Matthew L. Ostrower Management For For 1.6 Elect Director Joel M. Pashcow Management For For 1.7 Elect Director Mark K. Rosenfeld Management For For 1.8 Elect Director Michael A. Ward Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REALTY INCOME CORPORATION Meeting Date:MAY 06, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:O Security ID:756109104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kathleen R. Allen Management For For 1b Elect Director John P. Case Management For For 1c Elect Director A. Larry Chapman Management For For 1d Elect Director Priya Cherian Huskins Management For For 1e Elect Director Michael D. McKee Management For For 1f Elect Director Gregory T. McLaughlin Management For For 1g Elect Director Ronald L. Merriman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REGENCY CENTERS CORPORATION Meeting Date:MAY 02, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:REG Security ID:758849103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin E. Stein, Jr. Management For For 1.2 Elect Director Raymond L. Bank Management For For 1.3 Elect Director C. Ronald Blankenship Management For For 1.4 Elect Director A. R. Carpenter Management For For 1.5 Elect Director J. Dix Druce, Jr. Management For For 1.6 Elect Director Mary Lou Fiala Management For For 1.7 Elect Director Douglas S. Luke Management For For 1.8 Elect Director David P. O'Connor Management For For 1.9 Elect Director John C. Schweitzer Management For For 1.10 Elect Director Brian M. Smith Management For For 1.11 Elect Director Thomas G. Wattles Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For RIOCAN REAL ESTATE INVESTMENT TRUST Meeting Date:MAY 28, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:REI.UN Security ID:766910103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Trustee Bonnie Brooks Management For For 1.2 Elect Trustee Clare R. Copeland Management For For 1.3 Elect Trustee Raymond M. Gelgoot Management For For 1.4 Elect Trustee Paul Godfrey Management For For 1.5 Elect Trustee Dale H. Lastman Management For For 1.6 Elect Trustee Sharon Sallows Management For For 1.7 Elect Trustee Edward Sonshine Management For For 1.8 Elect Trustee Luc Vanneste Management For For 1.9 Elect Trustee Charles M. Winograd Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Trustees to Fix Their Remuneration Management For For 3 Approve Deferred Unit Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For SABRA HEALTH CARE REIT, INC. Meeting Date:JUN 24, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:SBRA Security ID:78573L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Craig A. Barbarosh Management For For 1b Elect Director Robert A. Ettl Management For For 1c Elect Director Michael J. Foster Management For For 1d Elect Director Richard K. Matros Management For For 1e Elect Director Milton J. Walters Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SENIOR HOUSING PROPERTIES TRUST Meeting Date:JUN 05, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:SNH Security ID:81721M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Frederick N. Zeytoonjian Management For Withhold 2 Declassify the Board of Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For SIMON PROPERTY GROUP, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:SPG Security ID:828806109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Melvyn E. Bergstein Management For For 1.2 Elect Director Larry C. Glasscock Management For For 1.3 Elect Director Karen N. Horn Management For Against 1.4 Elect Director Allan Hubbard Management For For 1.5 Elect Director Reuben S. Leibowitz Management For For 1.6 Elect Director Daniel C. Smith Management For For 1.7 Elect Director J. Albert Smith, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For SINO LAND COMPANY LTD. Meeting Date:OCT 23, 2013 Record Date:OCT 18, 2013 Meeting Type:ANNUAL Ticker:00083 Security ID:Y80267126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend with Scrip Option Management For For 3a Elect Daryl Ng Win Kong as Director Management For Against 3b Elect Ringo Chan Wing Kwong as Director Management For Against 3c Elect Gordon Lee Ching Keung as Director Management For Against 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5c Authorize Reissuance of Repurchased Shares Management For Against SL GREEN REALTY CORP. Meeting Date:JUN 02, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:SLG Security ID:78440X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc Holliday Management For For 1.2 Elect Director John S. Levy Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For SPIRIT REALTY CAPITAL, INC. Meeting Date:JUN 02, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:SRC Security ID:84860W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin M. Charlton Management For For 1.2 Elect Director Todd A. Dunn Management For For 1.3 Elect Director David J. Gilbert Management For For 1.4 Elect Director Richard I. Gilchrist Management For For 1.5 Elect Director Diane M. Morefield Management For For 1.6 Elect Director Thomas H. Nolan, Jr. Management For For 1.7 Elect Director Sheli Z. Rosenberg Management For For 1.8 Elect Director Thomas D. Senkbeil Management For For 1.9 Elect Director Nicholas P. Shepherd Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year STAG INDUSTRIAL, INC. Meeting Date:MAY 05, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:STAG Security ID:85254J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Benjamin S. Butcher Management For For 1.2 Elect Director Virgis W. Colbert Management For Withhold 1.3 Elect Director Jeffrey D. Furber Management For For 1.4 Elect Director Larry T. Guillemette Management For For 1.5 Elect Director Francis X. Jacoby, III Management For For 1.6 Elect Director Christopher P. Marr Management For For 1.7 Elect Director Hans S. Weger Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STARWOOD HOTELS & RESORTS WORLDWIDE, INC. Meeting Date:MAY 01, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:HOT Security ID:85590A401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Frits van Paasschen Management For For 1b Elect Director Bruce W. Duncan Management For For 1c Elect Director Adam M. Aron Management For For 1d Elect Director Charlene Barshefsky Management For For 1e Elect Director Thomas E. Clarke Management For For 1f Elect Director Clayton C. Daley, Jr. Management For For 1g Elect Director Lizanne Galbreath Management For For 1h Elect Director Eric Hippeau Management For For 1i Elect Director Aylwin B. Lewis Management For For 1j Elect Director Stephen R. Quazzo Management For For 1k Elect Director Thomas O. Ryder Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For STOCKLAND Meeting Date:OCT 29, 2013 Record Date:OCT 27, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:SGP Security ID:Q8773B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Approve the Grant of Up to 528,000 Performance Rights to Mark Steinert, Managing Director of the Company as Part of His 2013 Fiscal Year Remuneration Management For For 4 Approve the Grant of Up to 915,000 Performance Rights to Mark Steinert, Managing Director of the Company as Part of His 2014 Fiscal Year Remuneration Management For For 5 Elect Carol Schwartz as Director Management For For 6 Elect Duncan Boyle as Director Management For For 7 Elect Barry Neil as Director Management For For 8 Elect Graham Bradley as Director Management For For 9.1 Approve the Amendments to the Stockland Corporation Limited Constitution to Enable the Capital Reallocation Management For For 9.2 Approve the Amendments to the Stockland Trust Constitution to Enable the Capital Reallocation Management For For 10.1 Approve the Distribution of Capital by Stockland Trust Management For For 10.2 Approve the Distribution of Capital from Stockland Trust as an Additional Capital Payment in Each Share of Stockland Corporation Limited Management For For 11 Approve the Amendments to the Stockland Corporation Limited Constitution Management For For 12 Approve the Amendments to the Stockland Trust Constitution Management For For SUN HUNG KAI PROPERTIES LTD. Meeting Date:NOV 14, 2013 Record Date:NOV 08, 2013 Meeting Type:ANNUAL Ticker:00016 Security ID:Y82594121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Leung Ko May-yee, Margaret as Director Management For For 3a2 Elect Kwok Ping-luen, Raymond as Director Management For Against 3a3 Elect Wong Chik-wing, Mike as Director Management For For 3a4 Elect Li Ka-cheung, Eric as Director Management For Against 3a5 Elect Kwok Ping-sheung, Walter as Director Management For Against 3a6 Elect Po-shing Woo as Director Management For Against 3a7 Elect Chan Kui-yuen, Thomas as Director Management For Against 3a8 Elect Kwong Chun as Director Management For For 3b Approve Directors' Fees Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SUNSTONE HOTEL INVESTORS, INC. Meeting Date:MAY 01, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:SHO Security ID:867892101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John V. Arabia Management For For 1.2 Elect Director Andrew Batinovich Management For For 1.3 Elect Director Z. Jamie Behar Management For For 1.4 Elect Director Kenneth E. Cruse Management For For 1.5 Elect Director Thomas A. Lewis, Jr. Management For For 1.6 Elect Director Keith M. Locker Management For For 1.7 Elect Director Douglas M. Pasquale Management For For 1.8 Elect Director Keith P. Russell Management For For 1.9 Elect Director Lewis N. Wolff Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For SUNTEC REAL ESTATE INVESTMENT TRUST Meeting Date:APR 17, 2014 Record Date: Meeting Type:ANNUAL Ticker:T82U Security ID:Y82954101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Report of the Trustee, Statement by the Manager, Audited Financial Statements, and Auditors' Reports Management For For 2 Reappoint KPMG LLP as Auditors and Authorize Manager to Fix Their Remuneration Management For For 3 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 4 Other Business (Voting) Management For For TAUBMAN CENTERS, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:TCO Security ID:876664103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert S. Taubman Management For For 1.2 Elect Director Lisa A. Payne Management For Withhold 1.3 Elect Director William U. Parfet Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against THE BRITISH LAND COMPANY PLC Meeting Date:JUL 19, 2013 Record Date:JUL 17, 2013 Meeting Type:ANNUAL Ticker:BLND Security ID:G15540118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Aubrey Adams as Director Management For For 4 Re-elect Lucinda Bell as Director Management For For 5 Re-elect Simon Borrows as Director Management For For 6 Re-elect John Gildersleeve as Director Management For For 7 Re-elect Chris Grigg as Director Management For For 8 Re-elect Dido Harding as Director Management For For 9 Re-elect William Jackson as Director Management For For 10 Re-elect Charles Maudsley as Director Management For For 11 Re-elect Richard Pym as Director Management For For 12 Re-elect Tim Roberts as Director Management For For 13 Re-elect Lord Turnbull as Director Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 21 Approve Long-Term Incentive Plan Management For For 22 Approve Scrip Dividend Management For For THE HOME DEPOT, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:HD Security ID:437076102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For For 1b Elect Director Francis S. Blake Management For For 1c Elect Director Ari Bousbib Management For For 1d Elect Director Gregory D. Brenneman Management For For 1e Elect Director J. Frank Brown Management For For 1f Elect Director Albert P. Carey Management For For 1g Elect Director Armando Codina Management For Against 1h Elect Director Helena B. Foulkes Management For For 1i Elect Director Wayne M. Hewett Management For For 1j Elect Director Karen L. Katen Management For For 1k Elect Director Mark Vadon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Bylaws Call Special Meetings Shareholder Against For 5 Prepare Employment Diversity Report Shareholder Against Against THE HOWARD HUGHES CORPORATION Meeting Date:MAY 14, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:HHC Security ID:44267D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William A. Ackman Management For For 1.2 Elect Director Adam Flatto Management For For 1.3 Elect Director Jeffrey Furber Management For For 1.4 Elect Director Gary Krow Management For For 1.5 Elect Director Allen Model Management For For 1.6 Elect Director R. Scot Sellers Management For For 1.7 Elect Director Steven Shepsman Management For For 1.8 Elect Director Burton M. Tansky Management For For 1.9 Elect Director Mary Ann Tighe Management For For 1.10 Elect Director David R. Weinreb Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For THE LINK REAL ESTATE INVESTMENT TRUST Meeting Date:JUL 31, 2013 Record Date:JUL 26, 2013 Meeting Type:ANNUAL Ticker:00823 Security ID:Y5281M111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Note the Financial Statements and Statutory Reports Management None None 2 Note the Appointment of Auditor of The Link REIT and the Fixing of Their Remuneration Management None None 3a Elect Ian Keith Griffiths as Director Management For For 3b Elect Nicholas Robert Sallnow-Smith as Director Management For For 3c Elect Richard Wong Yue Chim as Director Management For For 3d Elect Patrick Fung Yuk Bun as Director Management For For 4a Elect May Siew Boi Tan as Director Management For Against 4b Elect Elaine Carole Young as Director Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Units Management For For THE LINK REAL ESTATE INVESTMENT TRUST Meeting Date:FEB 18, 2014 Record Date:FEB 12, 2014 Meeting Type:SPECIAL Ticker:00823 Security ID:Y5281M111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Expanded Geographical Investment Scope Management For For 2 Amend Trust Deed Re: Investment Scope Trust Deed Amendments Management For For 3 Amend Trust Deed Re: Authorized Investments and Related Activities Management For For 4 Amend Trust Deed Re: Issuance of Units and/or Convertible Instruments to a Connected Person Management For For 5 Amend Trust Deed Re: Manager's and Trustee's Ability to Borrow or Raise Money for The Link Real Estate Investment Trust Management For For 6 Amend Trust Deed Re: Voting by a Show of Hands Management For For 7 Amend Trust Deed Re: Other Miscellaneous Amendments Management For For THE MACERICH COMPANY Meeting Date:MAY 30, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:MAC Security ID:554382101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas D. Abbey Management For For 1b Elect Director Dana K. Anderson Management For For 1c Elect Director Arthur M. Coppola Management For For 1d Elect Director Edward C. Coppola Management For For 1e Elect Director Fred S. Hubbell Management For Against 1f Elect Director Diana M. Laing Management For For 1g Elect Director Stanley A. Moore Management For For 1h Elect Director Mason G. Ross Management For For 1i Elect Director William P. Sexton Management For For 1j Elect Director Steven L. Soboroff Management For For 1k Elect Director Andrea M. Stephen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Eliminate Supermajority Vote Requirement Management For For THE UNITE GROUP PLC Meeting Date:MAY 15, 2014 Record Date:MAY 13, 2014 Meeting Type:ANNUAL Ticker:UTG Security ID:G9283N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For Abstain 4 Approve Final Dividend Management For For 5 Re-elect Phil White as Director Management For For 6 Re-elect Mark Allan as Director Management For For 7 Re-elect Joe Lister as Director Management For For 8 Re-elect Richard Simpson as Director Management For For 9 Re-elect Richard Smith as Director Management For For 10 Re-elect Manjit Wolstenholme as Director Management For For 11 Re-elect Sir Tim Wilson as Director Management For For 12 Re-elect Andrew Jones as Director Management For For 13 Elect Elizabeth McMeikan as Director Management For For 14 Appoint KPMG LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For THE WHARF (HOLDINGS) LTD. Meeting Date:JUN 09, 2014 Record Date:MAY 27, 2014 Meeting Type:ANNUAL Ticker:00004 Security ID:Y8800U127 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2a Elect Vincent K. Fang as Director Management For For 2b Elect Hans Michael Jebsen as Director Management For For 2c Elect Wyman Li as Director Management For For 2d Elect David M. Turnbull as Director Management For For 3 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Adopt Official Chinese Company Name Management For For 5 Adopt New Articles of Association Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against TOKYO TATEMONO CO. LTD. Meeting Date:MAR 28, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:8804 Security ID:J88333117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 5 Management For For 2.1 Appoint Statutory Auditor Hanazawa, Toshiyuki Management For For 2.2 Appoint Statutory Auditor Uehara, Masahiro Management For For UDR, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:UDR Security ID:902653104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Katherine A. Cattanach Management For For 1.2 Elect Director Eric J. Foss Management For For 1.3 Elect Director Robert P. Freeman Management For For 1.4 Elect Director Jon A. Grove Management For For 1.5 Elect Director James D. Klingbeil Management For For 1.6 Elect Director Robert A. McNamara Management For For 1.7 Elect Director Mark R. Patterson Management For For 1.8 Elect Director Lynne B. Sagalyn Management For For 1.9 Elect Director Thomas W. Toomey Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For UNIBAIL RODAMCO SE Meeting Date:APR 23, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:UL Security ID:F95094110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 8.90 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Advisory Vote on Compensation of Christophe Cuvillier, Chairman of the Management Board Management For For 6 Advisory Vote on Compensation of Olivier Bossard, Armelle Carminati-Rabasse, Fabrice Mouchel, Jaap Tonckens and Jean-Marie Tritant, Members of the Management Board Management For For 7 Advisory Vote on Compensation of Guillaume Poitrinal, Chairman of the Management Board from Jan. 1, 2013 to April 25, 2013 Management For For 8 Advisory Vote on Compensation of Catherine Pourre, Member of the Management Board from Jan. 1, 2013 to Sept. 1, 2013 Management For For 9 Reelect Rob Ter Haar as Supervisory Board Member Management For For 10 Reelect Jose Luis Duran as Supervisory Board Member Management For For 11 Reelect Yves Lyon-Caen as Supervisory Board Member Management For For 12 Elect Dagmar Kollmann as Supervisory Board Member Management For For 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 14 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 75 Million Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 45 Million Management For For 17 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 18 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 19 Authorize up to 3 Percent of Issued Capital for Use in Stock Option Plans Management For For 20 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 21 Authorize Filing of Required Documents/Other Formalities Management For For UNITED URBAN INVESTMENT CORP. Meeting Date:AUG 30, 2013 Record Date:MAY 31, 2013 Meeting Type:SPECIAL Ticker:8960 Security ID:J9427E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles To Amend Permitted Investment Types - Authorize Unit Buybacks Management For For 2 Elect Executive Director Murakami, Hitoshi Management For For 3 Elect Alternate Executive Director Oikawa, Kenichiro Management For For 4.1 Appoint Supervisory Director Watase, Masakazu Management For For 4.2 Appoint Supervisory Director Akiyama, Masaaki Management For Against 5 Appoint Alternate Supervisory Director Ozawa, Tetsuo Management For For VENTAS, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:VTR Security ID:92276F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Debra A. Cafaro Management For For 1b Elect Director Douglas Crocker, II Management For For 1c Elect Director Ronald G. Geary Management For For 1d Elect Director Jay M. Gellert Management For For 1e Elect Director Richard I. Gilchrist Management For For 1f Elect Director Matthew J. Lustig Management For For 1g Elect Director Douglas M. Pasquale Management For For 1h Elect Director Robert D. Reed Management For For 1i Elect Director Glenn J. Rufrano Management For For 1j Elect Director James D. Shelton Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VORNADO REALTY TRUST Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:VNO Security ID:929042109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Lynne Management For Withhold 1.2 Elect Director David Mandelbaum Management For Withhold 1.3 Elect Director Daniel R. Tisch Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For 6 Declassify the Board of Directors Shareholder Against For 7 Pro-rata Vesting of Equity Awards Shareholder Against Against W. P. CAREY INC. Meeting Date:JAN 24, 2014 Record Date:NOV 25, 2013 Meeting Type:SPECIAL Ticker:WPC Security ID:92936U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Other Business Management For Against W. P. CAREY INC. Meeting Date:JUN 19, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:WPC Security ID:92936U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Trevor P. Bond Management For For 1.2 Elect Director Nathaniel S. Coolidge Management For For 1.3 Elect Director Mark J. DeCesaris Management For For 1.4 Elect Director Eberhard Faber, IV Management For For 1.5 Elect Director Benjamin H. Griswold, IV Management For For 1.6 Elect Director Axel K.A. Hansing Management For For 1.7 Elect Director Jean Hoysradt Management For For 1.8 Elect Director Richard C. Marston Management For For 1.9 Elect Director Robert E. Mittelstaedt, Jr. Management For For 1.10 Elect Director Charles E. Parente Management For For 1.11 Elect Director Mary M. VanDeWeghe Management For For 1.12 Elect Director Nick J.M. van Ommen Management For For 1.13 Elect Director Karsten von Koller Management For For 1.14 Elect Director Reginald Winssinger Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For WEINGARTEN REALTY INVESTORS Meeting Date:APR 24, 2014 Record Date:FEB 27, 2014 Meeting Type:ANNUAL Ticker:WRI Security ID:948741103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew M. Alexander Management For For 1.2 Elect Director Stanford Alexander Management For For 1.3 Elect Director Shelaghmichael Brown Management For For 1.4 Elect Director James W. Crownover Management For For 1.5 Elect Director Robert J. Cruikshank Management For For 1.6 Elect Director Melvin A. Dow Management For For 1.7 Elect Director Stephen A. Lasher Management For For 1.8 Elect Director Thomas L. Ryan Management For For 1.9 Elect Director Douglas W. Schnitzer Management For For 1.10 Elect Director C. Park Shaper Management For For 1.11 Elect Director Marc J. Shapiro Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WERELDHAVE NV Meeting Date:APR 25, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:WHA Security ID:N95060120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Minutes of Previous Meeting Management None None 3 Receive Report of Management Board (Non-Voting) Management None None 4 Receive Explanation on Company's Reserves and Dividend Policy Management None None 5 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 6 Allow Questions to External Auditor Management None None 7 Approve Financial Statements and Dividends of EUR 3.30 per Ordinary Share Management For For 8 Approve Discharge of Management Board Management For For 9 Approve Discharge of Supervisory Board Management For For 10 Elect B. Groenewegen to Supervisory Board Management For For 11.1a Amend Protective Devices Including Conversion of Put-Option Agreement into Call-Option Agreement with Company Friendly Foundation Management For For 11.1b Amend Articles of Association to Reflect Changes in Protective Devices Re: Item 11.1a Management For For 11.2a Amend Articles Re: Abolition Status Closed-End Investment Company with Variable Capital Management For For 112b1 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 112b2 Authorize Board to Exclude Preemptive Rights from Issuance under Item 11.2bi Management For For 11.2c Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11.3a Amend Articles Re: Decrease in Nominal Value and Implementation of Legislative Changes Management For For 11.3b Aprrove Share Capital Reduction by Reduction in Nominal Value per Share from EUR 10 to EUR 1 Management For For 12 Allow Questions Management None None 13 Close Meeting Management None None WESTFIELD GROUP Meeting Date:MAY 29, 2014 Record Date:MAY 27, 2014 Meeting Type:ANNUAL Ticker:WDC Security ID:Q97062105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Elect Frank P. Lowy as Director Management For For 4 Elect Brian M. Schwartz as Director Management For For 5 Elect Steven M. Lowy as Director Management For For 6 Elect Ilana R. Atlas as Director Management For For WESTFIELD GROUP Meeting Date:MAY 29, 2014 Record Date:MAY 27, 2014 Meeting Type:COURT Ticker:WDC Security ID:Q97062105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Scheme of Arrangement Between Westfield Holdings and the Holders of Its Fully Paid Ordinary Shares Management For For WESTFIELD GROUP Meeting Date:MAY 29, 2014 Record Date:MAY 27, 2014 Meeting Type:SPECIAL Ticker:WDC Security ID:Q97062105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Capital Reduction Management For For 2 Approve the Capital Conversion Resolution Management For For 3 Approve the Westfield Trust Constitution Amendments Management For For 4 Approve the Westfield America Trust Constitution Amendments Management For For 5 Authorize the Board to Ratify and Execute Approved Resolutions Management For For 6 Approve the Westfield Holdings Constitution Amendments Management For For 7 Approve the Stapling Deed Resolution Management For For 8 Approve the Change of Company Name to Scentre Group Limited Management For For WESTFIELD RETAIL TRUST Meeting Date:JUN 20, 2014 Record Date:MAY 27, 2014 Meeting Type:SPECIAL Ticker:WRT Security ID:Q97145108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Authorize the Board to Ratify and Execute Approved Resolutions Management For For 3 Approve the Amendments to the Constitution of Westfield Retail Trust 1 Management For For 4 Approve the Amendments to the Constitution of Westfield Retail Trust 2 Management For For 5 Approve the Termination of the Corporate Governance Deeds Management For For Franklin International Growth Fund ABERDEEN ASSET MANAGEMENT PLC Meeting Date:JAN 16, 2014 Record Date:JAN 14, 2014 Meeting Type:ANNUAL Ticker:ADN Security ID:G00434111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 4 Re-elect Julie Chakraverty as Director Management For For 5 Re-elect Roger Cornick as Director Management For For 6 Re-elect Anita Frew as Director Management For For 7 Re-elect Martin Gilbert as Director Management For For 8 Re-elect Andrew Laing as Director Management For For 9 Re-elect Rod MacRae as Director Management For For 10 Re-elect Richard Mully as Director Management For For 11 Re-elect Jim Pettigrew as Director Management For For 12 Re-elect Bill Rattray as Director Management For For 13 Re-elect Anne Richards as Director Management For For 14 Re-elect Simon Troughton as Director Management For For 15 Re-elect Hugh Young as Director Management For For 16 Elect Jutta af Rosenborg as Director Management For For 17 Elect Akira Suzuki as Director Management For For 18 Approve Remuneration Report Management For For 19 Approve Remuneration Policy Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise EU Political Donations and Expenditure Management For For ALKERMES PLC Meeting Date:MAY 28, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:ALKS Security ID:G01767105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul J. Mitchell Management For For 1.2 Elect Director Richard F. Pops Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Change Location of Annual Meeting Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Amend Omnibus Stock Plan Management For For ARM HOLDINGS PLC Meeting Date:MAY 01, 2014 Record Date:APR 29, 2014 Meeting Type:ANNUAL Ticker:ARM Security ID:G0483X122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For For 5 Elect Stuart Chambers as Director Management For For 6 Re-elect Simon Segars as Director Management For For 7 Re-elect Andy Green as Director Management For For 8 Re-elect Larry Hirst as Director Management For For 9 Re-elect Mike Muller as Director Management For For 10 Re-elect Kathleen O'Donovan as Director Management For For 11 Re-elect Janice Roberts as Director Management For For 12 Re-elect Tim Score as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Approve Increase in the Limit on Directors' Remuneration Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ASML HOLDING NV Meeting Date:APR 23, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:ASML Security ID:N07059202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss the Company's Business, Financial Situation and Sustainability Management None None 3 Discuss the Remuneration Policy 2010 for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Receive Explanation on Company's Reserves and Dividend Policy Management None None 8 Approve Dividends of EUR 0.61 Per Ordinary Share Management For For 9 Amend Remuneration Policy for Management Board Members Management For For 10 Approve Performance Share Arrangement According to Remuneration Policy Management For For 11 Approve Numbers of Stock Options, Respectively Shares, for Employees Management For For 12 Announce Intention to Reappoint P.T.F.M. Wennink, M.A.van den Brink, F.J.M. Schneider-Maunoury, and W.U. Nickl to management Board Management None None 13a Reelect F.W. Frohlich to Supervisory Board Management For For 13b Elect J.M.C. Stork to Supervisory Board Management For For 14 Announcement of Retirement of Supervisory Board Members H.C.J. van den Burg and F.W. Frohlich by Rotation in 2015 Management None None 15 Approve Remuneration of Supervisory Board Management For For 16 Ratify Deloitte as Auditors Management For For 17a Grant Board Authority to Issue Shares Up To 5 Percent of Issued Capital Management For For 17b Authorize Board to Exclude Preemptive Rights from Issuance under Item 17a Management For For 17c Grant Board Authority to Issue Shares Up To 5 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 17d Authorize Board to Exclude Preemptive Rights from Issuance under Item 17c Management For For 18a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 18b Authorize Additional Repurchase of Up to 10 Percent of Issued Share Capital Management For For 19 Authorize Cancellation of Repurchased Shares Management For For 20 Other Business (Non-Voting) Management None None 21 Close Meeting Management None None AZIMUT HOLDING S.P.A. Meeting Date:APR 24, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:AZM Security ID:T0783G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Increase Number of Directors on the Board; Elect Paolo Martini as Director Management For Against 3 Approve Incentive Plan for Financial Advisers Management For For 4 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 5 Approve Remuneration Report Management For For 6 Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against BANK OF NOVA SCOTIA Meeting Date:APR 08, 2014 Record Date:FEB 11, 2014 Meeting Type:ANNUAL Ticker:BNS Security ID:064149107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Guillermo E. Babatz Management For For 1.2 Elect Director Ronald A. Brenneman Management For For 1.3 Elect Director C.J. Chen Management For For 1.4 Elect Director Charles H. Dallara Management For For 1.5 Elect Director David A. Dodge Management For For 1.6 Elect Director N. Ashleigh Everett Management For For 1.7 Elect Director John C. Kerr Management For For 1.8 Elect Director Thomas C. O'Neill Management For For 1.9 Elect Director Brian J. Porter Management For For 1.10 Elect Director Aaron W. Regent Management For For 1.11 Elect Director Indira V. Samarasekera Management For For 1.12 Elect Director Susan L. Segal Management For For 1.13 Elect Director Paul D. Sobey Management For For 1.14 Elect Director Barbara S. Thomas Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 SP 1: Approve Filling of Anticipated Vacancies with Women Shareholder Against Against 5 SP 2: Phase Out Stock Options as a Form of Compensation Shareholder Against Against 6 SP 3: Disclose Conformation to the OECD's Guidelines Shareholder Against Against 7 SP 4: Company Response to Advisory Say on Pay Result Shareholder Against Against 8 SP 5: Increase Disclosure of Pension Plans Shareholder Against Against 9 SP 6: Establish Director Stock Ownership Requirement Shareholder Against Against BURBERRY GROUP PLC Meeting Date:JUL 12, 2013 Record Date:JUL 10, 2013 Meeting Type:ANNUAL Ticker:BRBY Security ID:G1699R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Sir John Peace as Director Management For For 5 Re-elect Angela Ahrendts as Director Management For For 6 Re-elect Philip Bowman as Director Management For For 7 Re-elect Ian Carter as Director Management For For 8 Re-elect Stephanie George as Director Management For For 9 Re-elect John Smith as Director Management For For 10 Re-elect David Tyler as Director Management For For 11 Elect Carol Fairweather as Director Management For For 12 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:MAY 28, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Directors Until the End of the Next Annual General Meeting Management For For 2 Reelect External Directors for an Additional Three Year Term Management For For 3 Ratify the Appointment of Kost, Forer, Gabbay & Kasierer, a member of Ernst & Young Global, as Auditors and Authorize Board to Fix Their Remuneration ; Discuss Consolidated Financial Statements for 2013 Management For For 4 Approve Employment Terms of CEO, Who Is Also the Chairman Management For For A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against COCHLEAR LTD. Meeting Date:OCT 15, 2013 Record Date:OCT 13, 2013 Meeting Type:ANNUAL Ticker:COH Security ID:Q25953102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve the Financial Statements and Reports of the Directors and Auditor Management For For 2.1 Approve the Remuneration Report Management For For 3.1 Elect Donal O'Dwyer as Director Management For For 3.2 Elect Yasmin Allen as Director Management For For 4.1 Approve the Grant of Options to Christopher Roberts, Chief Executive Officer and President of the Company Management For For 5.1 Approve Spill Resolution Management Against Against CSL LTD. Meeting Date:OCT 16, 2013 Record Date:OCT 14, 2013 Meeting Type:ANNUAL Ticker:CSL Security ID:Q3018U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect John Akehurst as Director Management For For 2b Elect Marie McDonald as Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Grant of Up to 25,000 Performance Rights to Paul Perreault, Managing Director of the Company Management For For 5 Approve the Termination Benefits of Brian McNamee Management For For DASSAULT SYSTEMES Meeting Date:MAY 26, 2014 Record Date:MAY 20, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:DSY Security ID:F2457H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.83 per Share Management For For 4 Approve Stock Dividend Program (New Shares) Management For For 5 Acknowledge Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 6 Advisory Vote on Compensation of Charles Edelstenne, Chairman Management For For 7 Advisory Vote on Compensation of Bernard Charles, CEO Management For Against 8 Reelect Charles Edelstenne as Director Management For Against 9 Reelect Bernard Charles as Director Management For For 10 Reelect Thibault de Tersant as Director Management For Against 11 Approve Remuneration of Directors in the Aggregate Amount of EUR 350,000 Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 14 Approve 2 for 1 Stock Split and Amend Article 6 of Bylaws Accordingly Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For DEUTSCHE BOERSE AG Meeting Date:MAY 15, 2014 Record Date: Meeting Type:ANNUAL Ticker:DB1 Security ID:D1882G119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.10 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013 Management For For 5 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion; Approve Creation of EUR 19.3 Million Pool of Capital to Guarantee Conversion Rights Management For For 6 Approve Decrease in Size of Supervisory Board to 12 Members Management For For 7 Amend Articles Re: Distributions in Kind Management For For 8 Ratify KPMG as Auditors for Fiscal 2014 Management For For DOLLARAMA INC. Meeting Date:JUN 12, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:DOL Security ID:25675T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Bekenstein Management For For 1.2 Elect Director Gregory David Management For For 1.3 Elect Director Stephen Gunn Management For For 1.4 Elect Director Nicholas Nomicos Management For For 1.5 Elect Director Larry Rossy Management For For 1.6 Elect Director Neil Rossy Management For For 1.7 Elect Director Richard G. Roy Management For For 1.8 Elect Director John J. Swidler Management For For 1.9 Elect Director Huw Thomas Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For DSV A/S Meeting Date:MAR 14, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:DSV Security ID:K3013J154 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Remuneration of Directors for 2014 in the Amount of DKK 1.2 Million for the Chairman, DKK 600,000 for the Vice Chairman, and DKK 400,000 for Other Members; Approve Remuneration for Committee Work Management For For 4 Approve Allocation of Income and Dividends of DKK 1.50 ($) Per Share Management For For 5.1 Elect Kurt Larsen as Director Management For For 5.2 Reelect Erik Pedersen as Director Management For For 5.3 Reelect Annette Sadolin as Director Management For For 5.4 Reelect Birgit Norgaard as Director Management For For 5.5 Reelect Thomas Plenborg as Director Management For For 5.6 Elect Robert Kledal as Director Management For For 6.1 Ratify KPMG Statsautoriseret Revisionspartnerselskab as Auditors Management For For 6.2 Ratify KMPG International, KPMG 2014 P/S as Auditors Shareholder Abstain Abstain 7.1 Approve DKK 3 Million Reduction in Share Capital via Share Cancellation; Amend Articles Accordingly Management For For 7.2 Amend Articles Re: Amend General Guidelines for Incentive Pay for Employees of DSV A/S Management For For 7.3 Amend Articles Re: Validity of Proxies Issued to Board of Directors Management For For 7.4 Amend Articles Re: Auditor Duties Management For For 7.5a Amend Articles: Inclusion of Additional Financial Information Alongside Meeting Notice Shareholder Against Against 7.5b Require No More than Three Menus to Access Financial Statements on Company Website Shareholder Against Against 7.5c Require Company to Offer at AGM a Meal Corresponding to Company's Outlook Shareholder Against Against 8 Other Business Management None None ELEKTA AB Meeting Date:SEP 03, 2013 Record Date:AUG 28, 2013 Meeting Type:ANNUAL Ticker:EKTA B Security ID:W2479G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 8 Receive President's Report; Receive Board and Committee Reports Management None None 9 Approve Financial Statements and Statutory Reports Management For For 10 Approve Allocation of Income and Dividends of SEK 2 per Share Management For For 11 Approve Discharge of Board and President Management For For 12 Receive Nominating Committee Report Management None None 13 Determine Number of Members (8) and Deputy Members (0) of Board Management For For 14 Approve Remuneration of Directors; Approve Remuneration of Auditors Management For Against 15 Reelect Hans Barella, Luciano Cattani, Laurent Leksell, Siaou-Sze Lien, Wolfgang Reim, Jan Secher, and Birgitta Stymne Goransson as Directs; Elect Tomas Puusepp as New Director Management For For 16 Ratify PricewaterhouseCoopers as Auditors Management For For 17 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 18 Approve Restricted Stock Plan Management For For 19a Authorize Share Repurchase Program Management For For 19b Authorize Reissuance of Repurchased Shares Management For For 19c Approve Transfer of Shares to Participants in Performance Share Program 2013 Management For For 19d Approve Transfer of Shares to Cover Certain Expenditures in Connection with Performance Share Programs 2011 and 2012 Management For For 20 Approve Nominating Committee Principles Management For For 21 Close Meeting Management None None ESSILOR INTERNATIONAL Meeting Date:MAY 07, 2014 Record Date:APR 30, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:EI Security ID:F31668100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.94 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Reelect Philippe Alfroid as Director Management For For 6 Reelect Yi He as Director Management For For 7 Reelect Maurice Marchand-Tonel as Director Management For For 8 Reelect Aicha Mokdahi as Director Management For For 9 Reelect Michel Rose as Director Management For For 10 Reelect Hubert Sagnieres as Director Management For Against 11 Advisory Vote on Compensation of Hubert Sagnieres, Chairman and CEO Management For For 12 Approve Remuneration of Directors in the Aggregate Amount of EUR 580,000 Management For For 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 14 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 15 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to One Third of the Issued Capital Management For For 17 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to 10 Percent of Issued Share Capital Management For For 18 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 19 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 20 Approve Issuance of Equity or Equity-Linked Securities for up to 10 Percent of Issued Capital Per Year for Qualified Investors or Restricted Number of Investors , up to Aggregate Nominal Amount of EUR 1.2 Billion Management For For 21 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Under Items 17 and/or 20 Management For For 22 Set Total Limit for Capital Increase to Result from All Issuance Requests under Items 17 to 21 at 10 Percent of Issued Share Capital Management For For 23 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management For For 24 Amend Article 14 of Bylaws Re: Directors' Length of Mandate Management For For 25 Insert New Article 12.4 of Bylaws Re: Appointment of Employee Representatives Management For For 26 Authorize Filing of Required Documents/Other Formalities Management For For EXPERIAN PLC Meeting Date:JUL 17, 2013 Record Date:JUL 15, 2013 Meeting Type:ANNUAL Ticker:EXPN Security ID:G32655105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Deirdre Mahlan as Director Management For For 4 Elect George Rose as Director Management For For 5 Re-elect Fabiola Arredondo as Director Management For For 6 Re-elect Chris Callero as Director Management For For 7 Re-elect Brian Cassin as Director Management For For 8 Re-elect Roger Davis as Director Management For For 9 Re-elect Alan Jebson as Director Management For For 10 Re-elect Sir John Peace as Director Management For For 11 Re-elect Don Robert as Director Management For For 12 Re-elect Sir Alan Rudge as Director Management For For 13 Re-elect Judith Sprieser as Director Management For For 14 Re-elect Paul Walker as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For FUGRO NV Meeting Date:NOV 27, 2013 Record Date:OCT 30, 2013 Meeting Type:SPECIAL Ticker:FUR Security ID:N3385Q197 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect P.A.H. Verhagen to Executive Board Management For For 3 Other Business (Non-Voting) Management None None 4 Close Meeting Management None None FUGRO NV Meeting Date:MAY 06, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:FUR Security ID:N3385Q197 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Supervisory Board (Non-Voting) Management None None 2b Discuss Remuneration Report Management None None 3 Receive Report of Management Board (Non-Voting) Management None None 4a Adopt Financial Statements Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 1.50 Per Share Management For For 5a Approve Discharge of Management Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6a Amend Remuneration Policy for Management Board Members Management For For 6b Approve Grant of Stock Options and Restricted Stock under LTI Re: Item 6a Management For For 7 Ratify KPMG as Auditors Management For For 8 Reelect P. van Riel as CEO Management For For 9a Reelect G-J Kramer to Supervisory Board Management For For 9b Elect D.J. Wall to Supervisory Board Management For For 9c Elect A.J. Campo to Supervisory Board Management For For 10a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 10b Authorize Board to Exclude Preemptive Rights from Issuance under Item 10a Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Approve Cancellation of Shares Management For For 13 Other Business (Non-Voting) Management None None 14 Close Meeting Management None None HENGAN INTERNATIONAL GROUP CO. LTD. Meeting Date:MAY 22, 2014 Record Date:MAY 19, 2014 Meeting Type:ANNUAL Ticker:01044 Security ID:G4402L151 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3 Elect Sze Man Bok as Director Management For For 4 Elect Hui Lin Chit as Director Management For For 5 Elect Xu Chun Man as Director Management For For 6 Elect Chan Henry as Director Management For For 7 Elect Ada Ying Kay Wong as Director Management For For 8 Authorize Board to Fix Directors' Remuneration Management For For 9 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize Reissuance of Repurchased Shares Management For Against ITV PLC Meeting Date:MAY 14, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:ITV Security ID:G4984A110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Approve Special Dividend Management For For 6 Elect Sir Peter Bazalgette as Director Management For For 7 Re-elect Adam Crozier as Director Management For For 8 Re-elect Roger Faxon as Director Management For For 9 Re-elect Ian Griffiths as Director Management For For 10 Re-elect Andy Haste as Director Management For For 11 Re-elect Baroness Lucy Neville-Rolfe as Director Management For For 12 Re-elect Archie Norman as Director Management For For 13 Re-elect John Ormerod as Director Management For For 14 Appoint KPMG LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 21 Approve Long Term Incentive Plan Management For For LUXOTTICA GROUP S.P.A. Meeting Date:APR 29, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:LUX Security ID:55068R202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management None None 2 Approve Allocation of Income Management For For 3 Approve Remuneration Report Management For For MERCADOLIBRE, INC. Meeting Date:JUN 17, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:MELI Security ID:58733R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan Segal Management For For 1.2 Elect Director Michael Spence Management For Withhold 1.3 Elect Director Mario Eduardo Vazquez Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MTU AERO ENGINES AG Meeting Date:MAY 08, 2014 Record Date: Meeting Type:ANNUAL Ticker:MTX Security ID:D5565H104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.35 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013 Management For For 5 Ratify Ernst and Young as Auditors for Fiscal 2014 Management For For 6 Remove Age Restriction for Supervisory Board Members Management For For 7 Reelect Joachim Rauhut to the Supervisory Board Management For For NOBLE GROUP LTD. Meeting Date:SEP 19, 2013 Record Date: Meeting Type:SPECIAL Ticker:N21 Security ID:G6542T119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Issuance of Shares to Yusuf Alireza Management For Against 2 Approve Proposed Issuance of Shares to William James Randall Management For Against NOBLE GROUP LTD. Meeting Date:APR 16, 2014 Record Date: Meeting Type:ANNUAL Ticker:N21 Security ID:G6542T119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare Final Dividend Management For For 3 Elect Yusuf Alireza as Director Management For For 4 Elect Iain Ferguson Bruce as Director Management For Against 5 Elect Burton Levin as Director Management For For 6 Elect William James Randall as Director Management For For 7 Elect Richard Paul Margolis as Director Management For For 8 Approve Directors' Fees Management For For 9 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Approve Issuance of Equity or Equity Linked Securities with or without Preemptive Rights Management For For 11 Authorize Share Repurchase Program Management For For 12 Approve Issuance of Shares under the Noble Group Share Option Scheme 2004 Management For Against 13 Approve Issuance of Shares under the Noble Group Limited Scrip Dividend Scheme Management For For 14 Approve Issuance of Shares under the Noble Group Performance Share Plan Management For Against NOBLE GROUP LTD. Meeting Date:JUN 05, 2014 Record Date: Meeting Type:SPECIAL Ticker:N21 Security ID:G6542T119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Disposal and the Call Option Management For For RECKITT BENCKISER GROUP PLC Meeting Date:MAY 07, 2014 Record Date:MAY 02, 2014 Meeting Type:ANNUAL Ticker:RB. Security ID:G74079107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For Abstain 4 Approve Final Dividend Management For For 5 Re-elect Adrian Bellamy as Director Management For For 6 Re-elect Peter Harf as Director Management For For 7 Re-elect Adrian Hennah as Director Management For For 8 Re-elect Kenneth Hydon as Director Management For For 9 Re-elect Rakesh Kapoor as Director Management For For 10 Re-elect Andre Lacroix as Director Management For For 11 Re-elect Judith Sprieser as Director Management For For 12 Re-elect Warren Tucker as Director Management For For 13 Elect Nicandro Durante as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For START TODAY CO LTD Meeting Date:JUN 27, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:3092 Security ID:J7665M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 15 Management For For 2 Elect Director Shimizu, Toshiaki Management For For SYMRISE AG Meeting Date:MAY 14, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:SY1 Security ID:D827A1108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.70 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2014 Management For For 6a Amend Affiliation Agreements with Subsidiary TESIUM GmbH Management For For 6b Amend Affiliation Agreements with Subsidiary Symotion GmbH Management For For 6c Amend Affiliation Agreements with Subsidiary Symrise US-Beteiligungs GmbH Management For For 6d Amend Affiliation Agreements with Subsidiary Busiris Vermoegensverwaltung GmbH Management For For 7 Approve Remuneration System for Management Board Members Management For For THE SAGE GROUP PLC Meeting Date:MAR 06, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:SGE Security ID:G7771K142 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Donald Brydon as Director Management For For 4 Re-elect Guy Berruyer as Director Management For For 5 Elect Neil Berkett as Director Management For For 6 Elect Drummond Hall as Director Management For For 7 Elect Steve Hare as Director Management For For 8 Elect Jonathan Howell as Director Management For For 9 Re-elect Ruth Markland as Director Management For For 10 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Approve Remuneration Report Management For For 13 Approve Remuneration Policy Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For Against THE WEIR GROUP PLC Meeting Date:MAY 01, 2014 Record Date:APR 29, 2014 Meeting Type:ANNUAL Ticker:WEIR Security ID:G95248137 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For For 5 Elect Mary Jo Jacobi as Director Management For For 6 Re-elect Charles Berry as Director Management For For 7 Re-elect Keith Cochrane as Director Management For For 8 Re-elect Alan Ferguson as Director Management For For 9 Re-elect Melanie Gee as Director Management For For 10 Re-elect Richard Menell as Director Management For For 11 Re-elect John Mogford as Director Management For For 12 Re-elect Lord Robertson of Port Ellen as Director Management For For 13 Re-elect Jon Stanton as Director Management For For 14 Reappoint Ernst & Young LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve Long Term Incentive Plan Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 21 Amend Articles of Association Management For For UMICORE Meeting Date:APR 29, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:UMI Security ID:B95505168 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2 Approve Remuneration Report Management For For 3 Approve Financial Statements, Allocation of Income, and Dividends of EUR 1.00 per Share Management For For 4 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 5 Approve Discharge of Directors Management For For 6 Approve Discharge of Auditors Management For For 7.1 Reelect Ines Kolmsee as Independent Director Management For For 7.2 Reelect Uwe-Ernst Bufe as Director Management For For 7.3 Reelect Arnoud de Pret as Director Management For For 7.4 Elect Jonathan Oppenheimer as Director Management For For 7.5 Approve Remuneration of Directors Management For For 8.1 Ratify PricewaterhouseCooper as Auditors, Permanently Represented by Marc Daelman Management For For 8.2 Approve Auditors' Remuneration Management For For 1 Approve Change-of-Control Clause Re: Revolving Facility Agreement Management For For UNITED OVERSEAS BANK LIMITED Meeting Date:APR 24, 2014 Record Date: Meeting Type:ANNUAL Ticker:U11 Security ID:Y9T10P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare Final Dividend and Special Dividend Management For For 3 Approve Directors' Fees Management For For 4 Approve Fee to the Chairman Emeritus and Adviser of the Bank for the Period from January 2013 to December 2013 Management For For 5 Reappoint Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect Wong Meng Meng as Director Management For For 7 Elect Willie Cheng Jue Hiang as Director Management For For 8 Elect Wee Cho Yaw as Director Management For For 9 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 10 Approve Issuance of Shares Pursuant to the UOB Scrip Dividend Scheme Management For For 11 Approve Issuance of Preference Shares Management For For 12 Authorize Share Repurchase Program Management For For WHITBREAD PLC Meeting Date:JUN 17, 2014 Record Date:JUN 13, 2014 Meeting Type:ANNUAL Ticker:WTB Security ID:G9606P197 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Richard Baker as Director Management For For 6 Re-elect Wendy Becker as Director Management For For 7 Re-elect Nicholas Cadbury as Director Management For For 8 Re-elect Sir Ian Cheshire as Director Management For For 9 Re-elect Patrick Dempsey as Director Management For For 10 Re-elect Anthony Habgood as Director Management For For 11 Re-elect Andy Harrison as Director Management For For 12 Re-elect Simon Melliss as Director Management For For 13 Re-elect Christopher Rogers as Director Management For For 14 Re-elect Louise Smalley as Director Management For For 15 Re-elect Susan Martin as Director Management For For 16 Re-elect Stephen Williams as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors Management For For 18 Authorise Board to Fix Remuneration of Auditors Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Approve Long Term Incentive Plan Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WORLEYPARSONS LIMITED Meeting Date:OCT 09, 2013 Record Date:OCT 07, 2013 Meeting Type:ANNUAL Ticker:WOR Security ID:Q9857K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect John Grill as Director Management For For 2b Elect Larry Benke as Director Management For For 2c Elect John M Green as Director Management For For 2d Elect Catherine Livingstone as Director Management For For 2e Elect JB McNeil as Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Grant of Performance Rights to Andrew Wood, Chief Executive Officer of the Company Management For For 5 Approve the Renewal of the Proportional Takeover Provision Management For For 6 Approve the Termination Benefits of the Company's Key Management Personnel Management For For YASKAWA ELECTRIC CORP. Meeting Date:JUN 18, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:6506 Security ID:J9690T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 6 Management For For 2 Amend Articles to Amend Business Lines Management For For 3.1 Elect Director Tsuda, Junji Management For For 3.2 Elect Director Usami, Noboru Management For For 3.3 Elect Director Sawa, Toshihiro Management For For 3.4 Elect Director Ogasawara, Hiroshi Management For For 3.5 Elect Director Murakami, Shuuji Management For For 3.6 Elect Director Nakayama, Yuuji Management For For 3.7 Elect Director Akita, Yoshiki Management For For 4 Appoint Statutory Auditor Oda, Masahiko Management For For 5 Appoint Alternate Statutory Auditor Tanaka, Yasuto Management For Against Franklin International Small Cap Growth Fund ADERANS CO., LTD. Meeting Date:MAY 22, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:8170 Security ID:J0012S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 10 Management For For 2.1 Elect Director Nemoto, Nobuo Management For For 2.2 Elect Director Ishiko, Shigeru Management For For 2.3 Elect Director Joshua Schechter Management For For 2.4 Elect Director Kanazawa, Hisatake Management For For 2.5 Elect Director Tsumura, Yoshihiro Management For For 2.6 Elect Director Tanaka, Katsuyoshi Management For For 3.1 Appoint Statutory Auditor Suzuki, Yoshikazu Management For For 3.2 Appoint Alternate Statutory Auditor Seki, Yoshiyuki Management For For ALENT PLC Meeting Date:MAY 19, 2014 Record Date:MAY 15, 2014 Meeting Type:ANNUAL Ticker:ALNT Security ID:G0R24A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Peter Hill as Director Management For For 4 Re-elect Steve Corbett as Director Management For For 5 Re-elect David Egan as Director Management For For 6 Re-elect Dr Emma FitzGerald as Director Management For For 7 Re-elect Lars Forberg as Director Management For For 8 Re-elect Noel Harwerth as Director Management For For 9 Re-elect Jan Oosterveld as Director Management For For 10 Re-elect Mark Williamson as Director Management For For 11 Reappoint KPMG LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Approve Remuneration Report Management For For 14 Approve Remuneration Policy Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ARA ASSET MANAGEMENT LTD. Meeting Date:APR 25, 2014 Record Date: Meeting Type:ANNUAL Ticker:D1R Security ID:G04512102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare Final Dividend Management For For 3 Elect Chiu Kwok Hung Justin as Director Management For For 4 Elect Lim Hwee Chiang John as Director Management For For 5 Elect Ip Tak Chuen Edmond as Director Management For For 6 Elect Chew Gek Khim as Director Management For For 7 Elect Yap Chee Keong as Director Management For For 8 Approve Directors' Fees Management For For 9 Reappoint KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 11 Approve Mandate for Transactions with Related Parties Management For For 12 Authorize Share Repurchase Program Management For For ARCH CAPITAL GROUP LTD. Meeting Date:MAY 09, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:ACGL Security ID:G0450A105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kewsong Lee Management For For 1b Elect Director Brian S. Posner Management For For 1c Elect Director John D. Vollaro Management For For 2a Elect Director Anthony Asquith as Designated Company Director of Non-U.S. Subsidiaries Management For For 2b Elect Director Edgardo Balois as Designated Company Director of Non-U.S. Subsidiaries Management For For 2c Elect Director Dennis R. Brand as Designated Company Director of Non-U.S. Subsidiaries Management For For 2d Elect Director Paul Cole as Designated Company Director of Non-U.S. Subsidiaries Management For For 2e Elect Director Michael Constantinides as Designated Company Director of Non-U.S. Subsidiaries Management For For 2f Elect Director Graham B.R. Collis as Designated Company Director of Non-U.S. Subsidiaries Management For For 2g Elect Director William J. Cooney as Designated Company Director of Non-U.S. Subsidiaries Management For For 2h Elect Director Nick Denniston as Designated Company Director of Non-U.S. Subsidiaries Management For For 2i Elect Director Michael Feetham as Designated Company Director of Non-U.S. Subsidiaries Management For For 2j Elect Director Stephen Fogarty as Designated Company Director of Non-U.S. Subsidiaries Management For For 2k Elect Director Elizabeth Fullerton-Rome as Designated Company Director of Non-U.S. Subsidiaries Management For For 2l Elect Director Marc Grandisson as Designated Company Director of Non-U.S. Subsidiaries Management For For 2m Elect Director Michael A. Greene as Designated Company Director of Non-U.S. Subsidiaries Management For For 2n Elect Director Jerome Halgan as Designated Company Director of Non-U.S. Subsidiaries Management For For 2o Elect Director Pat Hartman as Designated Company Director of Non-U.S. Subsidiaries Management For For 2p Elect Director David W. Hipkin as Designated Company Director of Non-U.S. Subsidiaries Management For For 2q Elect Director W. Preston Hutchings as Designated Company Director of Non-U.S. Subsidiaries Management For For 2r Elect Director Constantine Iordanou as Designated Company Director of Non-U.S. Subsidiaries Management For For 2s Elect Director Pierre Jal as Designated Company Director of Non-U.S. Subsidiaries Management For For 2t Elect Director Wolbert H. Kamphuijs as Designated Company Director of Non-U.S. Subsidiaries Management For For 2u Elect Director Michael H. Kier as Designated Company Director of Non-U.S. Subsidiaries Management For For 2v Elect Director Lin Li-Williams as Designated Company Director of Non-U.S. Subsidiaries Management For For 2w Elect Director Mark D. Lyons as Designated Company Director of Non-U.S. Subsidiaries Management For For 2x Elect Director Adam Matteson as Designated Company Director of Non-U.S. Subsidiaries Management For For 2y Elect Director Robert McDowell as Designated Company Director of Non-U.S. Subsidiaries Management For For 2z Elect Director David H. McElroy as Designated Company Director of Non-U.S. Subsidiaries Management For For 2aa Elect Director Rommel Mercado as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ab Elect Director David J. Mulholland as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ac Elect Director Michael R. Murphy as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ad Elect Director Martin J. Nilsen as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ae Elect Director Mark Nolan as Designated Company Director of Non-U.S. Subsidiaries Management For For 2af Elect Director Marita Oliver as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ag Elect Director Nicolas Papadopoulo as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ah Elect Director Elisabeth Quinn as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ai Elect Director Maamoun Rajeh as Designated Company Director of Non-U.S. Subsidiaries Management For For 2aj Elect Director Andrew Rippert as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ak Elect Director Carla Santamaria-Sena as Designated Company Director of Non-U.S. Subsidiaries Management For For 2al Elect Director Arthur Scace as Designated Company Director of Non-U.S. Subsidiaries Management For For 2am Elect Director Scott Schenker as Designated Company Director of Non-U.S. Subsidiaries Management For For 2an Elect Director Soren Scheuer as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ao Elect Director Budhi Singh as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ap Elect Director William A. Soares as Designated Company Director of Non-U.S. Subsidiaries Management For For 2aq Elect Director Helmut Sohler as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ar Elect Director Ryan Taylor as Designated Company Director of Non-U.S. Subsidiaries Management For For 2as Elect Director Ross Totten as Designated Company Director of Non-U.S. Subsidiaries Management For For 2at Elect Director Iwan Van Munster as Designated Company Director of Non-U.S. Subsidiaries Management For For 2au Elect Director Argus Watson as Designated Company Director of Non-U.S. Subsidiaries Management For For 2av Elect Director James R. Weatherstone as Designated Company Director of Non-U.S. Subsidiaries Management For For 2aw Elect Director Gerald Wolfe as Designated Company Director of Non-U.S. Subsidiaries Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASATSU-DK INC. Meeting Date:MAR 28, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:9747 Security ID:J03014107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles To Change Location of Head Office Management For For 2.1 Elect Director Ueno, Shinichi Management For For 2.2 Elect Director Kato, Takeshi Management For For 2.3 Elect Director Sakai, Yoshihiro Management For For 2.4 Elect Director Naganuma, Koichiro Management For For 2.5 Elect Director Stuart Neish Management For For 2.6 Elect Director Kido, Hideaki Management For For 2.7 Elect Director Umeda, Mochio Management For For 2.8 Elect Director Oshiba, Kenji Management For For 2.9 Elect Director Ushijima, Shin Management For For BENETEAU Meeting Date:JAN 31, 2014 Record Date:JAN 27, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:BEN Security ID:F09419106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Special Report on Related-Party Transactions Management For For 4 Advisory Vote on Compensation of Annette Roux Management For For 5 Advisory Vote on Compensation of Yves Lyon-Caen Management For For 6 Advisory Vote on Compensation of Bruno Cathelinais Management For For 7 Advisory Vote on Compensation of Carla Demaria Management For For 8 Advisory Vote on Compensation of Dieter Gust Management For For 9 Advisory Vote on Compensation of Aymeric Duthoit Management For For 10 Approve Treatment of Losses Management For For 11 Appoint KPMG SA as Auditor and KPMG Audit SAS as Alternate Auditor Management For For 12 Reelect Annette Roux as Supervisory Board Member Management For For 13 Reelect Yves Lyon-Caen as Supervisory Board Member Management For For 14 Reelect Yvon Beneteau as Supervisory Board Member Management For For 15 Reelect Luc Dupe as Supervisory Board Member Management For For 16 Reelect Christian De Labriffe as Supervisory Board Member Management For For 17 Elect Catherine Pourre as Supervisory Board Member Management For For 18 Elect Claude Brignon as Supervisory Board Member Management For For 19 Elect Louis-Claude Roux as Supervisory Board Member Management For For 20 Elect Benjamin Beneteau as Supervisory Board Member Management For For 21 Approve Remuneration of Supervisory Board Members in the Aggregate Amount of EUR 200,000 Management For For 22 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 23 Authorize Stock Option Plan Management For For 24 Authorize Restricted Stock Plan Management For For 25 Approve Employee Stock Purchase Plan (Repurchased Shares) Management For For 26 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 27 Approve Employee Stock Purchase Plan (New Shares) Management Against Against 28 Authorize Filing of Required Documents/Other Formalities Management For For C&C GROUP PLC Meeting Date:JUL 03, 2013 Record Date:JUL 01, 2013 Meeting Type:ANNUAL Ticker:GCC Security ID:G1826G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3a Elect Joris Brams as Director Management For For 3b Reelect Sir Brian Stewart as Director Management For For 3c Reelect Stephen Glancey as Director Management For For 3d Reelect Kenny Neison as Director Management For For 3e Reelect Stewart Gilliland as Director Management For For 3f Reelect John Hogan as Director Management For For 3g Reelect Richard Holroyd as Director Management For For 3h Reelect Breege O'Donoghue as Director Management For For 3i Reelect Anthony Smurfit as Director Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Approve Remuneration of Directors Management For For 6 Approve Remuneration Report Management For For 7 Authorise Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 8 Authorise Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 9 Authorise Share Repurchase Program Management For For 10 Authorise Reissuance of Repurchased Shares Management For For 11 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 12 Amend Executive Share Option Plan Management For For 13 Amend Long-Term Incentive Plan Management For For 14 Amend Save-As-You-Earn Share Option Scheme Management For For CARPETRIGHT PLC Meeting Date:SEP 05, 2013 Record Date:SEP 03, 2013 Meeting Type:ANNUAL Ticker:CPR Security ID:G19083107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Lord Harris of Peckham as Director Management For For 4 Re-elect Martin Harris as Director Management For For 5 Re-elect Neil Page as Director Management For For 6 Re-elect Baroness Noakes as Director Management For For 7 Re-elect Sandra Turner as Director Management For For 8 Re-elect Alan Dickinson as Director Management For For 9 Re-elect Darren Shapland as Director Management For For 10 Re-elect David Clifford as Director Management For For 11 Elect Andrew Page as Director Management For For 12 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Approve Sharesave Plan Management For For 18 Approve Long Term Incentive Plan Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For DAIBIRU CORP. Meeting Date:JUN 25, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:8806 Security ID:J08463101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 7.5 Management For For 2 Elect Director Yada, Takeo Management For For 3 Appoint Statutory Auditor Nishiguchi, Yoshihiro Management For For 4 Approve Annual Bonus Payment to Directors Management For For 5 Approve Retirement Bonus Payment for Director and Statutory Auditor Management For Against DCC PLC Meeting Date:JUL 19, 2013 Record Date:JUL 17, 2013 Meeting Type:ANNUAL Ticker:DCC Security ID:G2689P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4a Reelect Tommy Breen as Director Management For For 4b Reelect Roisin Brennan as Director Management For For 4c Reelect Michael Buckley as Director Management For For 4d Reelect David Byrne as Director Management For For 4e Elect Jane Lodge as Director Management For For 4f Reelect Kevin Melia as Director Management For For 4g Reelect John Moloney as Director Management For For 4h Reelect Donal Murphy as Director Management For For 4i Reelect Fergal O'Dwyer as Director Management For For 4j Reelect Leslie Van de Walle as Director Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Authorise Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 7 Authorise Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 8 Authorise Share Repurchase Program Management For For 9 Authorise Reissuance Price Range of Treasury Shares Management For For 10 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 11 Adopt Articles of Association Management For For DIGNITY PLC Meeting Date:AUG 08, 2013 Record Date:AUG 06, 2013 Meeting Type:SPECIAL Ticker:DTY Security ID:G2871S137 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Articles of Association; Approve Purchase by the Company of the Deferred Shares Management For For 2 Approve the Return of Cash Management For For 3 Approve Share Consolidation Management For For 4 Approve the Put Option Agreement Management For For 5 Adopt New Articles of Association Management For For DIGNITY PLC Meeting Date:JUN 05, 2014 Record Date:JUN 03, 2014 Meeting Type:ANNUAL Ticker:DTY Security ID:G2871S186 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Peter Hindley as Director Management For For 5 Re-elect Mike McCollum as Director Management For For 6 Re-elect Andrew Davies as Director Management For For 7 Re-elect Richard Portman as Director Management For For 8 Re-elect Steve Whittern as Director Management For For 9 Re-elect Ishbel Macpherson as Director Management For For 10 Re-elect Alan McWalter as Director Management For For 11 Re-elect Jane Ashcroft as Director Management For For 12 Re-elect Martin Pexton as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For Abstain 15 Approve Final Dividend Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For DIRECT LINE INSURANCE GROUP PLC Meeting Date:MAY 15, 2014 Record Date:MAY 13, 2014 Meeting Type:ANNUAL Ticker:DLG Security ID:G2871V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Mike Biggs as Director Management For For 6 Re-elect Paul Geddes as Director Management For For 7 Re-elect Jane Hanson as Director Management For For 8 Re-elect Glyn Jones as Director Management For For 9 Re-elect Andrew Palmer as Director Management For For 10 Re-elect John Reizenstein as Director Management For For 11 Re-elect Clare Thompson as Director Management For For 12 Re-elect Priscilla Vacassin as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Authorise EU Political Donations and Expenditure Management For For EULER HERMES Meeting Date:OCT 23, 2013 Record Date:OCT 17, 2013 Meeting Type:ANNUAL Ticker:ELE Security ID:F2013Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Umit Boyner as Supervisory Board Member Management For For 2 Authorize Filing of Required Documents/Other Formalities Management For For EULER HERMES Meeting Date:MAY 28, 2014 Record Date:MAY 22, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:ELE Security ID:F2013Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 4.20 per Share Management For For 4 Acknowledge Reevaluation of Reserve Account Management For For 5 Approve Auditors' Special Report on Related-Party Transactions Regarding New Transactions Management For For 6 Advisory Vote on Compensation of Wilfried Verstraete, Chairman of the Management Board Management For For 7 Advisory Vote on Compensation of Gerd-Uwe Baden, Frederic Biziere, Dirk Oevermann and Paul Oevereem, Members of the Management Board Management For For 8 Approve Remuneration of Directors in the Aggregate Amount of EUR 600,000 Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 11 Authorize Capitalization of Reserves of Up to EUR 5 Million for Bonus Issue or Increase in Par Value Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 7 Million Management For For 13 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above under Item 12 Management For For 14 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 15 Authorize up to 5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 16 Change Company Name to Euler Hermes Group and Amend Article 2 of Bylaws Accordingly Management For For 17 Amend Article 20.13 of Bylaws Re: Absence of Double Voting Rights Management For For 18 Authorize Filing of Required Documents/Other Formalities Management For For 19 Approve Severance Payment Agreement with Clarisse Kopff Management For For EXPERIAN PLC Meeting Date:JUL 17, 2013 Record Date:JUL 15, 2013 Meeting Type:ANNUAL Ticker:EXPN Security ID:G32655105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Deirdre Mahlan as Director Management For For 4 Elect George Rose as Director Management For For 5 Re-elect Fabiola Arredondo as Director Management For For 6 Re-elect Chris Callero as Director Management For For 7 Re-elect Brian Cassin as Director Management For For 8 Re-elect Roger Davis as Director Management For For 9 Re-elect Alan Jebson as Director Management For For 10 Re-elect Sir John Peace as Director Management For For 11 Re-elect Don Robert as Director Management For For 12 Re-elect Sir Alan Rudge as Director Management For For 13 Re-elect Judith Sprieser as Director Management For For 14 Re-elect Paul Walker as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For FAIRFAX FINANCIAL HOLDINGS LIMITED Meeting Date:APR 09, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:FFH Security ID:303901102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony F. Griffiths Management For For 1.2 Elect Director Robert J. Gunn Management For For 1.3 Elect Director Alan D. Horn Management For For 1.4 Elect Director John R.V. Palmer Management For For 1.5 Elect Director Timothy R. Price Management For For 1.6 Elect Director Brandon W. Sweitzer Management For For 1.7 Elect Director V. Prem Watsa Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FLUGHAFEN WIEN AG Meeting Date:MAY 05, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:FLU Security ID:A2048U102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Ratify Auditors Management For For GRAFTON GROUP PLC Meeting Date:MAY 09, 2014 Record Date:MAY 07, 2014 Meeting Type:ANNUAL Ticker:GFTU Security ID:G4035Q189 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Re-elect Michael Chadwick as Director Management For For 2b Re-elect Charles Fisher as Director Management For For 2c Re-elect Annette Flynn as Director Management For For 2d Re-elect Roderick Ryan as Director Management For For 2e Elect Frank van Zanten as Director Management For For 2f Elect David Arnold as Director Management For For 2g Re-elect Gavin Slark as Director Management For For 3 Authorise Board to Fix Remuneration of Auditors Management For For 4a Approve Remuneration Report Management For For 4b Approve Remuneration Policy Management For For 5 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 6 Authorise Issue of Equity without Pre-emptive Rights Management For For 7 Authorise Market Purchase Management For For 8 Authorise Reissuance of Repurchased Shares Management For For GREEN REIT PLC Meeting Date:MAY 01, 2014 Record Date:APR 29, 2014 Meeting Type:SPECIAL Ticker:GN1 Security ID:G40968102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 2 Approve Capital Raising Management For For 3 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 4 Amend Articles Management For For HEADLAM GROUP PLC Meeting Date:MAY 21, 2014 Record Date:MAY 19, 2014 Meeting Type:ANNUAL Ticker:HEAD Security ID:G43680100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Tony Brewer as Director Management For For 4 Re-elect Andrew Eastgate as Director Management For For 5 Appoint KPMG LLP as Auditors Management For For 6 Authorise Board to Fix Remuneration of Auditors Management For For 7 Approve Remuneration Report Management For For 8 Approve Remuneration Policy Management For For 9 Authorise Issue of Equity with Pre-emptive Rights Management For For 10 Authorise Issue of Equity without Pre-emptive Rights Management For For 11 Authorise Market Purchase of Ordinary Shares Management For For 12 Authorise the Company to Call EGM with Two Weeks' Notice Management For For IRISH CONTINENTAL GROUP PLC Meeting Date:MAY 22, 2014 Record Date:MAY 20, 2014 Meeting Type:ANNUAL Ticker:IR5 Security ID:G49406146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Reelect John McGuckian as Director Management For For 3b Reelect Eamonn Rothwell as Director Management For For 3c Reelect Garry O'Dea as Director Management For For 3d Reelect Tony Kelly as Director Management For For 3e Reelect Catherine Duffy as Director Management For For 3f Reelect Brian O'Kelly as Director Management For For 3g Elect John Sheehan as Director Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Approve Remuneration Report Management For For 6 Approve Authority to Reedeem Reedemable Shares Management For For 7 Amend Articles of Association Management For For 8 Authorise Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 9 Authorise Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 10 Authorise Share Repurchase Program Management For For 11 Authorise Reissuance of Repurchased Shares Management For For 12 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 13 Approve Restricted Share Plan Management For For IRISH CONTINENTAL GROUP PLC Meeting Date:MAY 22, 2014 Record Date:MAY 20, 2014 Meeting Type:SPECIAL Ticker:IR5 Security ID:G49406146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sub-division of ICG Units Management For For JUMBO SA Meeting Date:NOV 06, 2013 Record Date:OCT 31, 2013 Meeting Type:ANNUAL Ticker:BELA Security ID:X4114P111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board and Auditors Management For For 4 Approve Auditors and Fix Their Remuneration Management For For 5 Approve Director Remuneration for 2012-2013 Management For For 6 Elect Directors Management For For 7 Elect Members of Audit Committee Management For For 8 Pre-approve Director Remuneration for 2013-2014 Management For For JUMBO SA Meeting Date:FEB 12, 2014 Record Date:FEB 06, 2014 Meeting Type:SPECIAL Ticker:BELA Security ID:X4114P111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Capitalization of Reserves Management For For 2 Authorize Debt Issuance Management For For KELLER GROUP PLC Meeting Date:MAY 22, 2014 Record Date:MAY 20, 2014 Meeting Type:ANNUAL Ticker:KLR Security ID:G5222K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Appoint KPMG LLP as Auditors Management For For 6 Authorise Board to Fix Remuneration of Auditors Management For For 7 Re-elect Roy Franklin as Director Management For For 8 Re-elect Justin Atkinson as Director Management For For 9 Re-elect Ruth Cairnie as Director Management For For 10 Re-elect Chris Girling as Director Management For For 11 Re-elect James Hind as Director Management For For 12 Re-elect Dr Wolfgang Sondermann as Director Management For For 13 Re-elect Paul Withers as Director Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Approve EU Political Donations and Expenditure Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Approve Performance Share Plan Management For For KENNEDY WILSON EUROPE REAL ESTATE PLC Meeting Date:JUN 12, 2014 Record Date:JUN 10, 2014 Meeting Type:SPECIAL Ticker:KWE Security ID:G9877R104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Central Park Portfolio Management For For 2 Approve Acquisition of Opera Portfolio Management For For MCBRIDE PLC Meeting Date:OCT 14, 2013 Record Date:OCT 10, 2013 Meeting Type:ANNUAL Ticker:MCB Security ID:G5922D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Iain Napier as Director Management For For 4 Re-elect Christopher Bull as Director Management For For 5 Re-elect Richard Armitage as Director Management For For 6 Re-elect Neil Harrington as Director Management For For 7 Re-elect Sandra Turner as Director Management For For 8 Elect Stephen Hannam as Director Management For For 9 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 10 Authorise Board to Fix Remuneration of Auditors Management For For 11 Authorise EU Political Donations and Expenditure Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Approve Bonus Issue of B Shares Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorize the Company to Call EGM with Two Weeks Notice Management For For MICHAEL PAGE INTERNATIONAL PLC Meeting Date:JUN 05, 2014 Record Date:JUN 03, 2014 Meeting Type:ANNUAL Ticker:MPI Security ID:G68694119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Robin Buchanan as Director Management For For 6 Re-elect Simon Boddie as Director Management For For 7 Re-elect Steve Ingham as Director Management For For 8 Re-elect David Lowden as Director Management For For 9 Re-elect Ruby McGregor-Smith as Director Management For For 10 Re-elect Tim Miller as Director Management For For 11 Elect Danuta Gray as Director Management For For 12 Reappoint Ernst & Young LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For MORGAN SINDALL GROUP PLC Meeting Date:MAY 08, 2014 Record Date:MAY 06, 2014 Meeting Type:ANNUAL Ticker:MGNS Security ID:G81560107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Steve Crummett as Director Management For For 4 Re-elect Patrick De Smedt as Director Management For For 5 Re-elect Geraldine Gallacher as Director Management For For 6 Re-elect Simon Gulliford as Director Management For For 7 Re-elect Adrian Martin as Director Management For For 8 Re-elect John Morgan as Director Management For For 9 Re-elect Liz Peace as Director Management For For 10 Approve Remuneration Policy Management For For 11 Approve Remuneration Report Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Approve Long Term Incentive Plan Management For For 20 Approve Share Option Plan Management For For NEOPOST Meeting Date:JUL 02, 2013 Record Date:JUN 26, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:NEO Security ID:F65196119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 3.90 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Approve Remuneration of Directors in the Aggregate Amount of EUR 370,000 Management For For 6 Reelect Catherine Pourre as Director Management For For 7 Reelect Agnes Touraine as Director Management For For 8 Reelect Jean-Paul Villot as Director Management For For 9 Reelect Jacques Clay as Director Management For For 10 Reelect Eric Courteille as Director Management For For 11 Reelect Denis Thiery as Director Management For For 12 Acknowledge Resignation of Henk Bodt as Director Management For For 13 Elect William Hoover as Director Management For For 14 Renew Appointment of Ernst and Young et Autres as Auditor Management For For 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 10 Million Management For For 17 Authorize Issuance of Equity without Preemptive Rights up to Aggregate Nominal Amount of EUR 4.6 Million Management For For 18 Approve Issuance of Equity for Private Placements, up to Aggregate Nominal Amount of EUR 4.6 Million Management For For 19 Authorize Issuance of Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 4.6 Million Management For For 20 Approve Issuance Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 4.6 Million Management For For 21 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote under Items 16 to 20 Management For For 22 Authorize Capitalization of Reserves of Up to EUR 30 Million for Bonus Issue or Increase in Par Value Management For For 23 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 24 Authorize Capital Increase for Future Exchange Offers Management For For 25 Approve Employee Stock Purchase Plan Management For For 26 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 27 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 28 Approve Issuance of Securities Convertible into Debt up to an Aggregate Nominal Amount of EUR 500 Million Management For For 29 Authorize Filing of Required Documents/Other Formalities Management For For OPTIMAL PAYMENTS PLC Meeting Date:MAY 21, 2014 Record Date:MAY 19, 2014 Meeting Type:ANNUAL Ticker:OPAY Security ID:G6770D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Brahm Gelfand as a Director Management For For 4 Reelect Jonathan Comerford as a Director Management For For 5 Reelect Steve Shaper as a Director Management For For 6 Ratify KPMG Audit LLC as Auditors Management For For 7 Authorize Board to Fix Remuneration of Auditors Management For For 8 Approve Share Repurchase Program Management For For 9 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For PANALPINA WELTTRANSPORT (HOLDING) AG Meeting Date:MAY 09, 2014 Record Date: Meeting Type:ANNUAL Ticker:PWTN Security ID:H60147107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.20 per Share Management For For 4 Amend Articles Re: Ordinance Against Excessive Remuneration at Listed Companies Management For For 5.1 Approve Remuneration of Directors in the Amount of CHF 1.9 Million Management For For 5.2 Approve Remuneration of Executive Committee in the Amount of CHF 15.1 Million Management For For 6.1 Reelect Rudolf Hug as Director and Board Chairman Management For For 6.2 Reelect Beat Walti as Director Management For For 6.3 Reelect Ilias Laeber as Director Management For For 6.4 Reelect Chris Muntwyler as Director Management For For 6.5 Reelect Roger Schmid as Director Management For For 6.6 Reelect Hans-Peter Strodel as Director Management For For 6.7 Reelect Knud Elmholdt Stubkjaer as Director Management For For 7.1 Appoint Rudolf Hug as Member of the Compensation Committee Management For For 7.2 Appoint Chris Muntwyler as Member of the Compensation Committee Management For For 7.3 Appoint Knud Elmholdt Stubkjaer as Member of the Compensation Committee Management For For 8 Designate Peter Andreas Zahn as Independent Proxy Management For For 9 Ratify KPMG AG as Auditors Management For For 10 Transact Other Business (Voting) Management For For PRYSMIAN S.P.A. Meeting Date:APR 16, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:PRY Security ID:T7630L105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Elect Massimo Battaini as Director Management For For 3 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 4 Approve Long-Term Management Incentive Plan 2014-2016 Management For For 5 Approve Remuneration Report Management For For 1 Approve Capital Increase to Service Long-Term Management Incentive Plan 2014-2016 Management For For RENAISSANCERE HOLDINGS LTD. Meeting Date:MAY 20, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:RNR Security ID:G7496G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David C. Bushnell Management For For 1.2 Elect Director James L. Gibbons Management For For 1.3 Elect Director Jean D. Hamilton Management For For 1.4 Elect Director Anthony M. Santomero Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Ernst & Young Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For RHJ INTERNATIONAL SA Meeting Date:JUN 17, 2014 Record Date:JUN 03, 2014 Meeting Type:ANNUAL Ticker:RHJI Security ID:B70883101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' Reports (Non-Voting) Management None None 2 Receive Auditors' Reports (Non-Voting) Management None None 3 Receive Consolidated Financial Statements (Non-Voting) Management None None 4 Approve Financial Statements and Allocation of Income Management For For 5 Approve Remuneration Report Management For For 6 Approve Discharge of Directors Management For For 7 Approve Discharge of Auditors Management For For 8.1 Reelect Mathias Dopfner as Director Management For For 8.2 Reelect Leonhard Fischer as Director Management For For 8.3 Reelect Peter Foy as Director Management For For 8.4 Reelect Lucio A. Noto as Director Management For For 8.5 Reelect Konstantin von Schweinitz as Director Management For For 9 Approve Remuneration of Directors Management For For 10 Indicate Mathias Dopfner, Peter Foy, Lucio A. Noto and Konstantin von Schweinitz as Independent Board Members Management For For RHJ INTERNATIONAL SA Meeting Date:JUN 17, 2014 Record Date:JUN 03, 2014 Meeting Type:SPECIAL Ticker:RHJI Security ID:B70883101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1i Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Management For For 1ii Amend Article 8.1 to Reflect Changes in Capital Re: Item 1i Management For For 2i Authorize Repurchase of Up to 20 Percent of Issued Share Capital Management For For 2ii Amend Article 12.2 to Reflect Changes in Capital Re: Item 2i Management For For 3i Amend Articles Re: Dematerialization of Bearer Shares Management For For 3ii Amend Articles 12.4 Re: Reissuance of Repurchased Shares Management For For 3iii Amend Article 12.5 Re: Eliminate References to the Repurchase Authority that Allows for Repurchases to Avoid Serious and Imminent Prejudice to the Company Management For For 4 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For SANKYO CO. LTD. (6417) Meeting Date:JUN 27, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:6417 Security ID:J67844100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 75 Management For For 2.1 Elect Director Busujima, Hideyuki Management For Against 2.2 Elect Director Tsutsui, Kimihisa Management For Against 2.3 Elect Director Ishihara, Akihiko Management For For 2.4 Elect Director Tomiyama, Ichiro Management For For 3 Approve Special Payments for Directors in Connection with Abolition of Retirement Bonus System Management For Against 4 Approve Special Payments for Statutory Auditors in Connection with Abolition of Retirement Bonus System Management For Against 5 Approve Deep Discount Stock Option Plan Management For For SAVILLS PLC Meeting Date:MAY 12, 2014 Record Date:MAY 10, 2014 Meeting Type:ANNUAL Ticker:SVS Security ID:G78283119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Peter Smith as Director Management For For 6 Re-elect Jeremy Helsby as Director Management For For 7 Re-elect Martin Angle as Director Management For For 8 Re-elect Tim Freshwater as Director Management For For 9 Re-elect Charles McVeigh as Director Management For For 10 Re-elect Simon Shaw as Director Management For For 11 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SLIGRO FOOD GROUP NV Meeting Date:MAR 19, 2014 Record Date:FEB 19, 2014 Meeting Type:ANNUAL Ticker:SLIGR Security ID:N8084E155 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss Minutes of Previous Meeting Management None None 3 Receive Report of Management Board (Non-Voting) Management None None 4a Discuss Remuneration Report Management None None 4b Receive Announcements on Control of the Annual Accounts Management None None 4c Adopt Financial Statements and Statutory Reports Management For For 4d Approve Dividends of EUR 1.05 Per Share Management For For 4e Approve Discharge of Management Board Management For For 4f Approve Discharge of Supervisory Board Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Confirmation of Appointment of Deloitte as Auditors Management None None 7.1 Amend Articles Re: Increase Shareholding Threshold to Put Items on the Agenda Management For Against 7.2 Amend Articles Re: Legislative Changes Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 9b Authorize Board to Exclude Preemptive Rights from Issuance under Item 9a Management For For 10 Close Meeting Management None None STHREE PLC Meeting Date:DEC 23, 2013 Record Date:DEC 19, 2013 Meeting Type:SPECIAL Ticker:STHR Security ID:G8499E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reorganisation of SThree's UK Businesses Into a Limited Liability Partnership Management For For STHREE PLC Meeting Date:APR 24, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:STHR Security ID:G8499E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For Against 4 Approve Remuneration Policy Management For For 5 Re-elect Clay Brendish as Director Management For For 6 Re-elect Gary Elden as Director Management For For 7 Re-elect Alex Smith as Director Management For For 8 Re-elect Justin Hughes as Director Management For For 9 Re-elect Steve Quinn as Director Management For For 10 Re-elect Alicja Lesniak as Director Management For For 11 Re-elect Tony Ward as Director Management For For 12 Re-elect Nadhim Zahawi as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise the Company to Offer Key Individuals the Opportunity to Purchase Shareholdings in Certain of the Company's Subsidiaries Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise the Company to Call EGM with Two Weeks Notice Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For TNT EXPRESS NV Meeting Date:APR 09, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:TNTE Security ID:N8726Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Opening and Announcements Management None None 2 Presentation by Tex Gunning, CEO Management None None 3 Receive Report of Management Board and Supervisory Board (Non-Voting) Management None None 4 Discussion on Company's Corporate Governance Structure Management None None 5 Discuss Remuneration Report Management None None 6 Adopt Financial Statements and Statutory Reports Management For For 7a Receive Announcements on Company's Reserves and Dividend Policy Management None None 7b Approve Dividends of EUR 0.046 Per Share Management For For 8 Approve Discharge of Management Board Management For For 9 Approve Discharge of Supervisory Board Management For For 10 Approve Remuneration Policy for Executive Board Members Management For For 11 Reelect Roger King to Supervisory Board Management For For 12 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 13 Authorize Board to Exclude Preemptive Rights from Issuance under Item 12 Management For For 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Receive Announcements Re: Assessment of External Auditor Management None None 16 Allow Questions Management None None 17 Close Meeting Management None None UPONOR Meeting Date:MAR 19, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:UNR1V Security ID:X9518X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive CEO's Review Management None None 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive Auditor's Report Management None None 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Allocation of Income and Dividends of EUR 0.38 Per Share Management For For 11 Approve Discharge of Board and President Management For For 12 Approve Remuneration of Directors in the Amount of EUR 71,000 for Chairman, EUR 49,000 for Vice Chairman, and EUR 44,000 for Other Directors; Approve Meeting Fees; Approve Remuneration for Committee Work Management For For 13 Fix Number of Directors at Six Management For For 14 Reelect Jorma Eloranta, Timo Ihamuotila, Eva Nygren, Jari Rosendal, and Rainer Simon as Directors; Elect Annika Paasikivi as New Director Management For For 15 Approve Remuneration of Auditors Management For For 16 Ratify Deloitte & Touche as Auditors as Auditors Management For For 17 Authorize Share Repurchase Program Management For For 18 Close Meeting Management None None VALMET CORP Meeting Date:MAR 26, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:VALMT Security ID:X96478114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.15 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 100,000 for Chairman, EUR 60,000 for Vice Chairman, EUR 60,000 for Chairman of Audit Committee, and EUR 48,000 for Other Directors; Approve Meeting Fees; Approve Remuneration for Committee Work Management For For 11 Fix Number of Directors at Seven Management For For 12 Reelect Jukka Viinanen (Chairman), Mikael von Frenckell (Vice-Chairman), Friederike Helfer, Pekka Lundmark, Erkki Pehu-Lehtonen, and Rogerio Ziviani as Directors; Elect Lone Schroder as New Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 15 Million Shares and Conveyance of up to 10 Million Treasury Shares without Preemptive Rights Management For For 17 Establish Nominating Committee Management For For 18 Close Meeting Management None None VESUVIUS PLC Meeting Date:MAY 15, 2014 Record Date:MAY 13, 2014 Meeting Type:ANNUAL Ticker:VSVS Security ID:G9339E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Nelda Connors as Director Management For For 4 Re-elect Christer Gardell as Director Management For For 5 Re-elect Jeff Hewitt as Director Management For For 6 Re-elect Jane Hinkley as Director Management For For 7 Re-elect John McDonough as Director Management For For 8 Re-elect Chris O'Shea as Director Management For For 9 Re-elect Francois Wanecq as Director Management For For 10 Reappoint KPMG LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Approve Remuneration Policy Management For For 13 Approve Remuneration Report Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ZARDOYA OTIS S.A. Meeting Date:MAY 23, 2014 Record Date:MAY 16, 2014 Meeting Type:ANNUAL Ticker:ZOT Security ID:E9853W160 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Directors and Ratify Dividends Paid in FY2013 Management For For 4 Approve Special Cash Dividends Management For For 5 Renew Appointment of PriceWaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 6.1 Elect Philippe Delpech as Director Management For Against 6.2 Ratify Appointment of and Elect Mark George as Director Management For Against 6.3 Present Muriel Makharine as New Representative of Board Member Otis Elevator Company Management None None 7 Authorize Capitalization of Reserves for Bonus Issue Management For For 8 Advisory Vote on Remuneration Policy Report Management For Against 9 Authorize Share Repurchase and Cancellation of Repurchased Shares Management For For 10 Authorize Increase in Capital up to 50 Percent via Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 11 Authorize Board to Ratify and Execute Approved Resolutions Management For For 12 Allow Questions Management For For 13 Approve Minutes of Meeting Management For For Franklin Large Cap Equity Fund ABBOTT LABORATORIES Meeting Date:APR 25, 2014 Record Date:FEB 27, 2014 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Label Products with GMO Ingredients Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Cease Compliance Adjustments to Performance Criteria Shareholder Against Abstain ACE LIMITED Meeting Date:JAN 10, 2014 Record Date:DEC 05, 2013 Meeting Type:SPECIAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Dividend Distribution from Legal Reserves Management For For 2 Elect of Homburger AG as Independent Proxy Management For For 3 Transact Other Business (Voting) Management For For ACE LIMITED Meeting Date:MAY 15, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Allocate Disposable Profit Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Elect Director John Edwardson Management For For 4.2 Elect Director Kimberly Ross Management For For 4.3 Elect Director Robert Scully Management For For 4.4 Elect Director David Sidwell Management For For 4.5 Elect Director Evan G. Greenberg Management For For 4.6 Elect Director Robert M. Hernandez Management For For 4.7 Elect Director Michael G. Atieh Management For For 4.8 Elect Director Mary A. Cirillo Management For For 4.9 Elect Director Michael P. Connors Management For For 4.10 Elect Director Peter Menikoff Management For For 4.11 Elect Director Leo F. Mullin Management For For 4.12 Elect Director Eugene B. Shanks, Jr. Management For For 4.13 Elect Director Theodore E. Shasta Management For For 4.14 Elect Director Olivier Steimer Management For For 5 Elect Evan G. Greenberg as Board Chairman Management For Against 6.1 Appoint Michael P. Connors as Member of the Compensation Committee Management For For 6.2 Appoint Mary A. Cirillo as Member of the Compensation Committee Management For For 6.3 Appoint John Edwardson as Member of the Compensation Committee Management For For 6.4 Appoint Robert M. Hernandez as Member of the Compensation Committee Management For For 7 Designate Homburger AG as Independent Proxy Management For For 8.1 Ratify PricewaterhouseCoopers AG (Zurich) as Auditors Management For For 8.2 Ratify PricewaterhouseCoopers LLP (United States) as Independent Registered Accounting Firm as Auditors Management For For 8.3 Ratify BDO AG (Zurich) as Special Auditors Management For For 9 Approve Creation of CHF 3.7 Billion Pool of Capital without Preemptive Rights Management For For 10 Approve Dividend Distribution From Legal Reserves Through Reduction of Par Value Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Transact Other Business (Voting) Management For Against AMAZON.COM, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Alain Monie Management For For 1g Elect Director Jonathan J. Rubinstein Management For For 1h Elect Director Thomas O. Ryder Management For Against 1i Elect Director Patricia Q. Stonesifer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against For AMERICAN EXPRESS COMPANY Meeting Date:MAY 12, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:AXP Security ID:025816109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Ursula M. Burns Management For For 1c Elect Director Kenneth I. Chenault Management For For 1d Elect Director Peter Chernin Management For For 1e Elect Director Anne Lauvergeon Management For For 1f Elect Director Theodore J. Leonsis Management For For 1g Elect Director Richard C. Levin Management For For 1h Elect Director Richard A. McGinn Management For For 1i Elect Director Samuel J. Palmisano Management For For 1j Elect Director Steven S Reinemund Management For For 1k Elect Director Daniel L. Vasella Management For For 1l Elect Director Robert D. Walter Management For For 1m Elect Director Ronald A. Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Prepare Employment Diversity Report Shareholder Against For 5 Report on Board Oversight of Privacy and Data Security and Requests for Customer Information Shareholder Against For 6 Provide Right to Act by Written Consent Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against For AMETEK, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:AME Security ID:031100100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony J. Conti Management For For 1.2 Elect Director Frank S. Hermance Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director Kevin P. Chilton Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Charles W. Goodyear Management For For 1g Elect Director John R. Gordon Management For For 1h Elect Director Eric D. Mullins Management For For 1i Elect Director R. A. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against 5 Report on Financial Risks of Climate Change Shareholder Against Against BANK OF AMERICA CORPORATION Meeting Date:MAY 07, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sharon L. Allen Management For For 1.2 Elect Director Susan S. Bies Management For For 1.3 Elect Director Jack O. Bovender, Jr. Management For For 1.4 Elect Director Frank P. Bramble, Sr. Management For For 1.5 Elect Director Pierre J. P. de Weck Management For For 1.6 Elect Director Arnold W. Donald Management For For 1.7 Elect Director Charles K. Gifford Management For For 1.8 Elect Director Charles O. Holliday, Jr. Management For For 1.9 Elect Director Linda P. Hudson Management For For 1.10 Elect Director Monica C. Lozano Management For For 1.11 Elect Director Thomas J. May Management For For 1.12 Elect Director Brian T. Moynihan Management For For 1.13 Elect Director Lionel L. Nowell, III Management For For 1.14 Elect Director Clayton S. Rose Management For For 1.15 Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Certificate of Designations for Series T Preferred Stock Management For For 5 Provide for Cumulative Voting Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Climate Change Financing Risk Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against BB&T CORPORATION Meeting Date:APR 29, 2014 Record Date:FEB 19, 2014 Meeting Type:ANNUAL Ticker:BBT Security ID:054937107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jennifer S. Banner Management For For 1.2 Elect Director K. David Boyer, Jr. Management For For 1.3 Elect Director Anna R. Cablik Management For Withhold 1.4 Elect Director Ronald E. Deal Management For Withhold 1.5 Elect Director James A. Faulkner Management For For 1.6 Elect Director I. Patricia Henry Management For For 1.7 Elect Director John P. Howe, III Management For For 1.8 Elect Director Erick C. Kendrick Management For For 1.9 Elect Director Kelly S. King Management For For 1.10 Elect Director Louis B. Lynn Management For For 1.11 Elect Director Edward C. Milligan Management For For 1.12 Elect Director Charles A. Patton Management For For 1.13 Elect Director Nido R. Qubein Management For Withhold 1.14 Elect Director Tollie W. Rich, Jr. Management For For 1.15 Elect Director Thomas E. Skains Management For For 1.16 Elect Director Thomas N. Thompson Management For For 1.17 Elect Director Edwin H. Welch Management For For 1.18 Elect Director Stephen T. Williams Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Report on Political Contributions and Lobbying Expenditures Shareholder Against For 6 Claw-back of Payments under Restatements Shareholder Against Against BLACKROCK, INC. Meeting Date:MAY 29, 2014 Record Date:APR 03, 2014 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Pamela Daley Management For For 1d Elect Director Jessica P. Einhorn Management For For 1e Elect Director Fabrizio Freda Management For For 1f Elect Director Murry S. Gerber Management For For 1g Elect Director James Grosfeld Management For For 1h Elect Director David H. Komansky Management For For 1i Elect Director Deryck Maughan Management For For 1j Elect Director Cheryl D. Mills Management For For 1k Elect Director Marco Antonio Slim Domit Management For For 1l Elect Director John S. Varley Management For For 1m Elect Director Susan L. Wagner Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For BORGWARNER INC. Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Carlson Management For For 1.2 Elect Director Dennis C. Cuneo Management For For 1.3 Elect Director Vicki L. Sato Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Declassify the Board of Directors Management For For 6 Reduce Supermajority Vote Requirement Shareholder Against For CAREFUSION CORPORATION Meeting Date:NOV 06, 2013 Record Date:SEP 09, 2013 Meeting Type:ANNUAL Ticker:CFN Security ID:14170T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kieran T. Gallahue Management For For 1b Elect Director J. Michael Losh Management For Against 1c Elect Director Edward D. Miller Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Declassify the Board of Directors Management For For 6 Adopt Majority Voting for Uncontested Election of Directors Management For For 7 Reduce Supermajority Vote Requirement Management For For 8 Reduce Supermajority Vote Requirement Management For For CELGENE CORPORATION Meeting Date:JUN 18, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard W. Barker Management For For 1.3 Elect Director Michael D. Casey Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Rodman L. Drake Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock and Approve Stock Split Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Report on Lobbying Payments and Policy Shareholder Against For CERNER CORPORATION Meeting Date:MAY 23, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:CERN Security ID:156782104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John C. Danforth Management For For 1b Elect Director Neal L. Patterson Management For For 1c Elect Director William D. Zollars Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CHEVRON CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linnet F. Deily Management For For 1b Elect Director Robert E. Denham Management For For 1c Elect Director Alice P. Gast Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director Jon M. Huntsman, Jr. Management For For 1f Elect Director George L. Kirkland Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director Kevin W. Sharer Management For For 1i Elect Director John G. Stumpf Management For For 1j Elect Director Ronald D. Sugar Management For For 1k Elect Director Carl Ware Management For For 1l Elect Director John S. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Charitable Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against 8 Amend Bylaws Call Special Meetings Shareholder Against Against 9 Require Director Nominee with Environmental Experience Shareholder Against Against 10 Adopt Guidelines for Country Selection Shareholder Against Against CHICAGO BRIDGE & IRON COMPANY N.V. Meeting Date:APR 30, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:CBI Security ID:167250109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James H. Miller Management For For 2a Elect Director James R. Bolch Management For For 2b Elect Director Larry D. McVay Management For For 2c Elect Director Marsha C. Williams Management For For 3 Elect Management Board Member Nominee from Chicago Bridge & Iron Company B.V. or Lealand Finance Company B.V. Management For For 4 Advisory Vote to Ratify Named Executive Officers Compensation Management For For 5 Adopt Financial Statements and Statutory Reports Management For For 6 Approve Financial Statements, Allocation of Income and Dividends of $0.20 per Share, and Discharge Directors Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9 Ratify Ernst & Young LLP as Auditors Management For For 10 Amend Omnibus Stock Plan Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Grant Board Authority to Issue Shares Management For For 13 Approve Remuneration of Supervisory Board Management For Against COMCAST CORPORATION Meeting Date:MAY 21, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth J. Bacon Management For For 1.2 Elect Director Sheldon M. Bonovitz Management For For 1.3 Elect Director Edward D. Breen Management For For 1.4 Elect Director Joseph J. Collins Management For Withhold 1.5 Elect Director J. Michael Cook Management For For 1.6 Elect Director Gerald L. Hassell Management For Withhold 1.7 Elect Director Jeffrey A. Honickman Management For For 1.8 Elect Director Eduardo G. Mestre Management For For 1.9 Elect Director Brian L. Roberts Management For For 1.10 Elect Director Ralph J. Roberts Management For For 1.11 Elect Director Johnathan A. Rodgers Management For For 1.12 Elect Director Judith Rodin Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Pro-rata Vesting of Equity Plans Shareholder Against For COSTCO WHOLESALE CORPORATION Meeting Date:JAN 30, 2014 Record Date:NOV 25, 2013 Meeting Type:ANNUAL Ticker:COST Security ID:22160K105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan L. Decker Management For For 1.2 Elect Director Richard M. Libenson Management For Withhold 1.3 Elect Director John W. Meisenbach Management For Withhold 1.4 Elect Director Charles T. Munger Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Simple Majority Vote Shareholder Against For 5 Declassify the Board of Directors Management None For CUMMINS INC. Meeting Date:MAY 13, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:CMI Security ID:231021106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director N. Thomas Linebarger Management For For 2 Elect Director William I. Miller Management For For 3 Elect Director Alexis M. Herman Management For For 4 Elect Director Georgia R. Nelson Management For For 5 Elect Director Robert K. Herdman Management For For 6 Elect Director Robert J. Bernhard Management For For 7 Elect Director Franklin R. Chang Diaz Management For For 8 Elect Director Stephen B. Dobbs Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Ratify Auditors Management For For 11 Provide For Confidential Running Vote Tallies Shareholder Against Against CYTEC INDUSTRIES INC. Meeting Date:APR 22, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:CYT Security ID:232820100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony G. Fernandes Management For For 1b Elect Director Shane D. Fleming Management For For 1c Elect Director Raymond P. Sharpe Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DANAHER CORPORATION Meeting Date:MAY 06, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:DHR Security ID:235851102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director H. Lawrence Culp, Jr. Management For For 1.2 Elect Director Donald J. Ehrlich Management For Against 1.3 Elect Director Linda Hefner Filler Management For For 1.4 Elect Director Teri List-Stoll Management For For 1.5 Elect Director Walter G. Lohr, Jr. Management For Against 1.6 Elect Director Mitchell P. Rales Management For For 1.7 Elect Director Steven M. Rales Management For For 1.8 Elect Director John T. Schwieters Management For For 1.9 Elect Director Alan G. Spoon Management For Against 1.10 Elect Director Elias A. Zerhouni Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Political Contributions Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For DIAGEO PLC Meeting Date:SEP 19, 2013 Record Date:AUG 13, 2013 Meeting Type:ANNUAL Ticker:DGE Security ID:25243Q205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Peggy Bruzelius as Director Management For For 5 Re-elect Laurence Danon as Director Management For For 6 Re-elect Lord Davies as Director Management For For 7 Re-elect Ho KwonPing as Director Management For For 8 Re-elect Betsy Holden as Director Management For For 9 Re-elect Dr Franz Humer as Director Management For For 10 Re-elect Deirdre Mahlan as Director Management For For 11 Re-elect Ivan Menezes as Director Management For For 12 Re-elect Philip Scott as Director Management For For 13 Appoint KPMG LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For EMC CORPORATION Meeting Date:APR 30, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael W. Brown Management For For 1b Elect Director Randolph L. Cowen Management For For 1c Elect Director Gail Deegan Management For For 1d Elect Director James S. DiStasio Management For For 1e Elect Director John R. Egan Management For For 1f Elect Director William D. Green Management For For 1g Elect Director Edmund F. Kelly Management For For 1h Elect Director Jami Miscik Management For For 1i Elect Director Paul Sagan Management For For 1j Elect Director David N. Strohm Management For For 1k Elect Director Joseph M. Tucci Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Screen Political Contributions for Consistency with Corporate Values Shareholder Against Against EXPRESS SCRIPTS HOLDING COMPANY Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:ESRX Security ID:30219G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gary G. Benanav Management For For 1b Elect Director Maura C. Breen Management For For 1c Elect Director William J. DeLaney Management For For 1d Elect Director Nicholas J. LaHowchic Management For For 1e Elect Director Thomas P. Mac Mahon Management For For 1f Elect Director Frank Mergenthaler Management For For 1g Elect Director Woodrow A. Myers, Jr. Management For For 1h Elect Director John O. Parker, Jr. Management For For 1i Elect Director George Paz Management For For 1j Elect Director William L. Roper Management For For 1k Elect Director Seymour Sternberg Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FORTINET, INC. Meeting Date:JUN 20, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:FTNT Security ID:34959E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Xie Management For For 1.2 Elect Director William H. Neukom Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GILEAD SCIENCES, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Etienne F. Davignon Management For For 1c Elect Director Carla A. Hills Management For For 1d Elect Director Kevin E. Lofton Management For For 1e Elect Director John W. Madigan Management For For 1f Elect Director John C. Martin Management For For 1g Elect Director Nicholas G. Moore Management For For 1h Elect Director Richard J. Whitley Management For For 1i Elect Director Gayle E. Wilson Management For For 1j Elect Director Per Wold-Olsen Management For For 2 Ratify Auditors Management For For 3 Approve Amendment to Certificate of Incorporation to Adopt Delaware as the Exclusive Forum for Certain Legal Actions Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against Against 7 Link CEO Compensation to Patient Access to the Company's Medicine Shareholder Against Against GOOGLE INC. Meeting Date:MAY 14, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For Withhold 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Paul S. Otellini Management For For 1.9 Elect Director K. Ram Shriram Management For For 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Adopt Policy and Report on Impact of Tax Strategy Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against For INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 29, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain J.P. Belda Management For Against 1.2 Elect Director William R. Brody Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Michael L. Eskew Management For Against 1.5 Elect Director David N. Farr Management For For 1.6 Elect Director Shirley Ann Jackson Management For For 1.7 Elect Director Andrew N. Liveris Management For Against 1.8 Elect Director W. James McNerney, Jr. Management For For 1.9 Elect Director James W. Owens Management For For 1.10 Elect Director Virginia M. Rometty Management For For 1.11 Elect Director Joan E. Spero Management For For 1.12 Elect Director Sidney Taurel Management For For 1.13 Elect Director Lorenzo H. Zambrano Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Approve Qualified Employee Stock Purchase Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For 8 Pro-rata Vesting of Equity Awards Shareholder Against Against JPMORGAN CHASE & CO. Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 6 Provide for Cumulative Voting Shareholder Against Against LOWE'S COMPANIES, INC. Meeting Date:MAY 30, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:LOW Security ID:548661107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raul Alvarez Management For For 1.2 Elect Director David W. Bernauer Management For For 1.3 Elect Director Leonard L. Berry Management For For 1.4 Elect Director Angela F. Braly Management For For 1.5 Elect Director Richard W. Dreiling Management For For 1.6 Elect Director Dawn E. Hudson Management For For 1.7 Elect Director Robert L. Johnson Management For For 1.8 Elect Director Marshall O. Larsen Management For For 1.9 Elect Director Richard K. Lochridge Management For For 1.10 Elect Director Robert A. Niblock Management For For 1.11 Elect Director Eric C. Wiseman Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Report on Data Used to Make Environmental Goals and Costs and Benefits of Sustainability Program Shareholder Against Against LULULEMON ATHLETICA INC. Meeting Date:JUN 11, 2014 Record Date:APR 23, 2014 Meeting Type:ANNUAL Ticker:LULU Security ID:550021109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Casey Management For For 1.2 Elect Director RoAnn Costin Management For For 1.3 Elect Director Laurent Potdevin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For MARATHON OIL CORPORATION Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory H. Boyce Management For For 1b Elect Director Pierre Brondeau Management For For 1c Elect Director Linda Z. Cook Management For For 1d Elect Director Chadwick C. Deaton Management For For 1e Elect Director Shirley Ann Jackson Management For For 1f Elect Director Philip Lader Management For For 1g Elect Director Michael E. J. Phelps Management For For 1h Elect Director Dennis H. Reilley Management For For 1i Elect Director Lee M. Tillman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against MASTERCARD INCORPORATED Meeting Date:JUN 03, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Marc Olivie Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson P. Tai Management For Against 1m Elect Director Edward Suning Tian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MONDELEZ INTERNATIONAL, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:MDLZ Security ID:609207105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen F. Bollenbach Management For For 1b Elect Director Lewis W.K. Booth Management For For 1c Elect Director Lois D. Juliber Management For For 1d Elect Director Mark D. Ketchum Management For For 1e Elect Director Jorge S. Mesquita Management For For 1f Elect Director Nelson Peltz Management For For 1g Elect Director Fredric G. Reynolds Management For For 1h Elect Director Irene B. Rosenfeld Management For For 1i Elect Director Patrick T. Siewert Management For For 1j Elect Director Ruth J. Simmons Management For For 1k Elect Director Ratan N. Tata Management For For 1l Elect Director Jean-Francois M. L. van Boxmeer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Assess Environmental Impact of Non-Recyclable Packaging Shareholder Against Against MORGAN STANLEY Meeting Date:MAY 13, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:MS Security ID:617446448 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Erskine B. Bowles Management For For 1.2 Elect Director Howard J. Davies Management For For 1.3 Elect Director Thomas H. Glocer Management For For 1.4 Elect Director James P. Gorman Management For For 1.5 Elect Director Robert H. Herz Management For For 1.6 Elect Director C. Robert Kidder Management For For 1.7 Elect Director Klaus Kleinfeld Management For For 1.8 Elect Director Donald T. Nicolaisen Management For For 1.9 Elect Director Hutham S. Olayan Management For For 1.10 Elect Director James W. Owens Management For Against 1.11 Elect Director O. Griffith Sexton Management For For 1.12 Elect Director Ryosuke Tamakoshi Management For For 1.13 Elect Director Masaaki Tanaka Management For For 1.14 Elect Director Laura D. Tyson Management For For 1.15 Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Lobbying Payments and Policy Shareholder Against Against NIKE, INC. Meeting Date:SEP 19, 2013 Record Date:JUL 19, 2013 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against ORACLE CORPORATION Meeting Date:OCT 31, 2013 Record Date:SEP 03, 2013 Meeting Type:ANNUAL Ticker:ORCL Security ID:68389X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Berg Management For For 1.2 Elect Director H. Raymond Bingham Management For Withhold 1.3 Elect Director Michael J. Boskin Management For For 1.4 Elect Director Safra A. Catz Management For Withhold 1.5 Elect Director Bruce R. Chizen Management For Withhold 1.6 Elect Director George H. Conrades Management For Withhold 1.7 Elect Director Lawrence J. Ellison Management For For 1.8 Elect Director Hector Garcia-Molina Management For For 1.9 Elect Director Jeffrey O. Henley Management For For 1.10 Elect Director Mark V. Hurd Management For For 1.11 Elect Director Naomi O. Seligman Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Establish Human Rights Committee Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For 7 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 8 Adopt Multiple Performance Metrics Under Executive Incentive Plans Shareholder Against For 9 Require Shareholder Approval of Quantifiable Performance Metrics Shareholder Against Against PEPSICO, INC. Meeting Date:MAY 07, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Ian M. Cook Management For For 1d Elect Director Dina Dublon Management For For 1e Elect Director Rona A. Fairhead Management For For 1f Elect Director Ray L. Hunt Management For For 1g Elect Director Alberto Ibarguen Management For For 1h Elect Director Indra K. Nooyi Management For For 1i Elect Director Sharon Percy Rockefeller Management For For 1j Elect Director James J. Schiro Management For For 1k Elect Director Lloyd G. Trotter Management For For 1l Elect Director Daniel Vasella Management For For 1m Elect Director Alberto Weisser Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Require Shareholder Vote to Approve Political Contributions Policy Shareholder Against Against 6 Stock Retention/Holding Period Shareholder Against Against PRAXAIR, INC. Meeting Date:APR 22, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Nance K. Dicciani Management For For 1.4 Elect Director Edward G. Galante Management For For 1.5 Elect Director Claire W. Gargalli Management For For 1.6 Elect Director Ira D. Hall Management For For 1.7 Elect Director Raymond W. LeBoeuf Management For For 1.8 Elect Director Larry D. McVay Management For For 1.9 Elect Director Denise L. Ramos Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For QUALCOMM INCORPORATED Meeting Date:MAR 04, 2014 Record Date:JAN 06, 2014 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Steven M. Mollenkopf Management For For 1i Elect Director Duane A. Nelles Management For For 1j Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1k Elect Director Francisco Ros Management For For 1l Elect Director Jonathan J. Rubinstein Management For For 1m Elect Director Brent Scowcroft Management For For 1n Elect Director Marc I. Stern Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year RED HAT, INC. Meeting Date:AUG 08, 2013 Record Date:JUN 14, 2013 Meeting Type:ANNUAL Ticker:RHT Security ID:756577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Steve Albrecht Management For For 1.2 Elect Director Jeffrey J. Clarke Management For For 1.3 Elect Director H. Hugh Shelton Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Declassify the Board of Directors Management For For REGENERON PHARMACEUTICALS, INC. Meeting Date:JUN 13, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:REGN Security ID:75886F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alfred G. Gilman Management For Withhold 1.2 Elect Director Joseph L. Goldstein Management For For 1.3 Elect Director Robert A. Ingram Management For For 1.4 Elect Director Christine A. Poon Management For For 1.5 Elect Director P. Roy Vagelos Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For Against ROCKWELL AUTOMATION, INC. Meeting Date:FEB 04, 2014 Record Date:DEC 09, 2013 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Steven R. Kalmanson Management For For A2 Elect Director James P. Keane Management For For A3 Elect Director Donald R. Parfet Management For For B Ratify Auditors Management For For C Advisory Vote to Ratify Named Executive Officers' Compensation Management For For D Require a Majority Vote for the Election of Directors Shareholder None For SALESFORCE.COM, INC. Meeting Date:JUN 02, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc Benioff Management For For 1.2 Elect Director Keith Block Management For For 1.3 Elect Director Craig Conway Management For For 1.4 Elect Director Alan Hassenfeld Management For For 1.5 Elect Director Colin Powell Management For For 1.6 Elect Director John V. Roos Management For For 1.7 Elect Director Lawrence Tomlinson Management For For 1.8 Elect Director Robin Washington Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SCHLUMBERGER LIMITED Meeting Date:APR 09, 2014 Record Date:FEB 19, 2014 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Maureen Kempston Darkes Management For For 1e Elect Director Paal Kibsgaard Management For For 1f Elect Director Nikolay Kudryavtsev Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director Leo Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SOUTHWESTERN ENERGY COMPANY Meeting Date:MAY 20, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:SWN Security ID:845467109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John D. Gass Management For For 1.2 Elect Director Catherine A. Kehr Management For For 1.3 Elect Director Greg D. Kerley Management For For 1.4 Elect Director Vello A. Kuuskraa Management For For 1.5 Elect Director Kenneth R. Mourton Management For For 1.6 Elect Director Steven L. Mueller Management For For 1.7 Elect Director Elliott Pew Management For For 1.8 Elect Director Alan H. Stevens Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Bylaws Call Special Meetings Shareholder Against Against 5 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against T. ROWE PRICE GROUP, INC. Meeting Date:APR 24, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark S. Bartlett Management For For 1b Elect Director Edward C. Bernard Management For For 1c Elect Director Mary K. Bush Management For For 1d Elect Director Donald B. Hebb, Jr. Management For For 1e Elect Director Freeman A. Hrabowski, III Management For For 1f Elect Director James A.C. Kennedy Management For For 1g Elect Director Robert F. MacLellan Management For For 1h Elect Director Brian C. Rogers Management For For 1i Elect Director Olympia J. Snowe Management For For 1j Elect Director Alfred Sommer Management For For 1k Elect Director Dwight S. Taylor Management For For 1l Elect Director Anne Marie Whittemore Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:AUG 27, 2013 Record Date:JUL 25, 2013 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Moshe Many as Director Until the End of the 2016 General Meeting Management For For 1b Reelect Arie Belldegrun as Director Until the End of the 2016 General Meeting Management For For 1c Reelect Amir Elstein as Director Until the End of the 2016 General Meeting Management For For 1d Reelect Yitzhak Peterburg as Director Until the End of the 2016 General Meeting Management For For 2a Approve Cash Bonus of USD 1,203,125 to Jeremy Levin, President and CEO Management For For 2a.1 Vote YES if you have a personal interest in item 2a; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. Management None Against 2b Approval of Bonus Objectives and Payout Terms for 2013 for Jeremy Levin, President and CEO Management For For 2b.1 Vote YES if you have a personal interest in item 2b; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. Management None Against 3 Approve Compensation Policy for the Directors and Officers of the Company Management For For 3.a Vote YES if you have a personal interest in item 3; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. Management None Against 4 Approve Dividend for First and Second Quarters of 2012, Paid in Two Installments in an Aggregate Amount of NIS 2.00 (USD 0.51) per Ordinary Share Management For For 5 Appoint Kesselman and Kesselman (Member of PricewaterhouseCoopers International Ltd.) as External Auditors until the 2014 General Meeting Management For For 6 Discuss Financial Statements for 2012 Management None None THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 22, 2014 Record Date:JAN 31, 2014 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard O. Berndt Management For For 1.2 Elect Director Charles E. Bunch Management For For 1.3 Elect Director Paul W. Chellgren Management For For 1.4 Elect Director William S. Demchak Management For For 1.5 Elect Director Andrew T. Feldstein Management For For 1.6 Elect Director Kay Coles James Management For For 1.7 Elect Director Richard B. Kelson Management For For 1.8 Elect Director Anthony A. Massaro Management For For 1.9 Elect Director Jane G. Pepper Management For For 1.10 Elect Director Donald J. Shepard Management For For 1.11 Elect Director Lorene K. Steffes Management For For 1.12 Elect Director Dennis F. Strigl Management For For 1.13 Elect Director Thomas J. Usher Management For Against 1.14 Elect Director George H. Walls, Jr. Management For For 1.15 Elect Director Helge H. Wehmeier Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Climate Change Financing Risk Shareholder Against Against THE WALT DISNEY COMPANY Meeting Date:MAR 18, 2014 Record Date:JAN 17, 2014 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Fred H. Langhammer Management For For 1f Elect Director Aylwin B. Lewis Management For For 1g Elect Director Monica C. Lozano Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Sheryl K. Sandberg Management For For 1j Elect Director Orin C. Smith Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Provide Right to Call Special Meeting Management For For 5 Adopt Proxy Access Right Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against Against TRIMBLE NAVIGATION LIMITED Meeting Date:MAY 08, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:TRMB Security ID:896239100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Berglund Management For For 1.2 Elect Director John B. Goodrich Management For For 1.3 Elect Director Merit E. Janow Management For For 1.4 Elect Director Ulf J. Johansson Management For For 1.5 Elect Director Ronald S. Nersesian Management For For 1.6 Elect Director Mark S. Peek Management For For 1.7 Elect Director Nickolas W. Vande Steeg Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For UNITED PARCEL SERVICE, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:UPS Security ID:911312106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For Against 1b Elect Director Rodney C. Adkins Management For For 1c Elect Director Michael J. Burns Management For For 1d Elect Director D. Scott Davis Management For For 1e Elect Director Stuart E. Eizenstat Management For For 1f Elect Director Michael L. Eskew Management For For 1g Elect Director William R. Johnson Management For For 1h Elect Director Candace Kendle Management For For 1i Elect Director Ann M. Livermore Management For For 1j Elect Director Rudy H.P. Markham Management For For 1k Elect Director Clark T. "Sandy" Randt, Jr. Management For For 1l Elect Director Carol B. Tome Management For For 1m Elect Director Kevin M. Warsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 28, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Louis R. Chenevert Management For For 1b Elect Director John V. Faraci Management For For 1c Elect Director Jean-Pierre Garnier Management For For 1d Elect Director Jamie S. Gorelick Management For For 1e Elect Director Edward A. Kangas Management For For 1f Elect Director Ellen J. Kullman Management For For 1g Elect Director Marshall O. Larsen Management For For 1h Elect Director Harold McGraw, III Management For For 1i Elect Director Richard B. Myers Management For For 1j Elect Director H. Patrick Swygert Management For Against 1k Elect Director Andre Villeneuve Management For For 1l Elect Director Christine Todd Whitman Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For Franklin Templeton Emerging Market Debt Opportunities Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Global Trust By (Signature and Title)* /s/ LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
